Exhibit 10.26

 

 

AGREEMENT

 

between

 

FISERV SOLUTIONS, INC.

Pittsburgh Center

912 Fort Duquesne Boulevard

Pittsburgh, PA 15222

 

and

 

CompassBank

One Compass Place

New Bedford, MA 02740

 

 

July 24 2002

 

 

Proprietary and Confidential

 

 

[j5549ex10d26image002.gif]

 

 

[***] = Omitted information is filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

[j5549ex10d26image003.gif]AGREEMENT dated as of July 24, 2002 (“Agreement”)
between Fiserv Solutions, Inc., a Wisconsin corporation d/b/a Fiserv, at its
Pittsburgh Center with an address of 912 Fort Duquesne Boulevard, Pittsburgh, PA
15222 (“Fiserv”), and CompassBank, at its principal address of One Compass
Place, New Bedford, MA  02740 (“Client”).

 

Fiserv and Client hereby agree as follows:

 

1.                                       Term.  The term of this Agreement shall
be [***] years.  Notice of non-renewal shall be provided by either party at
least 360 days (Notice Date) prior to expiration of the term. Fiserv will notify
Client prior to 360 days of the impending Notice Date.  This Agreement shall
commence on the day the Fiserv Services (as hereinafter defined) are first used
by Client.

 

2.                                       Services.

 

(a)                                  Services Generally.  Fiserv, itself and
through its affiliates, agrees to provide Client, and Client agrees to obtain
from Fiserv the services (“Services”) and products (“Products”) (collectively
“Fiserv Services”) described in the attached Exhibits and that are marked with
an “X” below:

 

ý

Exhibit A - Account Processing Services

o

Exhibit B - Item Processing Services

o

Exhibit C - EFT Services

ý

Exhibit D - Mortgage Processing Services

ý

Exhibit E - Equipment and Telecommunications

ý

Exhibit F - Software Products

ý

Exhibit G - Custom Development

ý

Exhibit H - Remote Banking Services

o

Exhibit I - Additional Fiserv Services

 

The Exhibits set forth specific terms and conditions applicable to the Services
and/or Products, and where applicable, the Fiserv affiliate performing the
Services and/or Products.  Only Exhibits marked with an “X” shall be provided
with this Agreement.  Client may select additional listed Fiserv Services not
marked with an “X” above by executing with Fiserv an additional appropriate
Exhibit.  Client may also select additional services (“Additional Services”) and
products (“Additional Products”) (collectively “Additional Fiserv Services”) not
listed above from time to time by completing with Fiserv an Exhibit I-n to this
Agreement.

 

(b)                                 Conversion Services.  Upon mutual agreement
by the parties and upon payment of a Conversion Services fee as quoted by
Fiserv, Fiserv will convert applicable Client data files to the Fiserv
Services.  Those activities designed to transfer the processing of Client’s data
from its present servicer to the Fiserv Services are referred to as “Conversion
Services”.  Client agrees to cooperate with Fiserv in connection with Fiserv’s
provision of Conversion Services and to provide all necessary information and
assistance in order to convert the Client data files.

 

(c)                                  Training Services.  Fiserv shall provide
training, training aids, user manuals, and other documentation for Client’s use
to enable Client personnel to become familiar with the Fiserv Services.  If
requested by Client, classroom training in the use and operation of the Fiserv
Services will be provided at a training facility designated by Fiserv.  Standard
Fiserv training relative to Conversion Services shall be included in the
Conversion Services fee.  All other training fees shall be quoted by Fiserv. 
All such training aids and manuals remain the property of Fiserv.

 

(d)                                 Network Support Services.  At Client’s
request, Fiserv shall provide Network Support Services (“Network Support
Services”) consisting of design, installation coordination, continuous proactive
communication line monitoring and diagnostic systems, and support personnel to
discover, diagnose, repair, or report line problems to the appropriate telephone
company.

 

2

--------------------------------------------------------------------------------


 

3.             Fees for Fiserv Services.

 

(a)                                  General.  Client agrees to pay Fiserv the
fees for the Fiserv Services specified in the Exhibits.  Fiserv shall not
increase the fees presented in Exhibit A and identified as Variable “V” for the
term of the Agreement.  Upon prior notification to Client, Fiserv may increase
its fixed fees in excess of amounts listed in the Exhibits in the event that
Fiserv implements major system enhancements to comply with changes in law,
government regulation, or industry practices.  The cost of the enhancement will
be recovered through a proportional increase in fixed fees across the Fiserv
client base.  Processing fees shall be those host processing based fees for
Services specifically excluding, but not limited to, out-of-pocket,
pass-through, software licensing and equipment sale fees.  Unless expressly
provided to the contrary in this Agreement, any fees herein do not include
reasonable out-of-pocket expenses for any service or product requested by and
provided to the Client.

 

(b)                                 CPI Adjustment.  Except as otherwise
specified herein or in Exhibit A, Fiserv reserves the right to increase fees by
the annual change in the U.S. Department of Labor Consumer Price Index (Consumer
Price Index for All Urban Consumers (CPI-U): U. S. City Average).  Fiserv shall
use the change in the published index for the previous twelve months to compute
the percentage increase in computing the fee for the next twelve months.  The
increase will not exceed [***] or the actual percentage increase in the CPI,
whichever is less.

 

(c)                                  Additional Charges.  Fees for pass-through
expenses, such as telephone, microfiche, courier, and other similar charges
incurred by Fiserv on Client’s behalf shall be billed to Client at cost plus the
applicable Fiserv service fee, such fee shall not exceed [***].  Fiserv shall
charge a Service fee only with mutual agreement of Client.  Such pass-through
expenses may be changed from time to time upon notification of a fee change from
a vendor/provider.

 

(d)                                 Taxes.  Fiserv shall add to each invoice,
and Client shall pay, any sales, use, excise, value added, and other taxes and
duties however designated that are levied by any taxing authority relating to
the Fiserv Services.  All such taxes collected by Fiserv shall be promptly
remitted to the appropriate taxing authorities. In the event that Client wishes
to challenge the applicability of any such tax or seek an abatement or rebate of
amounts previously paid, Fiserv shall furnish Client with such assistance as
Client may reasonably request.”   In no event shall Client be responsible for
taxes based upon the net income of Fiserv.

 

(e)                                  Exclusions.  The charges and fees set forth
in the Exhibits do not include, and Client shall be responsible for, furnishing
transportation or transmission of information between the Fiserv data center,
Client’s site or sites, and any applicable clearing house, regulatory agency, or
Federal Reserve Bank.

 

(f)                                    Network Support Services.  Network
Support Services shall be rendered from Fiserv premises.  Off-premise support
will be provided upon Client’s request on an as available basis at the
then-current Fiserv time and materials rates, plus reasonable travel and living
expenses.

 

(g)                                 Payment Terms.  Fees for Fiserv Services are
due and payable via ACH draft.  The invoice shall be mailed by the 10th day of
each month to be received by Client no later than the 15th day of each month and
will contain:

 

(i)                                     all fixed fees for the current month
applicable to each Service and/or Product;

 

(ii)                                  all other fees calculable up to the date
of invoice; and

 

(iii)                               sales or other taxes thereon.

 

On the last business day prior to the end of each month, Fiserv shall initiate a
draft from a demand deposit account designated by Client in the total amount due
on all Fiserv invoices to Client produced that month.  Client shall have 60 days
from the date of invoice to notify Fiserv of a disputed amount, and Fiserv shall
have 30 days from receipt of such notification to provide a response.  In the
event that the parties ultimately agree that a credit is due to Client, such
credit shall also include payment of interest to Client, at the then current
prime interest rate, for the period between the date of the credit and the date
the amount was originally debited.  In the event that there is [***] (i.e., a
billing error of more than [***] of the invoiced amount) and such error is
identified before the last business day of the month, Client shall notify Fiserv
of the error and [***] claimed to be invoiced in error.

 

4.             Access to Fiserv Services.

 

(a)                                  Procedures.  Client agrees to comply with
any regulatory requirements applicable to Client and with reasonable operating
and access procedures for use of the Services established by Fiserv and
furnished from time to time to Client.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Changes.  Fiserv continually reviews and
modifies the Fiserv systems used in the delivery of the Services (“Fiserv
System”) to improve service and to assist the Client with its compliance with
government regulations, if any, applicable to the data and information utilized
in providing Services.  Fiserv reserves the right to make changes in the
Services, including but not limited to operating procedures, type of equipment
or software resident at, and the location of Fiserv’s service center(s).  Fiserv
will notify Client of any material change that affects Client’s normal operating
procedures, reporting, or service costs prior to implementation of such change
at least 60 days prior to any such change.

 

(c)                                  Communications Lines and Related
Equipment.  Fiserv shall order, on Client’s behalf, the installation of
appropriate data communication lines and communications equipment at the Fiserv
data center to facilitate Client’s access to the Fiserv Services.  Client
understands and agrees to pay such charges relating to the installation and use
of data communications lines and communications equipment.  Except to the extent
Fiserv shall provide Network Support Services to Client, Fiserv shall not be
responsible for the reliability or continued availability of the telephone lines
and/or communications equipment used to access the Fiserv Services.

 

(d)                                 Computer Terminals and Related Equipment. 
Client shall obtain for its locations sufficient computer terminals and other
equipment, approved by Fiserv and compatible with the Fiserv Services, to
transmit and receive data between Client’s locations and the Fiserv data
center.  Fiserv and Client may mutually agree to change the type of computer
terminal and equipment used by Client.

 

5.             Client Obligations.

 

(a)                                  Input.  Client shall be solely responsible
for the input, transmission, or delivery to and from Fiserv of all information
and data required by Fiserv to perform the Services unless Client has retained
Fiserv to handle such responsibilities.  The data shall be provided in a format
and manner approved by Fiserv.  Client will provide at its own expense or
procure from Fiserv all equipment, computer software, communication lines, and
interface devices required to access the Fiserv System.  If Client has elected
to provide such items itself, Fiserv reserves the right to charge Client its
standard fee for certification of such items resulting from such election if
they are not already certified as compatible with the Fiserv System.

 

(b)                                 Client Personnel.  Client shall designate
appropriate Client personnel for training in the use of the Fiserv System, shall
supply Fiserv with reasonable access to Client’s site during normal business
hours for Conversion Services.  Fiserv and Client personnel shall cooperate in
their performance of Services, including Conversion Services.

 

(c)                                  Use of Fiserv System.  Client shall (i)
comply with any operating instructions on the use of the Fiserv System provided
by Fiserv, (ii) review all reports furnished by Fiserv for accuracy, and (iii)
work with Fiserv to reconcile any out of balance conditions.  Client shall
determine and be responsible for the authenticity and accuracy of all
information and data submitted to Fiserv.

 

(d)                                 Forms, Supplies, Etc.  Client shall furnish,
or, if Fiserv agrees to so furnish, reimburse Fiserv for, any special forms or
supplies applicable to the provision of Services.

 

(e)                                  Upon Termination or Expiration of
Agreement.  In the event that Client requests Fiserv to retain Client files upon
expiration or termination of this Agreement, Client shall be responsible to pay
the fees due under this Agreement until Fiserv has received written notice to
delete Client’s files from Fiserv’s host.  This provision shall survive the
termination or expiration of this Agreement for any reason.

 

6.             Ownership and Confidentiality.

 

(a)                                  Definition.

 

(i)                                     Client Information.  “Client
Information” means:  (A) confidential plans, customer lists, information, and
other proprietary material of Client that is marked with a restrictive legend,
or if not so marked with such legend or is disclosed orally, is identified as
confidential at the time of disclosure (and written confirmation thereof is
promptly provided to Fiserv); and (B) any information and data concerning the
business and financial records of Client’s customers prepared by or for Fiserv,
or accessed or used in any way by Fiserv in connection with the provision of
Fiserv Services (whether or not any such information is marked with a
restrictive legend).

 

(ii)                                  Fiserv Information. “Fiserv Information”
means:  (A) confidential plans, information, research, development, trade
secrets, business affairs (including that of any Fiserv client, supplier, or
affiliate), and other proprietary material of Fiserv that is marked with a
restrictive legend, or if not so marked with such legend or is disclosed orally,
is identified as confidential at the time of disclosure (and written
confirmation thereof is promptly provided to Client); and (B) Fiserv’s
proprietary computer programs,

 

4

--------------------------------------------------------------------------------


 

including custom software modifications,  and all data, code, techniques,
algorithms, methods, logic, architecture, and designs embodied or incorporated
therein (whether or not any such information is marked with a restrictive
legend).  Fiserv software documentation and training aids marked with a
restrictive legend shall be considered as Fiserv Information within the context
of this Section 6.

 

(iii)                               Information.  “Information” means Client
Information and Fiserv Information.  No obligation of confidentiality applies to
any Information that the receiving party (“Recipient”) (A) already possesses
without obligation of confidentiality; (B) develops independently; or (C)
rightfully receives without obligation of confidentiality from a third party. 
No obligation of confidentiality applies to any Information that is, or becomes,
publicly available without breach of this Agreement.

 

(b)                                 Obligations.  Recipient agrees to hold as
confidential all Information it receives from the disclosing party
(“Discloser”).  All Information shall remain the property of Discloser or its
suppliers and licensors.  Information will be returned to Discloser at the
termination or expiration of this Agreement.  Fiserv specifically agrees that it
will not use any nonpublic personal information about Client’s customers in any
manner prohibited by Title V of the Gramm-Leach-Bliley Act.  Recipient will use
the same care and discretion to avoid disclosure of Information as it uses with
its own similar information that it does not wish disclosed, but in no event
less than a reasonable standard of care.  Recipient may disclose Information to
(i) employees and employees of affiliates who have a need to know; and (ii) any
other party, including contractors and employees of those contractors who have a
need to know, with provided Recipient has received an executed non-disclosure
agreement covering such party.  Before disclosure to any of the above parties,
Recipient will have a written agreement with such party sufficient to require
that party to treat Information in accordance with this Agreement.  Recipient
may disclose Information to the extent required by law.  However, Recipient
agrees to give Discloser prompt notice so that it may seek a protective order. 
The provisions of this sub-section survive any termination or expiration of this
Agreement.

 

(c)                                  Residuals.  Nothing contained in this
Agreement shall restrict Recipient from the use of any ideas, concepts,
know-how, or techniques contained in Information that are related to Recipient’s
business activities (“Residuals”), provided that in so doing, Recipient does not
breach its obligations under this Section.  However, this does not give
Recipient the right to disclose the Residuals except as set forth elsewhere in
this Agreement.

 

(d)                                 Fiserv System.  The Fiserv System contains
information and computer software that is proprietary and confidential
information of Fiserv, its suppliers, and licensors.  Client agrees not to
attempt to circumvent the devices employed by Fiserv to prevent unauthorized
access to the Fiserv System, including, but not limited to, alterations,
decompiling, disassembling, modifications, and reverse engineering thereof.

 

(e)                                  Information Security.  Fiserv shall
implement and maintain appropriate measures designed to meet the objectives and
guideline establishing standards for safeguarding non-public Client customer
information as adopted by any federal regulatory agencies having jurisdiction
over Client’s affairs.

 

(f)                                    Confidentiality of this Agreement. 
Fiserv and Client agree to keep confidential the prices, terms and conditions of
this Agreement, without disclosure to third parties, except,  for disclosures as
to which Client requests and receives prior written consent from Fiserv.

 

7.             Regulatory Agencies, Regulations and Legal Requirements.

 

(a)                                  Client Files.  The records maintained and
produced for Client in the performance of this Agreement (“Client Files”) may be
subject to examination by such Federal, State, or other governmental regulatory
agencies as may have jurisdiction over the Client’s business to the same extent
as such records would be subject if they were maintained by Client on its own
premises.  Client agrees that Fiserv is authorized to give, and Fiserv agrees to
provide, all reports, summaries, or information contained in or derived from the
data in the possession of Fiserv relating to Client when formally requested to
do so by an authorized regulatory or government agency.

 

(b)                                 Fiserv Compliance with Regulatory
Requirements.  Fiserv shall maintain the Fiserv Services and make all necessary
changes to the Fiserv System and Fiserv Services to comply with all applicable
federal, state, and local regulations that relate to the Fiserv Services (the
“Applicable Laws”).  Client agrees to notify Fiserv of changes in the Applicable
Laws of which Client is aware.  Fiserv shall not charge Client for any work
necessary to comply with any federal Applicable Law, but may charge Client [***]
of any costs to comply with state or local Applicable Laws divided among any
other Fiserv clients requesting such work.  Fiserv may request Client assistance
regarding state and local Applicable Law interpretation and associated Fiserv
Systems and Services change design and/or testing from time to time.  Such
assistance shall be provided by Client without charge to Fiserv.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Client Compliance with Regulatory
Requirements.  Client agrees to comply with applicable regulatory and legal
requirements including without limitation:

 

(i)                                     submitting a copy of this Agreement to
the appropriate regulatory agencies prior to the date Services commence;

 

(ii)                                  providing adequate notice to the
appropriate regulatory agencies of the termination of this Agreement or any
material changes in Services;

 

(iii)                               retaining records of its accounts as
required by regulatory authorities;

 

(iv)                              obtaining and maintaining, at its own expense,
any Fidelity Bond required by any regulatory or governmental agency; and

 

(v)                                 maintaining, at its own expense, such
casualty and business interruption insurance coverage for loss of records from
fire, disaster, or other causes, and taking such precautions regarding the same,
as may be required by regulatory authorities.

 

8.             Warranties.

 

(a)                                  Fiserv Warranties.  Fiserv represents and
warrants that:

 

(i)                                     (A) Fiserv will perform Client’s work
accurately provided that Client supplies accurate data and follows the
procedures described in all Fiserv documentation, notices, and advices which
Fiserv has delivered to Client; and (B) Fiserv personnel will exercise due care
in the provision of Services.  In the event of a processing or computational
error caused by any Fiserv personnel, systems, or equipment, Fiserv shall
correct the error and/or reprocess the affected report at no additional cost to
Client and Client’s exclusive remedy for such error shall be recomputation of
affected accounts or items.  Client agrees to supply Fiserv with a written
request for correction of the error within 7 days after Client’s receipt of the
work containing the error.  Work reprocessed due to errors in data supplied by
Client, on Client’s behalf by a third party, or by Client’s failure to follow
procedures set forth by Fiserv and provided to Client shall be billed to Client
at the then current Fiserv time and material rates.

 

(ii)                                  It owns or has a license to furnish all
equipment or software comprising the Fiserv System.  Fiserv shall indemnify
Client and hold it harmless against any claim or action that alleges that the
use of the Fiserv System infringes any patent, copyright, or other proprietary
right of a third party enforceable in the United States.  Client agrees to
notify Fiserv promptly of any such claim and grants to Fiserv the sole right to
control the defense and disposition of all such claims.  Client shall provide
Fiserv with reasonable cooperation and assistance in the defense of any such
claim.

 

THE WARRANTIES STATED ABOVE ARE LIMITED WARRANTIES AND ARE THE ONLY WARRANTIES
MADE BY FISERV.  FISERV DOES NOT MAKE, AND CLIENT HEREBY EXPRESSLY WAIVES, ALL
OTHER WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.  THE STATED EXPRESS WARRANTIES ARE IN LIEU OF ALL
LIABILITIES OR OBLIGATIONS OF FISERV FOR DAMAGES ARISING OUT OF OR IN CONNECTION
WITH THE DELIVERY, USE, OR PERFORMANCE OF FISERV SERVICES.

 

(b)                                 Client Warranties.  Client represents and
warrants that: (A) no contractual obligations exist that would prevent Client
from entering into this Agreement; (B) it has complied, or prior to commencement
of services hereunder will comply, with all applicable regulatory requirements;
and (C) it has requisite authority to execute, deliver, and perform this
Agreement.  Client shall indemnify and hold harmless Fiserv, its officers,
directors, employees, and affiliates against any claims or actions arising out
of (1) the use by Client of the Fiserv System in a manner other than that
provided in this Agreement or in the operating instructions supplied by Fiserv
to Client and (2) any and all claims by third parties through Client arising out
of the performance and non-performance of services by Fiserv, provided that the
indemnity listed in clause (2) hereof shall not preclude Client’s recovery of
direct damages pursuant to the terms and subject to the limitations of this
Agreement.

 

9.             Limitation of Liability.

 

(a)                                  General.  IN NO EVENT SHALL FISERV BE
LIABLE FOR LOSS OF GOODWILL, OR FOR SPECIAL, INDIRECT, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES ARISING FROM CLIENT’S USE OF FISERV’S SERVICES, OR
FISERV’S SUPPLY OF EQUIPMENT OR SOFTWARE, REGARDLESS OF WHETHER SUCH CLAIM
ARISES IN TORT OR IN CONTRACT.  CLIENT MAY NOT ASSERT ANY CLAIM AGAINST FISERV
MORE THAN 2 YEARS AFTER SUCH CLAIM ACCRUED.  EXCEPT AS RELATES TO FISERV’S
OBLIGATIONS UNDER SECTIONS 6 OR 8(a)(ii), FISERV’S AGGREGATE LIABILITY FOR ANY
AND ALL CAUSES OF ACTION RELATING TO SERVICES SHALL BE LIMITED TO THE PROCESSING
FEES PAID BY CLIENT TO FISERV FOR THE SERVICES RESULTING IN SUCH LIABILITY IN
THE [***]

 

6

--------------------------------------------------------------------------------


 

MONTH PERIOD PRECEDING THE DATE THE CLAIM ACCRUED.  EXCEPT AS RELATES TO
FISERV’S OBLIGATIONS UNDER SECTIONS 6 OR 8(a)(ii), FISERV’S AGGREGATE LIABILITY
FOR A DEFAULT RELATING TO EQUIPMENT OR SOFTWARE SHALL BE LIMITED TO THE AMOUNT
PAID FOR THE EQUIPMENT OR SOFTWARE.

 

(b)                                 Lost Records. If Client’s records or other
data submitted for processing are lost or damaged as a result of any failure by
Fiserv, its employees, or agents to exercise reasonable care to prevent such
loss or damage, Fiserv’s liability on account of such loss or damages shall not
exceed the reasonable cost of reproducing such records or data from exact
duplicates thereof in Client’s possession.

 

10.           Disaster Recovery.

 

(a)                                  General.  Fiserv maintains a disaster
recovery service plan (“Disaster Recovery Plan”) for each Service provided by
Fiserv.  A “Disaster” shall mean any unplanned interruption of the operations of
or inaccessibility to the Fiserv data center in which Fiserv, using reasonable
judgment, requires relocation of processing to a primary recovery location. 
Fiserv shall notify Client as soon as possible after it deems a service outage
to be a Disaster.  Fiserv shall move the processing of Client’s standard on-line
services to a primary recovery location as expeditiously as possible and shall
coordinate the cut-over to back-up telecommunication facilities with the
appropriate carriers.  Client shall maintain adequate records of all
transactions during the period of service interruption and shall have personnel
available to assist Fiserv in implementing the switchover to the primary
recovery location.  During a Disaster, optional or on-request services shall be
provided by Fiserv only to the extent adequate capacity exists at the primary
recovery location and only after stabilizing the provision of base on-line
services.  Fiserv has established a priority list for recovery of applications
after a disaster.  Fiserv shall use its best efforts to recover the following
applications within [***]:  Inquiry, CICS (CICS is a family of application
servers and connectors that provides industrial-strength, online transaction
management and connectivity for mission-critical applications), Central
Reference File, Presentment System, Demand Deposits, ACH, Balance File, Retail
Loans, Mortgage Banking System, Branch Automation, ATM, Remote Job Entry,
Telephone Banking, and Overnight Investment.  Fiserv shall use its best efforts
to recover the following applications within [***]:  Time Deposits, Customer
Reporting System, and Commercial Loans.  Fiserv shall use its best efforts to
recover the following applications within [***]:  General Ledger, Ledger
Application Reconcilement, Online Collections, Account Reconcilement, Report
Distributor, InformEnt, and Internet Banking if Client uses the Fiserv Internet
Banking Disaster Recovery Program.

 

(b)                                 Data Communications.  Fiserv shall work with
Client to establish a plan for alternative data communications in the event of a
Disaster.  Client shall be responsible for the costs of these alternative data
communications.

 

(c)                                  Disaster Recovery Test.  Fiserv shall test
its Disaster Recovery Plan annually.  Client agrees to participate in and assist
Fiserv with such test, if requested by Fiserv.  Test results will be made
available to Client’s management, regulators, internal and external auditors,
and Client’s insurance underwriters, upon request.

 

(d)                                 Client Plans.  Fiserv agrees to release the
information necessary to allow Client to develop a disaster contingency plan
that operates in concert with the Disaster Recovery Plan.

 

(e)                                  No Warranty.  Client understands and agrees
that the Disaster Recovery Plan is designed to minimize, but not eliminate,
risks associated with a Disaster affecting the Fiserv data center supplying the
Services.  Fiserv does not warrant that service will be uninterrupted or error
free in the event of a Disaster; no performance standards shall be applicable
for the duration of a Disaster.  Client maintains responsibility for adopting a
disaster recovery plan relating to disasters affecting Client’s facilities and
for securing business interruption insurance or other insurance as necessary for
Client’s protection.

 

(f)                                    Termination.  In the event a Disaster has
occurred and continues for a period in excess of [***], and Fiserv fails to meet
any of  the Service Level Commitments identified in Exhibit A-2 for [***] at a
level that materially affects Client’s operations, Client may terminate this
Agreement without fee or charge of any kind (other than Fiserv’s reasonable
charges for deconversion) by written notice given during the continuation of the
Disaster.

 

11.           Termination.

 

(a)                                  Material Breach.  Except as provided
elsewhere in this Section 11, either party may terminate this Agreement in the
event of a material breach by the other party not cured within [***] following
written notice stating, with particularity and in reasonable detail, the nature
of the claimed breach.

 

(b)                                 Failure to Pay.  In the event any invoice
remains unpaid by Client [***] after its due date, or Client has deconverted any
of its data from the Fiserv System without prior written consent from Fiserv,
Fiserv, at its

 

7

--------------------------------------------------------------------------------


 

sole option, may terminate this Agreement and/or suspend Client’s access to and
use of the Fiserv Services.  Any invoice submitted by Fiserv shall be deemed
correct unless Client provides written notice to Fiserv within 60 days of the
invoice date specifying the nature of the disagreement.

 

(c)                                  Remedies.  Remedies contained in this
Section 11 are cumulative and are in addition to the other rights and remedies
available to Fiserv under this Agreement, by law or otherwise.

 

(d)                                 Defaults.  If either party:

 

(i)                                     defaults  the payment of any sum of
money due and fails to cure such breach in accordance with paragraph (b) of this
section, if applicable;

 

(ii)                                  breaches this Agreement in any material
respect or otherwise defaults in any material respect in the performance of any
obligations and fails to cure such breach in accordance with paragraph (a) of
this section; or

 

(iii)                               commits an act of bankruptcy or becomes the
subject of any proceeding under the Bankruptcy Code or becomes insolvent or if
any substantial part of the party’s property becomes subject to any levy,
seizure, assignment, application, or sale for or by any creditor or governmental
agency;

 

then, in any such event, the other party may, upon written notice, terminate
this Agreement.  If termination is by Fiserv, then Fiserv shall be entitled to
recover from Client as liquidated damages an amount equal to [***] and Fiserv
[***] remaining to be made hereunder for the remaining term of this Agreement.
Each party agrees to reimburse the other for any expenses the other may incur,
including reasonable attorneys’ fees, in taking any of the foregoing actions.

 

(e)                                  Merger.  In the event of a sale of Client
(assets or stock or merger between Client and another organization in which (A)
Client is not the surviving organization or becomes a subsidiary of an existing
bank holding company and (B) Client shall convert from the Fiserv Services
directly to the surviving organization, Fiserv will allow an early termination
of this Agreement upon the following terms and conditions:

 

(i)                                     Written notice must be given 6 months in
advance, specifying the deconversion date;

 

(ii)                                  Fiserv may specify a deconversion date
(not more than 30 days after the requested deconversion date), based on its
previous commitments and work loads; and

 

(iii)                               Fiserv may charge a termination fee based on
the remaining unused term of this Agreement, the amount to be determined by
multiplying the Client’s average monthly invoice (using the three months
immediately preceding the Fiserv receipt of written notice) by [***] times the
remaining months of the term, plus any unamortized conversion fees or third
party costs existing on the Fiserv books on the date of deconversion.

 

(f)                                    Early Termination.  If Client terminates
this Agreement for any reason except a material breach on the part of Fiserv, in
addition to any liquidated damages or termination fees described in this Section
11, Client shall repay [***] as follows:

 

(i)                                     If termination occurs during the initial
calendar year of the Agreement, Client shall be invoiced for the [***].

 

(ii)                                  If termination occurs during the second
calendar year of the Agreement, Client shall be invoiced [***] of the [***].

 

(iii)                               If termination occurs during the third,
fourth, fifth, or sixth calendar years, Client shall be invoiced [***] of the
[***].

 

(g)                                 Termination Fee not a Penalty.  Client
understands and agrees that Fiserv losses incurred as a result of early
termination of the Agreement would be difficult or impossible to calculate as of
the effective date of termination since they will vary based on, among other
things, the number of clients using the Fiserv System on the date the Agreement
terminates. Accordingly, the termination fee amount represents Client’s
agreement to pay and the Fiserv agreement to accept as liquidated damages (and
not as a penalty) such amount for any such Client termination for merger.

 

(h)                                 Return of Data Files.  Upon expiration or
termination of this Agreement, Fiserv shall furnish to Client such copies of
Client’s data files (“Client Files”) as Client may request in the Fiserv
standard machine readable format form along with such information and assistance
as is reasonable and customary to enable Client to deconvert from the Fiserv
System, provided, however, that Client consents and agrees and authorizes Fiserv
to retain Client Files until (i) Fiserv has been paid in full ([***] which shall
be held in escrow until Client’s data files have been released) for all Services
provided hereunder through the date such Client Files are returned to Client,
and has been paid any and all other amounts that are due or will become due
under this Agreement, including, but not limited to, data

 

8

--------------------------------------------------------------------------------


 

communication lease obligations, if any; (ii) Fiserv has been paid its then
standard rates for providing the services necessary to return such Client Files;
(iii) if this Agreement is being terminated, Fiserv has been paid any applicable
termination fee pursuant to subsection (c), or (d) above; and (iv) Client has
returned to Fiserv all Fiserv Confidential Information if requested by Fiserv. 
Unless directed by Client in writing to the contrary, Fiserv shall be permitted
to destroy Client Files any time after 30 days from the final use of Client
Files for processing.

 

(i)                                     Miscellaneous.  Client understands and
agrees that Client is responsible for the deinstallation and return shipping of
any Fiserv-owned equipment located on Client’s premises.  Prior to termination
of this Agreement, Client shall promptly reimburse Fiserv for the cost of any
preprinted statements, checks, or any other forms that Fiserv has prepared
specifically for the Client and has on hand at the termination of this
Agreement.

 

12.           Arbitration.

 

(a)                                  General.  Except with respect to disputes
arising from a misappropriation or misuse of either party’s proprietary rights,
any dispute or controversy arising out of this Agreement, or its interpretation,
shall be submitted to and resolved exclusively by arbitration under the rules
then prevailing of the American Arbitration Association, upon written notice of
demand for arbitration by the party seeking arbitration, setting forth the
specifics of the matter in controversy or the claim being made.  The arbitration
shall be heard before an arbitrator mutually agreeable to the parties; provided,
that if the parties cannot agree on the choice of an arbitrator within 10 days
after the first party seeking arbitration has given written notice, then the
arbitration shall be heard by 3 arbitrators, 1 chosen by each party and the
third chosen by those 2 arbitrators.  The arbitrators will be selected from a
panel of persons having experience with and knowledge of information technology
and at least 1 of the arbitrators selected will be an attorney.  A hearing on
the merits of all claims for which arbitration is sought by either party shall
be commenced not later than 60 days from the date demand for arbitration is made
by the first party seeking arbitration.  The arbitrator(s) must render a
decision within 10 days after the conclusion of such hearing.  Any award in such
arbitration shall be final and binding upon the parties and the judgment thereon
may be entered in any court of competent jurisdiction.

 

(b)                                 Applicable Law.  The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. 1-16.  The arbitrators
shall apply the substantive law of the Commonwealth of Massachusetts, without
reference to provisions relating to conflict of laws.  The arbitrators shall not
have the power to alter, modify, amend, add to, or subtract from any term or
provision of this Agreement, nor to rule upon or grant any extension, renewal,
or continuance of this Agreement.  The arbitrators shall have the authority to
grant any legal remedy available had the parties submitted the dispute to a
judicial proceeding.

 

(c)                                  Situs.  If arbitration is required to
resolve any disputes between the parties, the proceedings to resolve the dispute
shall be held in the Commonwealth of Massachusetts, or, in the alternative,
Fiserv’s primary business location.

 

13.           Insurance.

 

(a)                                  Fiserv shall secure and maintain throughout
the Term of this Agreement the following insurance coverage:

 

(i)                                     Commercial General Liability Insurance
covering bodily injury and property damage with a minimum combined single limit
of not less than $[***] per occurrence and $[***] general aggregate.

 

(ii)                                  Commercial Crime Insurance covering Fiserv
and client for Employee Theft caused by Fiserv employees, and Computer Fraud, in
an amount not less than $[***].

 

(iii)                               Workers Compensation insurance providing
coverage pursuant to statutory requirements, and Employer’s Liability Insurance
with minimum limits of $[***] per occurrence.

 

(iv)                              Commercial Automobile Liability Insurance,
including owned, non-owned and hired liability coverage, with minimum combined
bodily injury and property damage limits of $[***] per occurrence.

 

(v)                                 Commercial Umbrella Liability Insurance with
minimum limits of $[***] per occurrence, with the liability insurance required
under clauses (i), (iii), and (iv) above scheduled as underlying.

 

(b)                                 Upon written request, Fiserv shall furnish
original certificates of insurance issued by authorized representative(s) of the
insurance carrier(s) to Client as evidence of each foregoing coverage, and such
certificate shall contain a clause requiring the insurer to give Client at least
thirty (30) days prior written notice of any material change or cancellation of
coverage specified therein.

 

9

--------------------------------------------------------------------------------


 

14.                                 Audit.  Fiserv employs an internal auditor
responsible for ensuring the integrity of its data processing environments and
internal controls.  In addition, Fiserv provides for periodic independent SAS70
audits of its operations.  Fiserv shall provide Client with a copy of the audit
of the Fiserv data center serving Client within a reasonable time after its
completion.  Upon written request, Fiserv shall also provide a copy of such
audit to the appropriate regulatory agencies, if any, having jurisdiction over
Fiserv’s provision of Services hereunder.

 

15.           General.

 

(a)                                  Binding Agreement.  This Agreement is
binding upon the parties and their respective successors and permitted assigns. 
Neither this Agreement nor any interest may be sold, assigned, transferred,
pledged or otherwise disposed of by Client, whether pursuant to change of
control or otherwise, without the prior written consent of Fiserv.  Should this
Agreement or any interest be sold, assigned, transferred, pledged or otherwise
disposed of by Fiserv and, subsequently, the quality of the Fiserv Services
provided to Client fails to comply with any provision of the Service Level
Agreement provided in Section A-2 of the Agreement for 60 days, the Client may
terminate the Agreement without fee or charge of any kind. Client agrees that
Fiserv may subcontract any of the Services to be performed under this Agreement.
Any such subcontractors shall be required to comply with all of the applicable
terms and conditions of this Agreement.

 

(b)                                 Entire Agreement.  This Agreement, including
its Exhibits, which are expressly incorporated herein by reference, constitutes
the complete and exclusive statement of the agreement between the parties as to
the subject matter hereof and supersedes all previous agreements with respect
thereto.  Modifications of this Agreement must be in writing and signed by duly
authorized representatives of the parties.  Each party hereby acknowledges that
it has not entered into this Agreement in reliance upon any representation made
by the other party not embodied herein.  In the event any of the provisions of
any Addendum or Exhibit hereto are in conflict with any of the provisions of
this Agreement, the terms and provisions of this Agreement shall control unless
the Addendum or Exhibit in question expressly provides that its terms and
provisions shall control.

 

(c)                                  Severability.  If any provision of this
Agreement is held to be unenforceable or invalid, the other provisions shall
continue in full force and effect.

 

(d)                                 Governing Law.  This Agreement will be
governed by the substantive laws of the Commonwealth of Massachusetts, without
reference to provisions relating to conflict of laws.  By entering into this
Agreement, Fiserv agrees that the Office of Thrift Supervision, FDIC, or other
regulatory agencies having authority over Client’s operations shall have the
authority and responsibility provided to the regulatory agencies pursuant to the
Bank Service Corporation Act, 12 U.S.C. 1867(C) relating to services performed
by contract or otherwise. The United Nations Convention of Contracts for the
International Sale of Goods shall not apply to this Agreement.

 

(e)                                  Force Majeure.  Neither party shall be
responsible for delays or failures in performance resulting from acts reasonably
beyond the control of that party.

 

(f)                                    Notices.  Any written notice required or
permitted to be given hereunder shall be given by: (i) Registered or Certified
Mail, Return Receipt Requested, postage prepaid; (ii) by confirmed facsimile; or
(iii) by nationally recognized courier service to the other party at the
addresses listed on the cover page or to such other address or person as a party
may designate in writing.  All such notices shall be effective upon receipt.

 

(g)                                 No Waiver.  The failure of either party to
insist on strict performance of any of the provisions hereunder shall not be
construed as the waiver of any subsequent default of a similar nature.

 

(h)                                 Financial Statements.  Fiserv shall provide
Client and the appropriate regulatory agencies who so require a copy of Fiserv,
Inc.’s audited consolidated financial statements.

 

(i)                                     Prevailing Party.  The prevailing party
in any arbitration, suit, or action brought against the other party to enforce
the terms of this Agreement or any rights or obligations hereunder, shall be
entitled to receive its reasonable costs, expenses, and attorneys’ fees of
bringing such arbitration, suit, or action.

 

(j)                                     Survival.  All rights and obligations of
the parties under this Agreement that, by their nature, do not terminate with
the expiration or termination of this Agreement shall survive the expiration or
termination of this Agreement.

 

(k)                                  Exclusivity.  Client agrees that Fiserv
shall be the sole and exclusive provider of the Core Systems (defined as Demand
Deposit, Time Deposit, Retail Loan, Commercial Loan, Mortgage Loan and Central
Reference File) that are the subject matter of this Agreement.  Unless Client
has previously delivered notice of termination or non-renewal of this Agreement
to Fiserv, during the term of this Agreement, Client agrees not to enter into an
agreement with any other entity to provide these services (or similar services)
without

 

10

--------------------------------------------------------------------------------


 

Fiserv’s prior written consent.  If Client acquires another entity, the
exclusivity provided to Fiserv hereunder shall take effect with respect to such
acquired entity as soon as practicable after termination of such acquired
entity’s previously existing arrangement for these services.  If Client is
acquired by another entity, the exclusivity provided to Fiserv hereunder shall
apply with respect to the level or volume of these services provided immediately
prior to the signing of the definitive acquisition agreement relating to such
acquisition and shall continue with respect to the level or volume of these
services until any termination or expiration of this Agreement.

 

(l)                                     Recruitment of Employees.  Each party
agrees not to hire the other party’s employees during the term of this Agreement
and for a period of 6 months after expiration or termination except with prior
written consent of the other party.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date indicated below.

 

CompassBank

 

Fiserv Solutions, Inc.

 

 

 

 

 

By:

/s/ ARTHUR W. SHORT

 

By:

/s/ THOMAS J. GORMAN

Name:

Arthur W. Short

 

Name:

Thomas J. Gorman

Title:

Executive Vice-President/COO

 

Title:

President – Custom Outsourcing Solution

Date:

7/25/2002

 

Date:

7/28/02

 

11

--------------------------------------------------------------------------------


 

Exhibit A - Account Processing Services

 

Client agrees with Fiserv as follows:

 

1.                                       Services.  Fiserv will provide Client
and Client accepts the Account Processing Services (the “Account Processing
Services”) specified in the Account Processing Services Fee Schedule attached as
Exhibit A - 1 hereto marked with a “F” in the left margin, which represents that
the Service is included in the Account Processing Services Fixed Monthly Fee. 
Other Services therein shall be provided when requested by Client and accepted
by Fiserv.

 

2.                                       Fees.  Fiserv will provide Client with
the following Account Processing Services at the fees and prices indicated:

 

(a)                                  Fixed Monthly Fee.  For an Account
Processing Services Fixed Monthly Fee of $[***], Fiserv agrees to provide and
Client agrees to pay for the Services marked with an “F” in the left margin on
Exhibit A - 1 of this Agreement.  All other Services provided hereunder shall be
provided to the Client upon reasonable request at then current pricing and in
accordance with this Agreement.  Fiserv will provide its variable services, as
defined in Exhibit A-1, at prices that Fiserv charges generally to its client
base.  The Client understands that the mix of services, volumes and other
factors affect the price that Fiserv charges for its Variable Services.

 

(b)                                 Fee Adjustment Factors.  The delivery of the
Services involves factors and risks that may increase the Fiserv cost of
providing such Services.  Notwithstanding the foregoing, Fiserv agrees to limit
increases in its fees for those Services included in the Account Processing
Services Fixed Monthly Fee as follows:

 

(i)                                     Inflation:  Fiserv agrees not to
increase the Account Processing Services Monthly Fees for inflation until [***].

 

(ii)                                  Volume Adjustment.  For volume related
Account Processing Services Fixed Monthly Fee adjustments, Fiserv shall reprice
the Account Processing Services Fixed Monthly Fee in accordance with the
following:

 

A.                                   “Client Account Volumes” shall be defined
as total open Deposit Accounts (Demand, Savings, and Time), and total open
Retail Loan (Installment, Line of Credit) and Mortgage Loan volumes and
Commercial Loan Notes.

 

B.                                     Proposed volumes (“Proposed Volumes”) are
those Client Account Volumes that were used to compute the Account Processing
Services Fixed Monthly Fee above.  In the first month following the conversion
of any such Service, Fiserv shall validate Client’s Client Account Volumes as of
the conversion (“Post Conversion Volumes”).  In the event that the Post
Conversion Volumes exceed the Proposed Volumes, Fiserv shall reprice the Account
Processing Services Fixed Monthly Fee by applying the per account charge
presented below to Post Conversion Volumes.

 

C.                                     In the event that the Client acquires
other financial institutions or branches or portfolios of accounts for which
Fiserv will provide Account Processing Services, or elects to have Fiserv
provide Account Processing Services to existing affiliates other than those
contemplated by this Agreement, upon each such conversion Fiserv shall reprice
the Account Processing Services Fixed Monthly Fee by applying the per account
charge presented below to Post Conversion Volumes.

 

D.                                    Beginning [***] and upon completion of
each calendar year throughout the term of this Agreement, Fiserv shall reprice
the Account Processing Services Fixed Monthly Fee by applying the per account
charge presented below to then current year end Client Account Volumes, adjusted
for any inflationary increases applied as described above for all Client Account
Volumes except for those Mortgages processing on the Fiserv MortgageServ System.

 

Client Account Volumes

 

Per Account Charge

 

[***]

 

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

 

E.                                      Beginning [***] and upon completion of
each calendar year in which the Client Account Volumes exceed [***], Fiserv will
calculate the current Mortgage Account Volumes and measure in the increase in
volume against the Post Conversion Mortgage Account Volume.  The

 

12

--------------------------------------------------------------------------------


 

Per Account Charge for each account that exceeds the Post Conversion Mortgage
Account Volume will be $[***] per open Mortgage loan.

 

F.             Fiserv will provide the initial month of processing without
billing for the Fixed Monthly Fee.

 

G.            Fiserv will provide processing in months [***] through [***] at a
[***] Fixed Monthly Fee [***].

 

H.                                    In the event that Client and Fiserv
determine that Client’s Mortgage Loan Portfolio can be converted to the Custom
Outsourcing Solution Retail Loan System, Fiserv will [***] the Fixed Monthly Fee
in the amount of $[***].

 

(c)           Conversion Fees.

 

(i)                                     Fiserv agrees to provide Conversion
Services for a maximum fee of $[***] to be comprised of 2 pre-conversion site
visits, writing conversion file specifications, producing conversion edits for
review and verification by the Client, running conversion jobs, final live
posting and 10 days of post-conversion training for core applications, browser
access and the Fiserv Account Sales and Teller System.  If the scope of the
project changes and requires additional Fiserv assistance, Client shall be
billed standard professional services rates for the hours worked.  Out-of-pocket
expense will be invoiced as incurred.  Additional support by Fiserv beyond those
levels described above shall be billable to the Client at then current Fiserv
personnel rates plus all reasonable out-of-pocket, pass-through or other third
party expenses as incurred by Fiserv.

 

(ii)                                  In the event that the Client acquires
other financial institutions or branches or portfolios of accounts for which
Fiserv will provide Account Processing Services, or elects to have Fiserv
provide Account Processing Services to existing affiliates other than the
aforementioned, or elects to implement additional Account Processing Services
under the terms and conditions of this Agreement, Fiserv agrees to provide
Conversion Services for a fee of $[***] per account or $[***], whichever is
greater,  plus reasonable out-of-pocket, pass-through or other third party
expenses.

 

3.                                       Responsibility for Accounts.  Client
shall be responsible for balancing its accounts each business day and notifying
Fiserv immediately of any errors or discrepancies.  Provided that Client
immediately notifies Fiserv of any discrepancy in Client’s accounts, Fiserv
shall, at its expense, promptly recompute accounts affected by discrepancies
solely caused by Fiserv computer or software systems or provide for another
mutually agreeable resolution.  Fiserv will use its commercially reasonable
efforts to correct errors attributable to Client or other third party servicers
of Client.

 

4.                                       Reconstruction of Error Conditions. 
Reconstruction of error conditions attributable to Client or to third parties
acting on Client’s behalf will be done at prevailing rates as set forth in
Exhibit A - 1.

 

5.                                       Major Software Enhancements and Custom
Programming.  All major software enhancements and custom programming will be
subject to additional charges for processing and development in accordance with
Exhibit A - 1 and Exhibit G hereto, except those changes required by Federal
regulation.

 

6.                                       Protection of Data.  For the purpose of
compliance with applicable government regulations, Fiserv has developed an
operations backup center.  Fiserv tests the procedure periodically to ensure the
data center’s compliance.  Copies of transaction files are maintained by Fiserv
off premises in secured vaults.

 

7.                                       Processing Priority.  Fiserv does not
subscribe to any processing priority; all users receive equal processing
consideration.

 

8.                                       Training Allowance.  Fiserv will grant
Client an annual non-cumulative training allowance of 100 hours.  Training may
be used for Core applications.  Travel and living expense of the Fiserv trainer
or Client personnel will be the responsibility of Client.

 

13

--------------------------------------------------------------------------------


 

Exhibit A - 1 Account Processing Services Fee Schedule

 

The following schedule identifies systems and services described within the
scope of the Agreement to be included in the Fixed Monthly Fee.

 

Fixed
Monthly Fee

 

System or Service

 

 

 

Account Analysis

 

 

 

 

 

F

 

Per Account

 

F

 

History Retention

 

 

 

 

 

 

 

Account Reconcilement

 

 

 

 

 

F

 

Per Item (Up to 5,000)

 

F

 

History Retention

 

 

 

 

 

 

 

Atchley Systems

 

 

 

 

 

F

 

Comply/CTR

 

 

 

 

 

 

 

Automated Clearinghouse

 

 

 

 

 

F

 

Receiving Transactions/Items

 

F

 

Origination Transactions/Items (Up to 10,000)

 

F

 

RJE Origination

 

F

 

PDMs (Company Processing)

 

F

 

Daily Transmissions (From ATM switches and/or Clearing Houses)

 

F

 

Automated Returns

 

F

 

Notification of Change

 

F

 

Direct Line Receiving from Fed

 

F

 

Direct Line Origination to Fed

 

F

 

Payroll Processing

 

F

 

Stop Payments/DNE

 

F

 

FEDI Receiving

 

F

 

EPA (Electronic Payment Authorization)

 

 

 

 

 

 

 

Audit Confirmation Reports

 

 

 

 

 

F

 

Implementation Charge

 

F

 

More Than 10% Confirmed

 

F

 

Less than 10% confirmed

 

F

 

Per request maximum

 

 

 

 

 

F

 

Automated Returns

 

 

 

 

 

 

 

Bulk Filing

 

 

 

 

 

F

 

Base

 

F

 

Per Transaction

 

 

 

 

 

 

 

Browser Based Host Access

 

 

 

 

 

F

 

Access Fee

 

 

14

--------------------------------------------------------------------------------


 

Fixed
Monthly Fee

 

System or Service

 

 

 

Central Marketing File

 

 

 

 

 

F

 

Standard Build

 

F

 

Special Options Build

 

 

 

 

 

 

 

Central Reference File

 

 

 

 

 

F

 

CRF Accounts (Alpha-Keys)

 

F

 

CRF Miscellaneous Accounts (Non-Fiserv Applications)

 

 

 

 

 

 

 

Combined Interest

 

 

 

 

 

F

 

Per Account (1099s and 1098s)

 

F

 

W-8/W-9

 

F

 

On-line Corrections

 

F

 

B-Notices

 

 

 

 

 

F

 

Commercial Loans

 

 

 

 

 

F

 

Credit Bureau Reporting

 

 

 

 

 

F

 

Custom Interfaces (Including Mailbox, [***]) (Up to 8)

 

 

 

 

 

 

 

Implementation

 

 

 

Incoming Transmissions

 

 

 

Outgoing Transmissions

 

 

 

[***] Internet Transmissions

 

 

 

 

 

 

 

Customer Reporting System

 

 

 

 

 

F

 

Delivery Point Bar Coding (DPBC)

 

F

 

Statement Zip Code Sort

 

F

 

Barcoding Notices

 

 

 

 

 

 

 

Deluxe One Network

 

 

 

 

 

F

 

Access

 

 

 

 

 

 

 

Demand Deposits

 

 

 

 

 

F

 

Transactions Processed

 

F

 

Account Maintenance

 

F

 

Interest Bearing Accounts

 

F

 

Current Day Transaction Access

 

F

 

History Retention:

 

 

 

-  Seven Day

 

 

 

-  Extended

 

F

 

Mutual Funds Sweep

 

F

 

Statement Zip Code Sort

 

F

 

Account Number Production

 

F

 

Overnight Investments

 

 

15

--------------------------------------------------------------------------------


 

Fixed
Monthly Fee

 

System or Service

 

 

 

Escrow Management

 

 

 

 

 

F

 

Rent Security

 

F

 

Principal / Escrow

 

F

 

IOLA Reporting

 

 

 

 

 

 

 

General Ledger

 

 

 

 

 

F

 

Base

 

F

 

Account Centers

 

F

 

Transactions

 

F

 

Budget:

 

 

 

-  Current and Next Year Module

 

 

 

-  Working Year Optional Selection

 

 

 

-  Prior Year Optional Selection

 

F

 

Application Interface

 

F

 

Recurring Entries

 

F

 

Daily Custom Reports

 

 

 

Interface Custom Reports:

 

F

 

-  Report Generation

 

F

 

Interface Extract

 

 

 

On-line System:

 

F

 

-  Monthly Budget

 

F

 

-  Transaction History

 

F

 

-  Transaction Journal

 

 

 

 

 

F

 

Host Disaster Contingency Planning

 

 

 

 

 

F

 

Host/RJE Site Support

 

 

 

 

 

 

 

Maturity Analysis Reporting

 

 

 

 

 

F

 

Monthly Reporting

 

F

 

Quarterly Reporting

 

F

 

Downline Loading

 

F

 

MARSFLEX Sorting Criteria

 

 

 

 

 

F

 

On-line Collections

 

 

 

 

 

F

 

Presentment Items

 

 

 

 

 

 

 

Retail Loans

 

 

 

 

 

F

 

Open Accounts

 

F

 

Closed Accounts

 

F

 

Loan Interest Statements:

 

 

 

-  Payoff statements

 

 

 

-  Annual statements

 

 

16

--------------------------------------------------------------------------------


 

Fixed
Monthly Fee

 

System or Service

 

 

 

Retirement Planning

 

 

 

 

 

F

 

Accounts

 

F

 

Statements

 

F

 

W-2P, 1099R and 5498

 

 

 

 

 

F

 

Safe Deposit Box

 

 

 

 

 

F

 

Tape Creation (Up to 4)

 

 

 

 

 

F

 

Test Bank (Up to 5% of accounts)

 

 

 

 

 

 

 

Teller Support

 

 

 

 

 

F

 

Inquiry

 

F

 

Data capture/Truncation

 

 

 

 

 

F

 

Third Party Review

 

 

 

 

 

 

 

Time Deposits

 

 

 

 

 

F

 

Open Accounts

 

F

 

Draft Items

 

F

 

Closed Accounts

 

F

 

History Retention

 

F

 

Statement Zip Code Sort

 

 

 

 

 

F

 

View Direct

 

 

17

--------------------------------------------------------------------------------


 

The following fee schedule identifies variably priced systems and services. 
Client shall not be billed for any variable fee unless it has been mutually
agreed that Client shall use such system or service.  Fees as described in the
schedule below will not be changed for the term of the Agreement.  New services
shall be added at a mutually agreed upon price.

 

Variable
Monthly
Fee

 

System or Service

 

Unit Price

 

Description

 

 

 

Account Reconcilement

 

 

 

 

 

 

 

 

 

 

 

 

 

V

 

Per Item

 

$

[***]

 

Per item/month for first 100,000 items after 5,000

 

 

 

 

 

$

[***]

 

Per item/month for next 100,000 items

 

 

 

 

 

$

[***]

 

Per item/month for next 100,000 items

 

 

 

 

 

$

[***]

 

Per item/month for all items over 300,000

 

 

 

 

 

 

 

 

 

 

 

Atchley Systems

 

 

 

Set-up and support fees subject to change based on vendor prices

 

 

 

 

 

 

 

 

 

V

 

Implementation Fee for Comply/Wire

 

$

[***]

 

One time per institution

 

V

 

Comply/Wire Only

 

$

[***]

 

Per month/institution

 

 

 

 

 

 

 

 

 

 

 

ATM Special Services

 

 

 

 

 

V

 

ATM Statement Print Services

 

$

[***]

 

One time per institution

 

 

 

 

 

$

[***]

 

Per mini statement request

 

 

 

 

 

$

[***]

 

Per full statement request

 

 

 

 

 

$

[***]

 

Minimum per month

 

V

 

Balance File Transmissions

 

$

[***]

 

Per application/month

 

V

 

Overdraft Limit

 

$

[***]

 

One time implementation per institution

 

 

 

 

 

 

 

 

 

 

 

Automated Clearinghouse

 

 

 

 

 

 

 

 

 

 

 

 

 

V

 

Origination Transactions/Items

 

$

[***]

 

Per item/month over 15,000

 

 

 

 

 

$

[***]

 

Per item/month 15,000 – 25,000

 

 

 

 

 

$

[***]

 

Per item/month over 25,000

 

V

 

Tape Conversion

 

$

[***]

 

Per conversion

 

V

 

ATM/POS File Processing

 

$

[***]

 

Per implementation

 

V

 

FEDI Origination:

 

 

 

 

 

 

 

- Customer Implementation

 

$

[***]

 

Per customer of institution

 

 

 

- Customer Statement Implementation

 

$

[***]

 

Per customer of institution

 

 

 

- Per Record

 

$

[***]

 

Per NACHA 7 record

 

 

 

 

 

$

[***]

 

Minimum NACHA record charge per month

 

V

 

Risk

 

$

[***]

 

Implementation per institution

 

 

 

 

 

$

[***]

 

Per month/institution

 

 

 

 

 

$

[***]

 

Per company/month (Company Processing)

 

 

 

 

 

 

 

 

 

V

 

Backroom Systems Software

 

[***]

 

Contact Relationship Manager

 

 

 

 

 

 

 

 

 

 

 

Central Marketing File

 

 

 

(All CMF pricing excludes tape charges)

 

V

 

Off-Cycle Build

 

$

[***]

 

Per run (other than scheduled cycle)

 

 

18

--------------------------------------------------------------------------------


 

Variable
Monthly
Fee

 

System or Service

 

Unit Price

 

Description

 

 

 

Central Reference File

 

 

 

 

 

 

 

 

 

 

 

 

 

V

 

Address Labels

 

$

[***]

 

Per 1,000 accounts/ request

 

V

 

Alpha-Key Merge

 

$

[***]

 

Per request/institution

 

V

 

9-Digit Zip Code (ZIP+4)

 

$

[***]

 

Per 1,000 records one-time implementation

 

 

 

 

 

$

[***]

 

Per 1,000 records/run

 

V

 

GEO Code

 

$

[***]

 

Per request/institution

 

 

 

 

 

$

[***]

 

Per 1,000 records processed

 

V

 

Householding

 

$

[***]

 

One-time implementation for first user institution

 

 

 

 

 

$

[***]

 

One-time implementation for each additional user institution

 

 

 

—Monthly Processing

 

$

[***]

 

Per record/institution if volume 0 - 49,999

 

 

 

 

 

$

[***]

 

Per record/institution if volume 50,000 - 99,999

 

 

 

 

 

$

[***]

 

Per record/institution if volume 100,000 - 499,999

 

 

 

 

 

$

[***]

 

Per record/institution if volume 500,000 - 999,999

 

 

 

 

 

$

[***]

 

Per record/institution if volume 1,000,000 or more

 

 

 

 

 

$

[***]

 

Minimum per institution/ month

 

 

 

—Quarterly Processing

 

$

[***]

 

Per record/institution if volume 0 - 49,999

 

 

 

 

 

$

[***]

 

Per record/institution if volume 50,000 - 99,999

 

 

 

 

 

$

[***]

 

Per record/institution if volume 100,000 - 499,999

 

 

 

 

 

$

[***]

 

Per record/institution if volume 500,000 - 999,999

 

 

 

 

 

$

[***]

 

Per record/institution if volume 1,000,000 or more

 

 

 

 

 

$

[***]

 

Minimum per institution/quarter

 

 

 

—Composition Report

 

$

[***]

 

1 to 49,999 records / institution / request  

 

 

 

 

 

$

[***]

 

50,000 to 99,999 records/ institution / request

 

 

 

 

 

$

[***]

 

100,000 to 499,999 records/ institution / request

 

 

 

 

 

$

[***]

 

Over 500,000 records/ institution / request

 

 

 

 

 

 

 

 

 

 

 

—Simulated Run

 

 

 

Implementation, Quarterly Processing and Composition Report Fees would apply per
institution request

 

 

 

 

 

 

 

 

 

V

 

Consulting Services

 

[***]

 

Contact Relationship Manager

 

 

 

 

 

 

 

 

 

V

 

Coupon Books

 

[***]

 

Quoted by vendor

 

 

19

--------------------------------------------------------------------------------


 

Variable
Monthly
Fee

 

System or Service

 

Unit Price

 

Description

 

V

 

Custom Interfaces (Including Mailbox, [***])

 

 

 

Over 8 per month Variable

 

 

 

Implementation

 

$

[***]

 

Per recurring transmission site established Professional Services fees
additional

 

 

 

Incoming Transmissions

 

$

[***]

 

Per transmission if reformat required

 

 

 

 

 

$

[***]

 

Maximum per month per custom interface

 

 

 

Outgoing Transmissions

 

$

[***]

 

Per transmission

 

 

 

 

 

$

[***]

 

Maximum per month per custom interface

 

 

 

[***] Internet Transmissions 

 

$

[***]

 

Implementation fee  

 

 

 

 

 

$

[***]

 

Monthly access per end point

 

 

 

Federated Investors Interface

 

$

[***]

 

Implementation fee

 

 

 

 

 

$

[***]

 

Monthly recurring.  (Excludes applicable [***] Charges)

 

 

 

 

 

 

 

 

 

V

 

Data Communications

 

[***]

 

Circuits, equipment and network support - as quoted by / through vendors

 

 

 

 

 

 

 

 

 

V

 

Deconversion

 

$

[***]

 

Base per bank or branch(s being deconverted 

 

 

 

 

 

$

[***]

 

Per tape produced

 

 

 

 

 

$

[***]

 

For production of wipe-off DD statements

 

 

 

 

 

 

 

Above rates exclude requested Fiserv professional services and out-of-pocket
expenses)

 

 

 

 

 

 

 

 

 

 

 

Demand Deposits

 

 

 

 

 

 

 

 

 

 

 

 

 

V

 

Service Charge Routine Implementation (Post Conversion)

 

[***]

 

Professional services fees apply

 

V

 

Service Charge Routine Change (Post Conversion)

 

[***]

 

Professional services fees apply

 

V

 

Accrual Adjustment Program

 

$

[***]

 

Per request first day plus $50 each additional day after first day

 

V

 

Check Processing Descending Order

 

$

[***]

 

Implementation per institution

 

 

 

 

 

$

[***]

 

Maximum per relationship

 

 

 

 

 

 

 

 

 

V

 

FAST Branch Automation

 

[***]

 

Contact Relationship Manager

 

 

 

 

 

 

 

 

 

 

 

General Ledger

 

 

 

 

 

 

 

Interface Custom Reports:

 

 

 

 

 

 

 

-Report Implementation

 

$

[***]

 

Per report implementation requested

 

V

 

On-line System:

 

 

 

 

 

 

 

Transaction History:

 

 

 

 

 

 

 

 

 

$

[***]

 

Per institution/month for 65 day history

 

V

 

 

 

$

[***]

 

Per institution/month for 90 day history

 

V

 

 

 

 

 

 

 

V

 

Internet Services

 

[***]

 

Contact Relationship Manager/See RBS Fee Schedule

 

 

20

--------------------------------------------------------------------------------


 

Variable
Monthly
Fee

 

System or Service

 

Unit Price

 

Description

 

V

 

LiNX Message Service

 

$

[***]

 

One time per institution  

 

 

 

Implementation Fee

 

$

[***]

 

Minimum Per 3rd Party Channel.  Prof Svcs Rates Apply

 

 

 

Certification Fee

 

$

[***]

 

First 700,000 with a $1,000 minimum

 

 

 

Transaction Fee

 

$

[***]

 

Above 700,000

 

 

 

 

 

 

 

 

 

V

 

Microfiche

 

$

[***]

 

Per original produced 

 

 

 

 

 

$

[***]

 

Per copy produced

 

 

 

 

 

$

[***]

 

Hardcopy per frame requested

 

 

 

 

 

 

 

 

 

V

 

OFAC  

 

 

 

 

 

 

 

On-Demand Full File Scan Only

 

$

[***]

 

Annual Fee, Plus $300.00 per run 

 

 

 

On-Demand Request Full File Scan

 

$

[***]

 

Per run

 

 

 

Daily All New Account Scan

 

$

[***]

 

Per month

 

 

 

 

 

 

 

 

 

 

 

Positive Pay

 

 

 

 

 

V

 

Implementation Fee

 

$

[***]

 

Per institution

 

V

 

Account Processing Fees

 

$

[***]

 

Per month/institution

 

 

 

 

 

 

 

 

 

V

 

Print/Rendering Services

 

[***]

 

Contact Relationship Manager

 

 

 

 

 

 

 

 

 

V

 

Professional Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Includes (but not limited to) custom programming (report and file creation,
maintenance and fixes), and other Fiserv personnel assistance not covered by
contract

 

$

[***]

 

Per hour

 

 

 

Telecommunications - Design & Consulting

 

$

[***]

 

Per hour

 

 

 

 

 

 

 

 

 

V

 

Report Regeneration

 

$

[***]

 

Per request/month (first two requests free)

 

 

 

 

 

 

 

 

 

 

 

Reference Materials

 

 

 

 

 

 

 

 

 

 

 

 

 

V

 

CD-ROM:  

 

[***]

 

Per institution per release 

 

 

 

—First Two

 

$

[***]

 

Per copy if preordered via annual subscription

 

 

 

—Additional Copies

 

$

[***]

 

Per copy for ad hoc requests

 

 

 

 

 

 

 

 

 

V

 

Paper Manuals (products not on CD:)

 

$

[***]

 

Per manual per application

 

V

 

Repost Due to Client Error

 

[***]

 

Professional Services rates apply $2,000 minimum per incident

 

 

 

Retail Loans

 

 

 

 

 

V

 

Insurance Tape Creation

 

$

[***]

 

Per tape/vendor/application

 

V

 

Promotional Extensions

 

$

[***]

 

Base/execution

 

 

 

 

 

$

[***]

 

Per account selected

 

 

 

 

 

 

 

 

 

V

 

Special Reports

 

$

[***]

 

Applies to any report not produced in the normal processing flow but which
Fiserv has previously programmed.  Additional fees associated with the creation
and generation of new special reports are described under Professional Services.

 

 

 

 

 

$

[***]

 

Incremental for CRF access on special report

 

 

21

--------------------------------------------------------------------------------


 

Variable
Monthly
Fee

 

System or Service

 

Unit Price

 

Description

 

V

 

Tape Creation

 

$

[***]

 

Per physical tape (or equivalent on alternative media)

 

 

 

 

 

 

 

 

 

V

 

Test Bank

 

$

[***]

 

Per account/month over 5 or 5,000 accounts

 

 

 

 

 

 

 

 

 

 

 

Time Deposits

 

 

 

 

 

 

 

 

 

 

 

 

 

V

 

Service Charge Routine Implementation (Post Conversion)

 

$

[***]

 

Per routine

 

V

 

Service Charge Routine Change (Post Conversion)

 

$

[***]

 

Per field changed

 

 

 

 

 

$

[***]

 

Maximum per routine changed

 

V

 

Accrual Adjustment Program

 

$

[***]

 

Per request first day plus $50 each additional day after first day

 

V

 

Tape for Coupon Book Production

 

$

[***]

 

Per request ($200 for tape, $50 for special report, $50 for processing)

 

V

 

Remaining Term Penalty Calculation

 

$

[***]

 

One-time for implementation

 

 

 

 

 

 

 

 

 

 

 

Training

 

 

 

 

 

 

 

 

 

 

 

 

 

V

 

Fiserv Training Services  (Post Conversion)

 

[***]

 

Contact Relationship Manager

 

 

22

--------------------------------------------------------------------------------


 

Exhibit A — 2 Service Level Commitments

 

1.                                       Service Level Commitments.  For
purposes of the service level commitment categories set forth below, the
described services shall be deemed to be “available” to Client if the Fiserv
computer system, including all hardware and software necessary to provide the
Client with the Services contemplated by this Agreement, is functioning and able
to accept and process all input contemplated by this Agreement from Client and
necessary to provide the Services in question.  All service levels commitments
shall be averaged over a calendar month and national holidays are excluded.

 

(a)                                  Response Time.  Fiserv shall provide
response time for the central processor to receive an Inquiry transaction from
the communications controller at the Fiserv data center, process that
transaction and return the answer to the controller in less than [***] of the
time from 8:00AM to 8:00PM Client Local Time (“CLT”), Monday through Saturday.

 

(b)                                 Report Availability.  Fiserv shall make
available to the Client or other output distribution medium or product, critical
reports for the Basic Services, no later than 7:00 AM CLT each business day or
10:00AM CLT if such business day falls on the first calendar day of the month
(General Ledger an additional 2 hours in each case), provided the Client has
completed transmission of the data to be used in generating such reports to
Fiserv no later than 12:01AM CLT.  Fiserv shall provide such reports to the
Client for each Basic Service in accordance with the above schedule at least
[***] of the time.  The “Basic Services” are Demand Deposits, Savings, Time
Deposits, Account Reconcilement, Retail Loans, Mortgage Loans, Commercial Loans
and General Ledger.  The algorithm to calculate availability is:  [***] core
applications multiplied by the number of processing days in a calendar month
[***].

 

(c)                                  Teleprocessing Availability.  Fiserv shall
make its teleprocessing services available to the Client at least [***] of the
time from 8:00AM to Midnight CLT, Monday through Saturday, excluding overnight
batch processing.

 

2.                                       Cure.  In the event that the Fiserv
performance fails to meet the service level commitments set forth in this
Section, the Client shall notify Fiserv in writing of such failure and shall
work with Fiserv to specifically identify the problem.  If a deficiency is
determined by the parties, Fiserv shall institute cure procedures.  If the
deficiency is not cured within [***], Fiserv shall institute [***] of the Fixed
Monthly Fee each month for each deficient service level commitment category
until it is cured.  If any deficiency persists for [***] at a level [***], or
(ii) recurs, once cured, more than [***] during any 12 month period, upon
receipt by Fiserv of prior written notice, the Client may elect to terminate
this Agreement, without the payment of liquidated damages or other termination
charges, upon payment of any fees or sums due pursuant to this Agreement. 
Fiserv agrees to cooperate with the Client to achieve the deconversion schedule.

 

23

--------------------------------------------------------------------------------


 

Exhibit D - Mortgage Processing Services

 

Client agrees with Fiserv as follows:

 

1.                                       Services.  Fiserv will provide Client
the Mortgage Loan Servicing Information Processing Services (hereinafter
referred to as “Mortgage Servicing”) consisting of.

 

(a)                                  Online Services.  Inquire and update of
Client data files maintained by Fiserv under this agreement from terminals
located in Client’s offices.  The documentation describes the procedures for use
of online services for Mortgage Servicing.

 

(b)                                 Reports.  Applicable reports based on
Client’s usage according to the documentation will be transmitted to the Client.

 

(c)                                  Customer Service Telephone Support. 
Telephone support will be available to obtain information and for the discussion
of issues and problems.

 

2.                                       Fees.  Client shall pay Fiserv the fees
and other charges for the Mortgage Servicing specified in Exhibit D-1 hereto.

 

3.                                       Hours of Operation.  The Mortgage
Servicing will be available for use by Client between 8:00 AM and 11:00PM CLT
(Client Local Time), Monday through Friday (excluding New Year’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day).  The
Fiserv system will be available for inquiry purposes 24 hours a day, Monday
through Friday, except for a maintenance period of approximately 60 minutes per
day during the hours of 12:00 midnight CLT and 6:00AM CLT, and available on
Saturdays from 8:00AM through Midnight CLT, unless notified in advance by Fiserv
that the system will be unavailable.

 

4.                                       Protection of Data.  Client’s data is
copied to tape daily and sent to an off-site storage facility.

 

5.                                       Quality Control.  Critical business
problems will be addressed by Fiserv immediately. Critical business problems are
defined as those items that significantly impact or damage the Client’s business
or prohibit business from occurring.  Critical business problems will be jointly
defined and agreed upon as problems arise.  Fiserv will respond with a
corrective action plan during the same business day to address the problem(s)
being reported.

 

6.                                       Regulatory Changes.  Regulatory changes
will be implemented on a timely schedule to correspond with the effective date
of the regulation as jointly agreed between Fiserv and Client base, provided
that Fiserv receives a minimum 6 month advance notification of regulatory change
from the appropriate regulatory agency, with notice of proposed regulatory
change being sufficient advance notification.

 

7.                                       Clients’ Group Membership.  Fiserv
supports a formal Clients’ Group for Mortgage Processing clients.  The annual
dues for support of the Clients’ Group are determined by their Advisory Board
annually.  Current dues are $1,500 annually.  Membership in the Clients’ Group
is mandatory.  Active participation on the Clients’ Group sub-committees is
voluntary.  Voting privileges and the ability to submit suggestions for
consideration by the Clients’ Group are contingent upon the payment of annual
dues.  Funds collected will be placed in a checking account controlled by the
Clients’ Group Advisory Board and will be used exclusively for the expenses of
the Clients’ Group.  The annual fee is subject to change by the Clients’ Group
Advisory Board.  Any change will be communicated by the Clients’ Group Advisory
Board.  Fiserv does not receive any financial benefit from the Clients Group
dues.

 

8.                                       Manuals.  One complete set of online
documentation will be provided to Client free of charge. Client may purchase
additional documentation at any time during the term of this Agreement at the
then-current prices.

 

24

--------------------------------------------------------------------------------


 

Exhibit D-1 Mortgage Processing Services and Fees

 

1.             Monthly Minimum Charge.  Included in the Account Processing Fixed
Monthly Fee.

 

2.             Services included in the Account Processing Fixed Monthly Fee.

 

(a)                                  The following standard servicing
requirements: FHA, VA, GNMA, FNMA, FHLMC, Tax Service, Credit Bureau, PMI
Billing, Hazard Insurance Carrier, One Lockbox, Payment Documents, ACH, Stop
File, Escrow Analysis, 13 Month Online History, Tape Handling, Year-End Data
Tape, Force Place Insurance interface, Field Service, Default, Loss Mitigation,
Collection, Payment Processing, Escrow and Customer Service Tracking,
Construction Loan Subsystem, VRU Interface.

 

(b)                                 Post-Payoff, Satisfaction/Release, MERS,
Laser Check Writer

 

3.             Pass-Through.

 

(a)                                  Services & Charges

 

(b)                                 ANSI X12 EDI VAN Charges

 

(c)                                  Microfiche

 

(d)                                 Postage

 

4.             Optional Services.

 

Service

 

Fee

 

Affiliate Servicing/Private Label PL$$

 

Each additional institution is $[***] per month

 

Asset/Liability Interfaces:

 

 

 

Fiserv IPS Sendero

 

$[***] per month

 

Other Systems

 

$[***] per month

 

Database Tape

 

$[***] per tape

 

Douglas Michael, BiSaver Interfaces, etc.

 

$[***] per run

 

Early Indicator Interface

 

$[***] per FHLMC loan

 

Hazard Insurance Outsourcing Interchange

 

$[***] per month - one or two way

 

Optional Insurance Update

 

$[***] per run

 

Optional Insurance Solicitation

 

$[***] per run

 

Power Dialer Download

 

[***]

 

Power Dialer Upload

 

$[***] per month

 

Report Writer

 

$[***] per run / $[***] per selected account

 

Risk Profiler Interface

 

$[***] per FNMA loan

 

 

25

--------------------------------------------------------------------------------


 

Service

 

Fee

 

Secondary Marketing Interface

 

[***]

 

Secondary Marketing Warehouse

 

$[***] per month

 

Tax Outsourcing Interchange

 

$[***] per month – one or two way

 

Fiserv RF Spectrum

 

$[***] per month

 

Western Union EasyPay Interface

 

$[***] set-up / $[***] per month

 

24 Month Online History

 

$[***] per loan

 

36 Month Online History

 

$[***] per loan

 

 

26

--------------------------------------------------------------------------------


 

Exhibit E - Purchase of Equipment Through Fiserv

 

Client agrees to purchase, and Fiserv agrees to sell, Equipment (as hereinafter
defined) on the terms and subject to the conditions hereinafter set forth:

 

1.                                       Equipment and Fiserv Obligations. 
Equipment, if any, being purchased through Fiserv shall be described in Exhibit
E - 1 hereto, or in a signed order letter from Client to Fiserv specifying the
quantity, type and price for the equipment desired, (the “Equipment”).  Client
understands that Fiserv is acting as an independent sales organization
representing each manufacturer or supplier (each, a “Manufacturer”) identified
in Exhibit E - 1.  Client also understands and agrees that the ability of Fiserv
to obtain the Equipment may be subject to availability and delays due to causes
beyond the control of Fiserv.  Fiserv shall promptly place any orders submitted
under this Agreement with each Manufacturer and shall, at Client’s direction,
request expedited delivery whenever available.

 

2.                                       Delivery and Installation.

 

(a)                                  Delivery.  On Client’s behalf, Fiserv shall
arrange for delivery of the Equipment to the site or sites (“Installation
Site(s)”) designated by Client on or about the date (the “Delivery Date”)
requested.  In the absence of shipping instructions, Fiserv shall select a
common carrier on behalf of Client.  Client shall be responsible for appropriate
property insurance for all equipment, whether Client-owned or Fiserv-owned,
within Client’s premises.

 

(b)                                 Installation and Acceptance.  Fiserv shall
arrange for the installation of the items of Equipment in consideration of the
Installation Fees listed on Exhibit E - 1.  Client shall not perform any
installation activities without the written consent of Fiserv.  Fiserv or its
designee shall have full and free access to the Equipment and the Installation
Site until installation is completed.  If a suitable installation environment is
not provided by Client, then Fiserv shall be required to perform only as many
normal installation procedures as it deems to be practicable within the
available facilities.  Installation of Equipment will take place during normal
Fiserv business hours, Monday through Friday, exclusive of Fiserv holidays,
unless otherwise agreed by Fiserv.  The Equipment shall be deemed to have been
accepted when it has passed either the Fiserv or the Manufacturer’s standard
post-installation test procedures at the Installation Site.

 

(c)                                  Installation Environment.  Client shall
provide a suitable installation environment for the Equipment as specified by
Fiserv or its agents and any and all other specifications provided to Client by
the Manufacturer or Fiserv.  Client shall also be responsible for furnishing all
labor required for unpacking and placing each item of Equipment in the desired
location for installation.  Client shall be responsible for physical planning
including, but not limited to, floor planning, cable requirements, and safety
requirements in accordance with the installation manual and any and all
applicable building, electrical, or other codes, regulations, and requirements. 
All such physical planning shall be completed on or before the delivery date for
the Equipment.

 

(d)                                 Ongoing Maintenance.  Unless the parties
agree otherwise, Fiserv shall not be responsible for the provision of any
maintenance or repairs to the Equipment or of any parts or replacements for the
Equipment.

 

3.                                       Shipment, Risk of Loss and Title to
Equipment.  All prices shown on Exhibit E - 1 are F.O.B. at the Manufacturer’s
plant.  All transportation, rigging, drayage, insurance, and other costs of
delivery of the Equipment to the Installation Site shall be itemized on an
invoice submitted to Client and shall be paid by Client.  Risk of loss shall
pass to Client upon shipment.  Title to the Equipment shall remain with the
Manufacturer until all payments for the Equipment have been made by Client and,
until such time, Client agrees that it shall not sell, transfer, pledge, or
otherwise dispose of the Equipment without the prior written consent of Fiserv.

 

4.                                       Security Interest.  Client grants
Fiserv a security interest in all the Equipment and the proceeds thereof until
the purchase price due Fiserv shall have been paid in full.  Client shall
execute any instruments or documents Fiserv deems appropriate to protect the
security interest and, in any event, this Agreement shall constitute a financing
agreement within the meaning of Article 9 of the Uniform Commercial Code and a
copy of this Agreement may be filed at any time after signature by Fiserv as a
financing statement for that purpose.  In the event of default in payment or
other breach by Client, Fiserv shall have all rights and remedies of a secured
creditor upon default as provided by applicable law.  Fiserv shall, at its sole
expense, file releases for any financing statements recorded pursuant to this
Agreement promptly upon receipt of final payment.

 

27

--------------------------------------------------------------------------------


 

5.                                       Warranties.  Fiserv warrants that
Client will acquire good and clear title to the Equipment free and clear of all
liens and encumbrances.  Fiserv hereby assigns to Client all warranties the
Manufacturer has granted to Fiserv with respect to the Equipment as set forth on
Exhibit E - 1.  Client hereby agrees to all of the terms and conditions
applicable to those warranties and acknowledges that: (i) neither the
Manufacturer nor Fiserv warrants that the use of the Equipment will be
uninterrupted or error free; and (ii) Manufacturer’s warranties, and the
assignment of such warranties by Fiserv to Client, shall not impose any
liability on Fiserv due to the services or assistance provided to Client by
Fiserv with respect thereto.

 

28

--------------------------------------------------------------------------------


 

Exhibit E - 1 Equipment and Prices

 

1.                                       Payment Terms.  Payment for 100% of the
costs for all Equipment or Software purchased hereunder is due and payable on
placement of an order with a third party.

 

2.                                       Changes and Additions.  The Equipment
configurations stated below are estimates and subject to change by mutual
written agreement of Fiserv and Client. Any increase in fees for any third party
equipment, software, or maintenance may result in an increase to Client as they
are incurred by Fiserv.

 

3.                                       Equipment and Software.

 

(a)                                  Telecommunications.  The Network Agreement
between Client and Fiserv dated as of February 28, 2002, is incorporated into
this Exhibit by reference.

 

(b)                                 InformEnt.  Server configurations are based
on current volumes provided for General Ledger, Customer, Loan, and Deposit
accounts plus ancillary systems and channel transaction accounts.  An additional
15% per consecutive year volume growth and retention volume was also used for
configuration purposes.

 

(i)                                     Warehouse Production Server. [***] is
the centralized repository for corporate data.

 

Description

 

Quantity

 

Purchase

 

Annual
Maintenance
(3 Years
Required)

 

[***], 4 CPU slots, 16 memory slots, 2 400 MHz CPUs, 2 GB of memory, 32x CD-ROM,
1.44 MB floppy, removable media bay, 10/100 Ethernet, 2 power supplies, [***]
server license.

 

1

 

$

[***]

 

$

[***]

 

8 bay internal expansion kit

 

2

 

$

[***]

 

$

[***]

 

18.2 Gbyte 10K RPM

 

12

 

$

[***]

 

$

[***]

 

DLT7000-Based 280GB Autoloader

 

1

 

$

[***]

 

$

[***]

 

DLT Compact IV Tapes - 10 pack

 

2

 

$

[***]

 

$

[***]

 

DLT Cleaning Tapes-Package of 10

 

1

 

$

[***]

 

$

[***]

 

Host Bus Adapter

 

1

 

$

[***]

 

$

[***]

 

Fast Ethernet, 100BaseT

 

1

 

$

[***]

 

$

[***]

 

560W Power Supply

 

1

 

$

[***]

 

$

[***]

 

PGX32 Graphics Option

 

1

 

$

[***]

 

$

[***]

 

17-inch Entry Color Monitor

 

1

 

$

[***]

 

$

[***]

 

Type-6 Country Kit

 

1

 

$

[***]

 

$

[***]

 

Solstice Backup Media Kit

 

1

 

$

[***]

 

$

[***]

 

Solstice Backup Network Edition

 

1

 

$

[***]

 

$

[***]

 

Autochanger Software Module 1-8 slots

 

1

 

$

[***]

 

$

[***]

 

Client Pak for Windows NT

 

1

 

$

[***]

 

$

[***]

 

[***]

 

1

 

$

[***]

 

$

[***]

 

[***] Volume Manager license; license for workgroup servers

 

1

 

$

[***]

 

$

[***]

 

[***] Volume Manager [***] Base Package CD-ROM

 

1

 

$

[***]

 

$

[***]

 

Total Investment

 

 

 

$

[***]

 

$

[***]

 

 

29

--------------------------------------------------------------------------------


 

(ii)                                  Delivery Server (2).  [***] — WEB-based
dissemination of data and automated scheduling.

 

Description

 

Quantity

 

Purchase

 

[***], 550 MHz/1MB Cache (Dual Processor)

 

1

 

$

[***]

 

512MB, RAM, 4x128, RGT DIMMs

 

1

 

$

[***]

 

PERC2-DC RAID CARD, 128MB (Ext channel = 1, Int channel = 1) C5

 

1

 

$

[***]

 

C5 - RAID 5 on HD Backplane

 

1

 

$

[***]

 

8 Bay Splitable Hot Plug Backplane (1.0” drives only)

 

1

 

$

[***]

 

9.1 GB 1” SCSI Hard Drive, 10K RPM

 

3

 

$

[***]

 

Intel Pro 100+ NIC w/ Adaptive Load Balancing; Adeptec Fault Tolerance

 

1

 

$

[***]

 

Windows NT 4.0 configured as a member server

 

1

 

$

[***]

 

3.5”, 1.44 MB Floppy Drive

 

1

 

$

[***]

 

17/40X SCSI CD-ROM, #1, Black

 

1

 

$

[***]

 

Standard Windows Keyboard

 

1

 

$

[***]

 

Dell M570, 15” (13.8” VIS)

 

1

 

$

[***]

 

Logitec System Mouse

 

1

 

$

[***]

 

[***]

 

1

 

$

[***]

 

[***] Product

 

1

 

$

[***]

 

Subtotal

 

 

 

$

[***]

 

Quantity

 

 

 

2

 

Total Investment

 

 

 

$

[***]

 

 

30

--------------------------------------------------------------------------------


 

(iii)                               Analysis Server.  [***] - provides the
automation of financial reporting and what-if financial analysis daily at the
transaction level on line.

 

Description

 

Quantity

 

Purchase

 

[***] Base

 

1

 

$

[***]

 

1.44MB, 3.5”, Floppy Drive, for [***] Servers

 

1

 

$

[***]

 

Microsoft NTS 4.0 on CD, 10 Client Access Licenses, OEM Packaging

 

1

 

$

[***]

 

Microsoft System Mouse with Driver Disks

 

1

 

$

[***]

 

On-Board NIC Only

 

1

 

$

[***]

 

17/40X,SCSI CD-ROM Internal, Black

 

1

 

$

[***]

 

Terminator Card

 

1

 

$

[***]

 

Hard Drive Configuration, RAID5

 

1

 

$

[***]

 

192MB SDRAM, 133MHz, 1 X 64MB, 1 X 128MB DIMMs

 

1

 

$

[***]

 

Uninterruptable Power Supply, 700V,Stand Alone, Adapter

 

1

 

$

[***]

 

1X6 Hard Drive Backplane

 

1

 

$

[***]

 

QuietKey Keyboard, 104 Key, 6 Pin

 

1

 

$

[***]

 

Redundant Power Supply

 

1

 

$

[***]

 

15” (13.8” Viewable) M570 Monitor

 

1

 

$

[***]

 

3 X 9GB LVD SCSI Hard Drives, 10000RPM

 

1

 

$

[***]

 

Embedded Raid w/Software

 

1

 

$

[***]

 

MAESTRO V6.01 SERVER MANT

 

1

 

$

[***]

 

MKS TOOLKIT SELECT V6.2 WIN95/98/NT SINGLE 01S00

 

1

 

$

[***]

 

[***]

 

1

 

$

[***]

 

[***]

 

1

 

$

[***]

 

Total Investment

 

 

 

$

[***]

 

 

31

--------------------------------------------------------------------------------


 

(c)                                  Voice Response Unit.   Fiserv will provide
the Flex-Phone Telephone Banking System, including [***].  The Base System
described and priced is a 32 port Fone Tower, which is expandable to 96 ports. 
Based on Client’s current call volume, one 16-port upgrade is included.

 

(i)                                     One-time Fees.  Installation and
training includes 3 visits.  Travel and living expenses of installers and
trainers will be billed as incurred.  Shipping and handling are not included in
the one-time fee.

 

Description

 

One-Time Fee

 

Base System Purchase - includes IVR software licenses, telephony hardware,
server and back-up tape drive, data interfaces

 

$

[***]

 

16 Port Upgrade

 

$

[***]

 

Installation and Training

 

$

[***]

 

Total Investment

 

$

[***]

 

 

(ii)                                  On-going Fees.  The following monthly fees
will be billed.

 

Description

 

Monthly Fee

 

RealCare(1)

 

$

[***]

 

FlexCare(2) Includes 16 Port Upgrade

 

$

[***]

 

Total Monthly Fee

 

$

[***]

 

 

--------------------------------------------------------------------------------

(1)  Support of the hardware components.

(2)  Support of software and interfaces.

 

32

--------------------------------------------------------------------------------


 

Exhibit F Software Products

 

This is a License Agreement between Fiserv and Client.  Fiserv and Client agree
that the terms and conditions set out in this License Agreement will apply to
any Fiserv Licensed Program(s) materials offered hereunder.  Each license
agreement subject to the terms of this Agreement shall be separately labeled as
Exhibit F-n attached hereto.  By using the software described on each such
Exhibit F-n, Client agrees to the terms and conditions contained in the license
agreement.

 

1.             Definition of Terms.

 

(a)                                  ‘Computer System’ means the Hardware and
manufacturer-supplied software identified in the Attachments hereto.

 

(b)                                 ‘Delivery Date’ means the date the software
is first installed and configured properly, per the technical user
documentation, in a designated location by either a Fiserv or Client
representative.

 

(c)                                  Documentation’ means the documentation
related to the Software specified on the Attachments hereto.

 

(d)                                 ‘Effective Date’ means the date this License
and Service Agreement commences.

 

(e)                                  ‘Enhancements’ means modifications made to
the Software that add program features or functions not originally within the
Software as of the date of installation and that are provided upon payment of
additional License Fees.  Fiserv reserves the right, in its reasonable
discretion, to determine which changes are upgrades or separately priced
enhancements.

 

(f)                                    ‘Hardware’ means the computer equipment
identified on the Attachments hereto or in Exhibit E.

 

(g)                                 ‘Licensed Program(s) means licensed data
processing program(s) consisting of a series of instructions or statements in
machine-readable form, and any related licensed materials such as, but not
limited to, system documentation, flow charts, logic diagrams, listings and
operating instructions provided for use in connection with the Licensed
Program(s).

 

(h)                                 ‘Location’ means any single location defined
by Client.

 

(i)                                     ‘Maintenance Fee’ means the annual fee
specified in the Attachments hereto.

 

(j)                                     ‘Maintenance Services’ means maintenance
services described in the Attachments hereto. Maintenance Services are available
only with respect to the current release of the Software.

 

(k)                                  ‘Non-conformity’ means a failure of the
Software to perform substantially in accordance with functions described in the
Fiserv documentation.

 

(l)                                     ‘Operational Support’ means optional
Fiserv services available, at Client request, to support Client’s operation of
the Software System.  Operational Support shall only be available to Clients
receiving Maintenance Services.

 

(m)                               ‘Professional Service Fees’ means fees
specified in the Attachments hereto or Exhibit A for professional services
provided by Fiserv.

 

(n)                                 ‘Software’ means the standard, unmodified
computer programs in object code, unless otherwise specified on the Attachments
hereto, together with one set of Fiserv standard documentation.  Software does
not include separate, independent, and stand-alone modules or subsystems that
Client has developed and maintained without Fiserv assistance.

 

(o)                                 ‘Software System’ means the Software and
Third Party Software.

 

(p)                                 ‘Third Party’ means any party other than
Fiserv, Client, and their respective employees, agents, and subcontractors.

 

(q)                                 ‘Third Party Software’ means software
provided by Fiserv that is owned or licensed by Third Parties as identified on
the Attachments hereto.

 

(r)                                    ‘Total License Fee’ means the total sum
specified in the Attachments hereto for the Software System.  Any fees for
modifications, enhancements, upgrades, or additions to the Software are excluded
from this License and Service Agreement unless otherwise specified.

 

33

--------------------------------------------------------------------------------


 

(s)                                  ‘Upgrades’ means changes made to maintain
compatibility with new system software releases or to improve previously
existing features and operations within the Software.  This primarily includes
program fixes to the Software.

 

(f)                                    ‘Use’ means copying or loading any
portion of the Software System from storage units or media into any equipment
for the processing of data by the Software System, or the operation of any
procedure or machine instruction utilizing any portion of either the computer
program or instructional material supplied with the Software System at the
Location.  Use is limited to type of operations described in Fiserv
documentation solely to process Client’s own work.  Use specifically excludes
any service bureau or time-share services to Third Parties without prior written
consent by Fiserv and payment by Client of additional fees in accordance with
mutually agreed terms.

 

2.             Term.

 

(a)                                  License Term.  The term of the License
grant shall begin on the Effective Date and shall continue co-terminous with the
Agreement.

 

(b)                                 Maintenance Term.  The term for Maintenance
Services shall begin upon the date Client first uses the License and shall
continue co-terminous with the Agreement.

3.             License.

 

(a)                                  Fiserv agrees to furnish the Software
System to Client and does hereby grant to Client a personal, non-exclusive,
nontransferable License to Use the Software System at the Location on the
designated Computer System and on the number of workstations shown on the
Exhibits and Attachments for the Term of this Agreement.

 

(b)                                 Client may change the Location in the event
Client transfers its data processing department to a new location within the
same country.  Client will provide Fiserv with 60 days advance notice of any
proposed transfer of operations.  Assistance by Fiserv related to the transfer
shall be chargeable at the Fiserv then current professional service rates. 
Client shall reimburse Fiserv for any travel and living expenses associated with
such assistance by Fiserv related to such transfer.

 

(c)                                  Fiserv prohibits the copying of any
portions of the Software System except that Client may copy reasonable
quantities of any standard end user documentation; and may copy machine language
code, in whole or in part, in reasonable quantities, in printed or electronic
form, for use by Client at the Location for archive, back-up, or emergency
restart purposes, or to replace copy made on defective media.  The original, and
any copies of the Software, or any part thereof, shall be the property of
Fiserv.

 

(d)                                 Client shall maintain and use any such
copies and the original at the Location and one Client archive site in the same
country and one disaster recovery site, if applicable.  Client may transport or
transmit a copy of the Software System from the Location or the Archive Site to
another location in the same country as the Location for back-up use when
required by Computer System malfunction, provided that the copy or original is
destroyed or returned to the Location or Archive Site when the malfunction is
corrected.  Client shall reproduce and include the Fiserv copyright and other
proprietary notices on all copies, in whole or in part, in any form, of the
Software System made as specified herein.

 

(e)                                  Client shall not decompile, disassemble, or
otherwise reverse engineer the Software System.

 

(f)                                    Third Party Software is provided to
Client under the following supplemental terms:

 

(i)                                     Use of Third Party Software shall be
restricted to use as part of the Software System.

 

(ii)                                  Fiserv and Third Party Software owners
shall not be liable for any damages, whether direct, indirect, incidental, or
consequential arising from the use of the Third Party Software.

 

(iii)                               Publication of benchmark tests of Third
Party Software is permitted only in a writing signed by an authorized officer of
Fiserv and the Third Party Software owner.

 

(iv)                              Third Party Software owners are hereby
designated as third party beneficiaries of this License and Service Agreement as
it relates to their software.

 

(v)                                 Third Party Software is not specifically
developed, or licensed for use in any nuclear, aviation, mass transit, or
medical application or in any inherently dangerous applications.  Third Party
Software owners and Fiserv shall not be liable for any claims or damages arising
from such use if Client uses the Software System for such applications.

 

34

--------------------------------------------------------------------------------


 

(g)                                 Client shall obtain and maintain at its own
expense such data processing and communications equipment and supplies as may be
necessary or appropriate to facilitate the proper use of the Software System. 
Any equipment obtained through Fiserv under this Agreement shall be obtained in
accordance with Exhibit E.

 

4.             Maintenance Services Terms.

 

(a)                                  Fiserv will provide the following
maintenance services to Client:

 

(i)                                     Telephone support for reasonable
operator support will be provided at the Fiserv then standard Professional
Service Fees.

 

(ii)                                  On-site support, when requested by Client,
will be provided at the Fiserv then standard Professional Service Fees.

 

(iii)                               Software program fixes to correct Software
Non-conformities for the current and most recently superceded releases will be
provided within a reasonable period of time upon notice by Client.  Client
agrees to provide Fiserv with reasonable assistance and information in
connection therewith.

 

(iv)                              Software updates will be provided to Client. 
Upon Client request, Fiserv will install such updates at the Fiserv then
standard Professional Service Fees.

 

(v)                                 Training for updates may be offered to
Client at the Fiserv standard Professional Service Fees.  If such training is
conducted at the Location or other Client site, Client agrees to reimburse
Fiserv for its reasonable travel and out-of-pocket expenses.

 

(b)                                 Fiserv may utilize remote diagnostic
software and dial-up telephone lines in providing these services.  Client shall
cooperate and assist Fiserv to expedite resolution of all Non-conformities.

 

(c)                                  Should the Fiserv review of a
Non-conformity indicate that the Non-conformity is a software defect, Fiserv
shall use commercially reasonable efforts to make corrections and will provide a
plan, including dates, for correction of any such Non-conformity.  In the event
Fiserv is unable to correct a Non-conformity to the Client’s satisfaction and
Client elects to discontinue use of the System as a direct result of the error
only, Fiserv will refund the purchase price of the System minus [***] for each
year Client has used the System.

 

(d)                                 Should the Fiserv review of the
Non-conformity indicate, in Fiserv’s reasonable opinion, that the reported
problem is not a defect in the Software but is due to other problems including,
but not limited to, input not in accordance with specifications, Client’s abuse
or misuse of the Software System, or by a modification or addition to the
Software System not performed by Fiserv, or by Client’s failure to properly
maintain the Computer System or to install the required system software release
as instructed by Fiserv, then.

 

(i)                                     Client agrees to reimburse Fiserv for
the related costs of work performed by Fiserv in investigating the problem at
the Fiserv then standard Professional Service Fees, and

 

(ii)                                  Fiserv, at Client’s request, shall advise
Client whether Fiserv can correct or assist in resolving such problem, and the
terms under which Fiserv shall undertake the same.  Upon written acceptance by
Client, Fiserv shall correct or assist in resolving the problem in accordance
with such terms.

 

(e)                                  Maintenance Fees shall be subject to annual
increases no greater than [***] and shall also be subject to increase following
delivery of Enhancements, new versions of, or modifications or additions to the
Software System, and changes in the Computer System.  Increases in maintenance
due to the delivery of Enhancements, modifications or additions to the Software
System and changes in the Computer System shall reasonably relate to the scope
and scale of the Enhancement, modification, addition, or change.

 

(f)                                    Network-related problems are not covered
under the Fiserv Maintenance Service.  In the event Fiserv does provide such
service, Client agrees to pay the Fiserv then standard Professional Service
Fees.

 

(g)                                 Maintenance services in addition to those
specified in this Section may be made available at the Fiserv then standard
Professional Service Fees on a mutually agreed schedule.

 

5.                                       Support.  Fiserv agrees it is obligated
to maintain support.

 

6.                                       Use of and Rights to the Fiserv Work
Product.  All information, reports, studies, object or source code, flow charts,
diagrams, and other tangible or intangible material of any nature whatsoever
produced by or as a result of any of the services performed hereunder by Fiserv
or jointly with Client, shall be the sole and exclusive property of Fiserv or
its corporate parent.  Client shall be entitled to Use all such work product
produced by Fiserv in accordance with the terms and conditions of this License
and Service Agreement.  Notwithstanding the foregoing, in no event shall Fiserv
be deemed to own any Client Confidential Information or other data relating to
Client or its customers.

 

35

--------------------------------------------------------------------------------


 

7.                                       Delivery and Acceptance.  Fiserv agrees
to deliver the Software System and Hardware to the Location indicated by
Client.  The Software System and Hardware shall be deemed accepted by Client
once Fiserv has provided certification by the manufacturer or Fiserv of the
Computer System’s operability and Client has agreed to such acceptance, which
will not be unreasonably withheld.

 

8.                                       Payment.

 

(a)                                  The License, Support Services, and
Maintenance charges applicable to each Licensed Program are specified in the
Exhibits and Attachments.

 

(b)                                 The Total License Fee shall be invoiced upon
execution of this Agreement or a Purchase Order, depending upon the timing and
intent to purchase.

 

(c)                                  Maintenance and Support Services charges
shall be invoiced 30 days in advance of each Maintenance or Support Services fee
period.  Initial Fees are prorated and billed for the current calendar year at
the time of purchase.  Annual fees for subsequent years are due annually in
December for the upcoming period covered.

 

(d)                                 Professional Services Fees shall be invoiced
upon execution of the License Agreement or Purchase Order, depending upon the
timing and intent to purchase, and in accordance with the terms and conditions
specified in the Exhibits and Attachments.

 

(e)                                  Client is licensed to operate the Licensed
Program(s) for the number of workstations shown on the Exhibits and
Attachments.  If Client adds workstations, the parties will complete an
additional Attachment to reflect the upgraded license and support services
charges.

 

(f)                                    Client agrees to pay the actual and
reasonable travel and living expenses of any employees of Fiserv and its
contractors who render services at either the Location or any other Client site
in connection with the activities described in this Exhibit.  All expenses shall
be itemized on invoices submitted by Fiserv.

 

(g)                                 Any shipping or telecommunications charges
required for the implementation or maintenance of Licensed Software or Services
are the responsibility of the Client.

 

9.                                       Rescheduling.  If Client is unable to
provide access to required facilities or personnel or is unable to meet its
tasks assigned to it in a timely manner, Fiserv will try to reschedule tasks to
minimize the non-productive time arising.  All such non-productive time is
chargeable to Client.  If such non-productive time is expected to be
significant, Fiserv will try to reassign its personnel to other suitable work. 
In such event, Client will not be charged for the time personnel were
reassigned.  If Client provides 30 days written notice of its intent to
reschedule tasks, Client shall not be billed a fee for non-productive time.

 

10.                                 Warranties.  Fiserv warrants that the
Software will perform in accordance with its functional specifications when
operated in the specified operating environment as described in the
Documentation.  Fiserv will provide replacements or corrections to the Software
that does not so perform where such failure is material, provided Fiserv is
notified in writing.  This warranty shall not apply if the problem is caused by
unauthorized modification to the Software System, use of the Software System in
combination with non-Fiserv provided software, or by incorrect Use.  Client
acknowledges that the Software System is designed to operate on the Computer
System and that the warranties given by Fiserv are conditional upon the
procurement and maintenance by Client of the Computer System in accordance with
the then current specified configuration.  Fiserv agrees to pass through any
warranties to Third Party Software and/or hardware to Client.

 

THE WARRANTIES STATED ABOVE ARE LIMITED WARRANTIES AND ARE THE ONLY WARRANTIES
MADE BY FISERV.  FISERV DOES NOT MAKE, AND CLIENT HEREBY EXPRESSLY WAIVES, ALL
OTHER WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  THE
STATED EXPRESS WARRANTIES ARE IN LIEU OF ALL LIABILITIES OR OBLIGATIONS OF
FISERV FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE DELIVERY, USE, OR
PERFORMANCE OF THE SOFTWARE SYSTEM.

 

11.                                 Indemnity.

 

(a)                                  Fiserv shall indemnify Client and hold it
harmless against any claim or action that alleges that the use of the Fiserv
System infringes any patent, copyright, or other proprietary right of a third
party enforceable in the United States.  Client agrees to notify Fiserv promptly
of any such claim and grants to Fiserv the sole right to control the defense and
disposition of all such claims.  Client shall provide Fiserv with reasonable
cooperation and assistance in the defense of any such claim.

 

36

--------------------------------------------------------------------------------


 

(b)                                 If, as a result of any claim or action
alleging Use of the Software infringes a patent, copyright, or other proprietary
right of a third party enforceable in the Location, Fiserv or Client is
permanently enjoined from using the Software by a final, non-appealable decree,
Fiserv, at its sole option and expense, may (i) procure for Client the right to
continue to use the Software or (ii) provide a replacement or modification for
the Software so as to settle such claim.  If none of the foregoing options are
reasonably practical and  modification of the Software is also not reasonably
practical in Fiserv’s sole opinion, Fiserv shall discontinue and terminate this
License upon written notice to Client and shall refund to Client all license
fees paid to Fiserv under this Agreement.  In making this determination, Fiserv
will give due consideration to all factors, including financial expense and will
use its best efforts to procure for the Client the right to continue to use the
software.

 

(c)                                  Fiserv shall have no liability for any
claim based upon (i) use of any part of the Software System in combination with
materials or software not provided by Fiserv; or (ii) modifications made by
Client or any Third Party.

12.                                 Title.

 

(a)                                  Nothing in this License and Service
Agreement shall convey to Client any title to or any rights in the Software
System, including but not limited to all proprietary rights or ownership of any
modifications.  Client’s sole right in relation to the Software System or any
modification is Use of the same in accordance with the terms and conditions of
this License and Service Agreement.

 

(b)                                 The Software System and all modifications,
enhancements, or upgrades made thereto, and all patents, copyrights, or other
proprietary rights related to each of the above are the sole and exclusive
property of Fiserv or its suppliers, whether made by Fiserv, Client, or any of
their employees or agents.  Client shall execute documents reasonably required
by Fiserv to perfect such rights.

 

13.           Non-Disclosure.

 

(a)                                  Upon prior notification by Fiserv, Client
shall permit the Fiserv authorized representatives at all reasonable times
during Client’s normal hours of operation to audit Client’s Use at the Location
to determine that the provisions of this Exhibit are being faithfully
performed.  For that purpose, Fiserv shall be entitled to enter into any of
Client’s premises and Client hereby irrevocably grants authority to Fiserv and
authorized representative to enter such premises for such purpose.  Any such
audit shall be conducted in such a manner as to minimize the disruption to
Client’s business and/or the Use of the Software System.

 

(b)                                 Client shall promptly notify Fiserv if it
becomes aware of any breach of confidence relating to the Software System or
other Fiserv proprietary information and give Fiserv all reasonable assistance
in connection with the Fiserv investigation of same.

 

14.                                 Termination.  If the defaulting party has
not cured an event of default described in Section 15 below  within 60 days of
receipt of a written notice from the non-defaulting party stating, with
particularity and in reasonable detail, the nature of the claimed default, the
non-defaulting party may terminate this Licensing Agreement.  Upon termination,
Client shall deliver the Licensed Program(s) and all related materials at
Client’s expense, to a location designated by Fiserv.  Client shall certify to
Fiserv in writing that the Licensed Program(s) is not in use and after
termination, Fiserv shall have no further obligation to the Client.

 

15.                                 Default. Client agrees that, upon the
occurrence of any actual or threatened breach by Client of the restrictions upon
the use, sale, transfer, or disclosure of the Licensed Program(s), Fiserv will
suffer irreparable harm, that monetary damages alone shall not be a sufficient
remedy, and that Fiserv shall be entitled to injunctive or other equitable
relief as may be deemed proper or necessary by a court of competent
jurisdiction, in addition to Fiserv’s other rights herein.

 

37

--------------------------------------------------------------------------------


 

Exhibit F-1 InformEnt® License and Service Agreement

 

Client agrees with Fiserv as follows:

 

1.                                       Professional Services Terms.

 

(a)                                  Professional Services Fees.  Fiserv agrees
to provide Client with access to the Fiserv professional personnel at the rates
identified in the Professional Services Fee table in Schedule 2 and in
accordance with the terms and conditions set forth herein.

 

(b)                                 Business Requirements List.  Client shall
provide Fiserv with all necessary information concerning Client’s requirements. 
Fiserv shall review and suggest revisions to such Business Requirements List on
a timely basis.  The parties shall mutually agree in writing the final Business
Requirements List for any such project.

 

(c)                                  Functional Specifications.  Any
modifications to the Software or other professional service deliverables shall
be based on specifications created by Fiserv and approved by Client as provided
below:

 

(i)                                     Fiserv shall develop Functional
Specifications based on the Business Requirements List for Client’s written
approval.  Fiserv shall not be obligated to perform any further development work
until the Functional Specifications are approved in writing by Client, which
approval shall not be unreasonably withheld or unduly delayed.

 

(ii)                                  Modifications, changes, enhancements,
conversions, upgrades, or additions to the agreed upon work shall be added only
upon mutual written agreement.  In the event the parties agree to add any such
items, the Functional Specifications and applicable Project Plan shall
automatically be modified to the extent necessary to allow for the
implementation or provision of the items.

 

(d)                                 Project Plan.  Fiserv shall develop a
Project Plan for each modification to the Software or other professional service
deliverables based on the Functional Specifications.  Each such Project Plan
shall contain a listing of the nature and timing of tasks for the project, some
of which are to be performed by Fiserv and some by Client.  Modifications and
changes to the Project Plan shall be only by mutual written agreement of the
parties.

 

(e)                                  Acceptance.  The Software modifications
shall be deemed accepted by Client by the live operation and use of the modified
Software in Client’s business for a period of [***], unless Client has notified
Fiserv of Non-conformities as provided below.  Client agrees promptly to notify
Fiserv in writing (and with reasonable particularity) upon conclusion of the
acceptance test or earlier upon discovery of any specification Non-conformities
disclosed by such testing or use.  Fiserv shall correct any specification
Non-conformities disclosed by such testing without further charge to Client
within a reasonable time of Client’s notice for Fiserv-developed Software
modifications.

 

(f)                                    Operational Support. Fiserv will provide
Operational Support at the rates specified in Schedule 2. Operational Support
may include the following services:

 

(i)                                     Server System Administration

 

(ii)                                  Database Administration

 

(iii)                               InformEnt Administration

 

2.                                       Performance.

 

(a)                                  Client shall give Fiserv full access to the
Location, the Software System, and the Computer System to enable Fiserv to
provide Services and shall make available information, facilities, and services
reasonably required by Fiserv for the performance of its obligations under this
Exhibit, subject to Client’s security policies and procedures.

 

(b)                                 Work in determining the nature of any
problem or in making corrections, amendments, or additions to the Software
System may be carried out at the Fiserv site or at the Location at the
discretion of Fiserv.

 

(c)                                  Client agrees to maintain the Computer
System, Software System, and Third Party Software in accordance with the Fiserv
then current specified minimum configuration during the term of this Agreement,
or contract with Fiserv to so provide.

 

38

--------------------------------------------------------------------------------


 

Schedule 1:  Software System and Documentation

 

1.                                       Software.

 

(a)                                  Financial Services Model Full-Use Server
Software

 

(b)                                 Warehouse Architect Run-Time Server Software

 

(c)                                  Warehouse Process Manager Run-Time Server
Software

 

(d)                                 Process Manager Scheduler Bundle Server
Software

 

(e)                                  PowerShare Client Software

 

(f)                                    KnowledgeShare Client Software

 

(g)                                 Financial Management Business Application

 

(h)                                 Customer Data Quality Suite Business
Application

 

2.                                       Documentation.  InformEnt User Manuals
and Windows Help files.

 

3.                                       Location.

 

CompassBank

One Compass Place

New Bedford, MA  02740

508-984-6180

 

4.                                       Third Party Software.

 

(a)                                  [***] Client – Run-time License with 5
Concurrent Ports

(b)                                 [***] Spreadsheet Toolkit – Per Run-time
[***] Client

(c)                                  [***], Processor License – Application
Specific

 

39

--------------------------------------------------------------------------------


 

Schedule 2:  Fees and Charges

 

1.                                       Software Fee.

 

(a)                                  Client Software.  Client may take ownership
of Client Software licenses as required, and license invoicing will occur based
upon ownership.

 

InformEnt Client Module

 

User Type

 

License Type

 

Quantity

 

Unit License

 

Extended
License

 

PowerShare

 

Admin

 

Per Client Seat

 

2

 

$

[***]

 

$

[***]

 

PowerShare

 

Steward

 

Per Client Seat

 

3

 

$

[***]

 

$

[***]

 

KnowledgeShare

 

Author

 

Per Client Seat

 

0

 

$

[***]

 

$

[***]

 

KnowledgeShare (Requires PMWS)

 

Analyzer

 

Per Client Seat

 

15

 

$

[***]

 

$

[***]

 

KnowledgeShare (Requires PMWS)

 

Viewer

 

Per Client Seat

 

30

 

$

[***]

 

$

[***]

 

Total

 

 

 

 

 

50

 

 

 

$

[***]

 

 

(b)                                 Server Software.

 

InformEnt Server Module

 

User Type

 

License Type

 

Quantity

 

Unit License

 

Extended
License

 

Financial Services Model

 

Base

 

Per WP Server

 

1

 

$

[***]

 

$

[***]

 

Process Manager Scheduler Bundle

 

Base & Browser Scheduler

 

Per Server

 

1

 

$

[***]

 

$

[***]

 

Total

 

 

 

 

 

 

 

 

 

$

[***]

 

 

(c)                                  Business Applications.

 

InformEnt Business
Application

 

Prerequisite

 

License Type

 

License Fee

 

Financial Management

 

KnowledgeShare, [***]

 

Per InformEnt Site

 

$

[***]

 

Customer Data Quality

 

COS Financial Services Data Model

 

Per InformEnt Site

 

$

[***]

 

 

(i)                                     Customer Data Quality Suite.  Client
shall be subject to annual volume audit adjustments based on increases in
Client’s number of active customers. An active customer is defined as any unique
name and address record for either a Client’s customer, prospect or legal entity
stored in Client’s InformEnt that is associated with one or more active product
accounts or is an active primary customer.  The Client’s initial Base Account
volumes shall be defined as [***] active customers.  Upon completion of each
calendar year where Client has not terminated use of the Customer Data Quality
Suite, Fiserv shall complete an audit to determine the Client’s applicable net
increase in active customers as stored in the InformEnt Data Warehouse as of the
then-current year-end to Client’s Base account volumes.  As the number of active
customers grows into the next range band, payment is required for the net
difference between the new range fee as identified during annual audit process
and total license fees

 

40

--------------------------------------------------------------------------------


 

previously paid.  Initial license fees for above Software will be invoiced upon
execution of this Agreement.  License fees terms for future purchases of above
Software at Fiserv’s then current prices will be invoiced upon written request
by to Fiserv from Client.  The Customer Data Cleansing suite software license
fee is based upon band ranges of active customer records.

 

Client
Active Customers

 

One-time
License Fee

 

[***] – [***]

 

$

[***]

 

[***] – [***]

 

$

[***]

 

[***] – [***]

 

$

[***]

 

[***] – [***]

 

$

[***]

 

[***]

 

[***]

 

 

2.             Third Party Software Fees.

 

Third Party Software Module

 

License Type

 

Qty

 

Unit License

 

Extended
License

 

[***] Spreadsheet Toolkit

 

Per Run-time [***] Client

 

1

 

$

[***]

 

$

[***]

 

[***] Client – RT COS

 

5 Run-time Concurrent Ports

 

1

 

$

[***]

 

$

[***]

 

[***], Processor License, Application Specific

 

Per Processor, Standard Edition, Application Specific

 

2

 

$

[***]

 

$

[***]

 

Total Third-Party Software

 

 

 

 

 

 

 

$

[***]

 

 

3.                                       Professional Services Fees.

 

(a)                                  Implementation.  The deployment fee is
$[***] for the specific Services described below.  Should the scope of the
project change or additional services be requested and documented in the
InformEnt Business Requirements List, Fiserv shall notify Client of the change
in scope and the associated fees.  Client will be required to sign-off on all
changes before work commences.  Actual and reasonable travel and living expenses
shall be invoiced as incurred.  Deployment fees are payable on a monthly basis
as services are provided.  The deployment fees include the following
deliverables:

 

(i)                                     Project administration and management

 

(ii)                                  Hardware and software platform
configuration, installation and testing

 

(iii)                               Deployment and validation of existing core
source mappings

 

(iv)                              Training on the standard features and
capabilities of the InformEnt Knowledge Management solution

 

(v)                                 Install, test, train and consult with Client
on the COS Data Warehouse Customer Data Quality and Financial Management
business applications to provide end user accepted solution results

 

(vi)                              Customer Data Quality Suite discovery session
to document Client’s customer cleansing and consolidation requirements, and
deploy and test the standard customer cleansing and consolidation rules

 

(vii)                           InformEnt Process Manager Operational Schedule
development.

 

(b)                                 Other Professional Services.  The following
tables represent the Fiserv Professional Services Fees in hourly increments for
professional services available to Client.  Client may request professional
services for short- term projects or for long term monthly and annual
commitments based on 60 days advance notice.  The

 

41

--------------------------------------------------------------------------------


 

rates quoted in the table will be valid for three months from the Effective
Date.  Thereafter, the rates will be subject to change by Fiserv on one-month’s
notice.

 

Resource

 

Responsibility

 

Hourly Fee

 

Consultant/ Model Manager

 

Information analysis, database development, Knowledge Object creation, solution
and application implementation and training.

 

$

[***]

 

 

 

 

 

 

 

Database Administrator

 

Table creation and loading, metadata maintenance, installation of new releases,
database tuning and support, testing and training.

 

$

[***]

 

 

 

 

 

 

 

Project Manager

 

Management of professional services projects and training.

 

$

[***]

 

 

 

 

 

 

 

Server Administrator/ Integrator

 

InformEnt server administration including disk and memory management,
performance monitoring, security, operating system parameters, network and
hardware design/integration, system certification and training.

 

$

[***]

 

 

 

 

 

 

 

Database/ Extract Programmer

 

Information/data design and analysis, creation of mapping rules, writing and
execution of scripts, testing and training.

 

$

[***]

 

 

 

 

 

 

 

Information Analyst

 

Information/data mapping, defining and documenting usage requirements,
validation, testing and training.

 

$

[***]

 

 

 

 

 

 

 

Systems Administration

 

Systems Administration for Operational Support

 

$

[***]

 

 

 

 

 

 

 

Operational Support

 

Dedicated daily support of InformEnt

 

$

[***]

 

 

 

 

 

 

 

Help Desk

 

Telephone support over [***] hours per month

 

$

[***]

 

 

4.                                       Maintenance Fees.

 

(a)                                  InformEnt.  Fees for telephone support
rendered will be invoiced at the Hourly Rates listed herein.  Client may take
ownership of Client Software licenses as required, and invoicing of associated
maintenance will occur based upon ownership.

 

InformEnt Client Module

 

User Type

 

License Type

 

Quantity

 

Unit Annual
Maint.

 

Extended
Annual
Maint.

 

PowerShare

 

Admin

 

Per Client Seat

 

2

 

$

[***]

 

$[***]

 

PowerShare

 

Steward

 

Per Client Seat

 

3

 

$[***]

 

$[***]

 

KnowledgeShare

 

Author

 

Per Client Seat

 

0

 

$[***]

 

$[***]

 

KnowledgeShare

 

Analyzer

 

Per Client Seat

 

15

 

$[***]

 

$[***]

 

KnowledgeShare

 

Viewer

 

Per Client Seat

 

30

 

$[***]

 

$[***]

 

Total

 

 

 

 

 

50

 

 

 

$[***]

 

 

42

--------------------------------------------------------------------------------


 

InformEnt Server Module

 

User Type

 

License Type

 

Quantity

 

Unit
Annual
Maint.

 

Extended
Annual
Maint.

 

Financial Services Model

 

Base

 

Per WP Server

 

1

 

$

[***]

 

$

[***]

 

Process Manager Scheduler Bundle

 

Base & Browser Scheduler

 

Per Server

 

1

 

$

[***]

 

$

[***]

 

Total

 

 

 

 

 

 

 

 

 

$

[***]

 

 

InformEnt Business
Application

 

Prerequisite

 

Annual
Maintenance

 

Financial Management

 

KnowledgeShare, [***]

 

$

[***]

 

Customer Data Quality Suite

 

COS Financial Data Service Model

 

$

[***]

 

 

(i)                                     Customer Data Quality Suite.  Client
shall be subject to annual volume audit adjustments based on increases in
Client’s number of active customers. An active customer is defined as any unique
name and address record for either a Client’s customer, prospect or legal entity
stored in Client’s InformEnt that is associated with one or more active product
accounts or is an active primary customer.  The Client’s initial Base Account
volumes shall be defined as [***] active customers.  Upon completion of each
calendar year where Client has not terminated use of the Customer Data Quality
Suite, Fiserv shall complete an audit to determine the Client’s applicable net
increase in active customers as stored in the InformEnt Data Warehouse as of the
then-current year-end to Client’s Base account volumes.  As the number of active
customers grows into the next range band, payment for the prior year is required
for the net difference between the new range fee as identified during annual
audit process and annual maintenance fee previously paid.   The Customer Data 
Quality Suite annual maintenance fee is based upon band ranges of active
customer records.

 

Client
Active Customers

 

Annual
Maintenance

 

[***] – [***]

 

$

[***]

 

[***] – [***]

 

$

[***]

 

[***] – [***]

 

$

[***]

 

[***]– [***]

 

$

[***]

 

[***]

 

[***]

 

 

43

--------------------------------------------------------------------------------


 

(b)                                 Third Party.  Any increase in fees for third
party maintenance may result in an increase in fee to Client.

 

Third Party Software Module

 

License Type

 

Qty

 

Unit
Annual
Maint.

 

Extended
Annual
Maint.

 

[***] Client – RT COS

 

5 Run-time Concurrent Ports

 

1

 

$[***]

 

$[***]

 

[***] Spreadsheet Toolkit

 

Per Run-time [***] Client

 

1

 

$[***]

 

$[***]

 

[***] License, Application Specific

 

Per Processor, Standard Edition, Application Specific

 

2

 

$[***]

 

$[***]

 

Total Third-Party Software

 

 

 

 

 

 

 

$[***]

 

 

44

--------------------------------------------------------------------------------


 

5.                                       Operational Support.  Approximately 40
hours are estimated for the monthly Operational Support of InformEnt as detailed
in the table below.  Based on an Operational Support rate of $[***], the
estimated monthly Operational Support fee is $[***].  Actual hours will be
invoiced to Client.

 

Description

 

Fiserv
Monthly
Hours

 

Job Flow Management & Monitoring (Load Production Support)

 

25.0

 

Daily Process Manager schedule maintenance

 

 

 

File collection management from collection source(s)

 

 

 

Emergency/unscheduled change management

 

 

 

Daily performance analysis and reporting

 

 

 

Issue, action, and escalation management

 

 

 

Financial Services Model release management for production level changes &
additions

 

 

 

Schedule modifications during model release implementation

 

 

 

Evaluation, implementation, and tuning of multi-loader processing

 

 

 

Analysis and troubleshooting of load times

 

 

 

 

 

 

 

Change Control – Management & documentation of production schedule changes

 

0.5

 

 

 

 

 

Monitor Space Allocation

 

6.0

 

Month end processing disk demands

 

 

 

Trend processing disk demands

 

 

 

Process Manager schedule item failures

 

 

 

 

 

 

 

Review Database Audit Trail

 

0.7

 

Review table data integrity

 

 

 

Monitor fluctuation in table sizes during daily, weekly, and monthly loads

 

 

 

 

 

 

 

System Backup — Manage changes in backup schedules on demand

 

1.3

 

 

 

 

 

Hardware Maintenance Coordination Dispatch

 

0.7

 

Leverage third party support & maintenance agreements for operating systems,
tape drives, & software on the server.

 

 

 

Coordinate service dispatch as needed

 

 

 

 

 

 

 

Security Administration — Administer user ids & passwords for server operating
systems, when necessary

 

1.3

 

 

 

 

 

Server Operating System Support

 

3.7

 

Perform de-fragmentation maintenance on disk drives

 

 

 

Diagnose performance issues for CPU & memory utilization

 

 

 

 

 

 

 

System Reboot — Perform weekly warehouse server reboots & periodic reboots for
other servers as needed

 

0.8

 

 

 

 

 

Total Hours

 

40.0

 

 

45

--------------------------------------------------------------------------------


 

6.                                       Data Collection.  Approximately 4,750
megabytes are estimated for the monthly data collection of InformEnt volumes as
detailed in the table below.  Based on a per megabyte downloaded rate of $[***],
the estimated monthly Data Collection fee is estimated to be $[***].   Fiserv
will, however, cap the data collection fee at $[***] per month [***].  Beginning
[***] and [***] thereafter, Fiserv will adjust the cap as a percentage of actual
growth in MB of downloaded data.  In no event, however, shall the increase
exceed [***].

 

Application

 

Account
Volume

 

Daily
Collection
Frequency

 

Daily
File (MB)

 

Month-End
File (MB)

 

Total Mos.
Data (MB)

 

Central Reference File (CIF)

 

[***]

 

1

 

82.993

 

282.1762

 

365.1692

 

Commercial Loans

 

[***]

 

21

 

0.209622

 

0.7127148

 

5.1147768

 

Demand Deposits

 

[***]

 

21

 

135.5104658

 

460.7355836

 

3306.455364

 

General Ledger

 

[***]

 

21

 

0.72335

 

2.45939

 

17.64974

 

Retail Loans

 

[***]

 

21

 

28.4848275

 

96.8484135

 

695.029791

 

Mortgage Banking Loans

 

[***]

 

21

 

2.335509

 

7.9407306

 

56.9864196

 

Time Deposits

 

[***]

 

21

 

12.436463

 

42.2839742

 

303.4496972

 

Total Host Data

 

 

 

 

 

262.6932373

 

893.1570067

 

4,749.85

 

Rate Per MB Downloaded

 

 

 

 

 

 

 

 

 

[***]

 

Monthly Data Collection Fee

 

 

 

 

 

 

 

 

 

$

[***]

 

 

46

--------------------------------------------------------------------------------


 

Exhibit F-2 – Fiserv Account Sales and Teller System

 

The terms and conditions contained hereunder in Exhibit F-2 apply specifically
to the Fiserv Account Sales and Teller (FAST) software.

 

1.                                       Licensed Program(s). The Licensed
Program includes New Account Sales, Teller, and Signature Display processing
capabilities.  In addition, the Licensed Program includes the FAST Consolidated
Reporting Module and standard mapped interface to the InformEnt Data Warehouse. 
New Account Sales and Teller modules interface to the Fiserv Deposit, Loan and
Central Reference File applications.  Use of and access to FAST is permitted
only from a workstation with a licensed copy of FAST.  Client shall be permitted
to use the Licensed Program(s) in all Client branches and offices and move the
licensed copies freely within its branches and offices.

 

2.                                       License and Support Services Fees.  The
following table outlines the license and Support Services fee structure agreed
by the parties:

 

Description

 

# of
Licenses

 

Unit
Fee

 

Total
License
Fees

 

Unit Annual
Support
Services Fee

 

Total Annual
Support
Services Fee

 

FAST Enterprise Site License

 

[***]

 

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

Support Services Fee for Workstations exceeding [***]

 

[***]

 

[***]

 

[***]

 

$

[***]

 

[***]

 

Enhanced Signature Display Option

 

[***]

 

$

[***]

 

$

[***]

 

[***]

 

[***]

 

 

(a)                                  FAST is offered as an Enterprise Site
License.  Client may obtain unlimited number of additional workstation licenses
at no incremental licensing fee.

 

(b)                                 Annual Support Services Fee for the
Enterprise License is $[***] and includes [***] workstations.  For each
workstation over [***], Client shall be billed annually the $[***] Support
Services Fee plus $[***] per workstation over [***].  The Support Services Fee
is billed annually in January.  Based on a 2003 Conversion Date, the first
annual audit to determine then current number of workstations will be conducted
at year end 2003 for January 2004 billing.

 

3.                                       Services.

 

(a)                                  Implementation.

 

(i)                                     Before implementation begins, Client
agrees to have the site, LAN and workstations prepared for the FAST Project
Manager.  In the case of reasonably unforeseeable Client computing environment
problems, Client agrees to pay for additional services at the Fiserv then
current Professional Services rates (4 hour minimum).  Client shall ensure that
its trainees have prior Windows training and knowledge as a prerequisite for
FAST Training.

 

(ii)                                  Fiserv shall provide document and report
customization training, consisting of the creation of documents using [***] and
training for data field mapping using Bankers Systems, Inc. (BSI) electronic
forms for Deposit and IRA accounts.  Fiserv will provide Client with BSI forms
that have been pre-mapped.  Client will be responsible for reviewing each
document and making all necessary modifications to meet Client needs.  Client
can select to use the pre-mapped forms or use a new form.  Fiserv will make
other forms and reports that have been created by Fiserv available to Client. 
Fiserv shall provide Client reasonable assistance with forms identification and
creation during the Conversion process.  Additional document customization
services beyond those described above shall be billed at the Fiserv then current
Professional Services rates.

 

(iii)                               Implementation services for the initial
conversion to the Licensed Software shall be provided.  The services defined
hereunder are [***] identified in Exhibit A herein.

 

A.                                   Project Management from contract through
live implementation

 

B.                                     Weekly update calls with FAST Technical
Support, the Fiserv network administration team, and third party hardware vendor

 

C.                                     Project planning / specification meeting
onsite with sales and teller (each two days)

 

47

--------------------------------------------------------------------------------


 

D.                                    Documentation class consisting of three to
four days in Pittsburgh (includes [***] and BSI’s E-Forms mapping)

 

E.                                      Training performed at Client site if
proper facility is available – 3 days FAST sales, 3 days FAST teller, two days
technical, and 3 days FAST administration

 

F.                                      FAST Technical onsite installation and
configuration of FAST and [***] in training room

 

G.                                     Software customization which includes
creation of sales product field display, linking online product information, and
creation of teller transaction set

 

H.                                    Onsite conversion support – five days each
for sales and teller

 

(b)                                 Support Services.  Support Services include
telephone support for 2 Branch Automation Coordinators designated by Client,
during Fiserv business hours, as well as Licensed Program upgrades and related
host changes.  Support for Client FAST users other than Client’s designated
Branch Automation Coordinators shall be billable to Client at the Fiserv then
current Professional Services rates (minimum ½ hour).

 

4.                                       Third Party Software.

 

(a)                                  Required Products.  The following
third-party software is required to effectively operate FAST: one copy of [***],
[***], and [***].  Also, one copy per workstation of Terminal Emulation Software
([***] or [***]) and Internet Explorer from Microsoft is required.   Client is
required to purchase third party software.

 

(b)                                 Optional Products.  Banker Systems
Incorporated (BSI) electronic forms (E-Forms) for Deposit and IRA accounts is
optional.  Client will sign a separate software license agreement with BSI.

 

5.             Hardware and Software Specifications.

 

(a)                                  Hardware Specifications.  The following are
the minimum hardware specifications to operate FAST in a networked environment:

 

(i)                                     Workstation.

 

A.                                   Pentium/500 MHz, 256 MB RAM, 150 MB hard
disk available, SVGA monitor (800 x 600), mouse keyboard for FAST Sales.

 

B.                                     Pentium/233 MHz, 64 MB RAM, 150 MB hard
disk available, SVGA monitor (800 x 600), mouse keyboard for FAST Teller running
Windows 98.

 

(ii)                                  File Server.  Pentium/500+MHz, 64 MB plus
3 MB per concurrent running workstation or per manufacturers requirements, 1 GB
hard drive (available), SVGA monitor (800 x 600), keyboard, mouse.  Additional
hard drive resources may be required depending on the transaction volume and
history retention requirements.

 

(iii)                               Communications Server.  Pentium/500+MHz, 64
MB RAM, 500 MB fixed disk available (mirrored drives recommended), SVGA color
monitor (800 x 600), keyboard, mouse.

 

(iv)                              Printers.  Validation Printers:  Addmaster
IJ1000, IJ3160 serial interface only, Epson TM-U375 serial or parallel
interfaces; Passbook Printers:  NCR 5223, IBM 4722 (parallel attached only),
Craden DP-6; Laser Printers:  HP LaserJet Series III (or higher), PCL5 support
is required for printing Bankers Systems E-Forms; Impact Matrix Printers: any
printer with a Windows driver

 

(v)                                 Scanners.  Any TWAIN 32-bit compatible
scanner.

 

(b)                                 Software Specifications.  The following
software specifications are required:

 

(i)                                     Workstation.  Operating System: Windows
95, 98, 2000 or Windows NT; 3270 Emulation Software: [***] or [***].

 

(ii)                                  File Server.  [***].

 

(iii)                               Communications Server.  [***].

 

(c)                                  Configuration Changes.  The hardware and
software specifications are subject to change based on enhancements to the
Licensed Program or a required third party system.

 

48

--------------------------------------------------------------------------------


 

Exhibit F-3 — Customer Service and Call-center Solution

 

The terms and conditions contained hereunder in Exhibit F-2 apply specifically
to the Customer Service and Call-center Solution (CSCS) software.

 

1.                                       Licensed Program(s).  The Licensed
Program includes Customer Service and Call-center Solution (CSCS) for
WindowsTM.  Use of and access to CSCS is permitted only from a workstation with
a licensed copy of CSCS.  Client shall be permitted to use the Licensed
Program(s) in all Client branches and offices and move the licensed copies
freely within its branches and offices.

 

2.                                       License and Support Services Fees.  The
following table outlines the license and Support Services fee structure agreed
by the parties.  

 

Description

 

# of
Licenses

 

Unit
Fee

 

Total
License
Fee

 

Unit
Annual
Support
Services
Fee

 

Total
Annual
Support
Services
Fee

 

[***]

 

[***]

 

[***]

 

$

$

[***]

 

$

[***]

 

$

[***]

 

[***]

 

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

[***]

 

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

Total

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

(a)                                  Client shall purchase an Enterprise site
license of CSCS.  Client may use an [***] number of licenses at any site,
including affiliates processing on the Fiserv Custom Outsourcing Solution.  The
Enterprise license includes both the Inbound Module and the Sales Generator
Module.

 

(b)                                 Client shall be billed $[***] of the license
fee upon contract execution, $[***]iIn July 2003, and $[***] in July 2004.

 

(c)                                  The Support Services fee is billed annually
in January.  Based on a [***] Conversion Date, first year’s Annual Support
Services fee will be billed at conversion and will be [***] the quoted fee or
$[***].  In [***], Fiserv shall invoice Client for the [***] year’s Annual
Support Services fee at [***] the quoted Annual Support Services Fee, or
$[***].  Beginning in [***], the [***] Annual Support Services fee shall be
invoiced.

 

3.                                       Implementation Services and Fees.

 

(a)                                  Implementation Services.  Fiserv shall
provide the following implementation services:

 

(i)                                     Dedicated Product Specialist to manage
the complete project.  Development of a customized Implementation Task Plan
created and maintained throughout the implementation.  Coordination of Fiserv
resources and periodic conference calls with client and any third party
provider, to review and discuss the implementation.

 

(ii)                                  Provide a customized database server
hardware configuration recommendation.

 

(iii)                               Two days on-site installation and
configuration of the [***] Database, CSCS and AHDE Application software by a
Database Technician.

 

(iv)                              Technical training for the Clients PC Support
group, including installation of CSCS on the desktop.

 

(v)                                 Systems training on the CSCS Security
Manager Module with training manuals.

 

(vi)                              System training on the CSCS Inbound Module
with training manuals. Application training by a Product Specialist using a
train-the-trainer approach.

 

(vii)                           Workflow design training, workflow documentation
review sessions and consultation throughout the implementation process.

 

(viii)                        Before implementation begins, Client agrees to
have the site, LAN and workstations prepared for the Database Technician and
Product Specialist.  In the case of reasonably unforeseeable Client computing
environment problems, Client agrees to pay for additional services at the Fiserv
then current

 

49

--------------------------------------------------------------------------------


 

Professional Services rates (4 hour minimum).  Client shall ensure that its
trainees have prior Windows training and knowledge as a prerequisite for CSCS
Training.

 

(b)                                 Implementation Services Fee.  The
Implementation Services Fees for CSCS for WindowsTM  Inbound Module is $[***];
CSCS Sales Generator is $[***]; and [***] is $[***].    Fiserv shall also bill
Client for all out-of-pocket expenses incurred.

 

4.                                       Support Services.  Support Services
includes:

 

(a)                                  Telephone Support.  Telephone support is
available for 2 CSCS System Coordinators designated by Client, during normal
business hours.  Dial in access is required for certain support services and
will be subject to Client’s security policies and procedures.  If dial in access
is denied by Client and telephone assistance is required, there will be a $[***]
per hour charge.

 

(b)                                 Licensed Program Upgrades.  Client will
receive all Licensed Program upgrades or updates including host related changes
without additional charge.

 

(c)                                  Application Optimization Review Sessions. 
A senior Project Consultant will conduct a 2-day visit, two times per year at
times reasonably convenient for Client.  The Consultant reviews how the CSCS
suite of products is being utilized at the Client site(s). During the review the
Consultant:

 

(i)                                     Evaluates current use of system for
maximum efficiency.

 

(ii)                                  Assesses usage of host systems or other
interfacing applications

 

(iii)                               Provides recommendations to help the Client
more efficiently meet sales and service objectives.

 

(iv)                              After each on-site review, the Client will
receive a report outlining the Fiserv recommendations on how to achieve maximum
benefit from the CSCS suite of products.

 

(d)                                 CSCS Relationship Manager.  The CSCS
Relationship Manager serves as a facilitator to handle the Clients critical
issues and provides direct channel to work toward the Clients strategic
objectives. The CSCS Relationship Manager will:

 

(i)                                     Schedules regular contact and on-site
meetings to discuss CSCS development activities and product direction.

 

(ii)                                  Provides a forum to discuss the Clients
strategic initiatives and Customer Relationship Management (CRM) goals.

 

(iii)                               Evaluates application reports and provide
follow-up recommendations in an effort to help the Client set objectives toward
optimal use of the system.

 

(iv)                              Serves as an escalation point for
service-driven issues

 

(v)                                 Presents opportunities to participate in
benchmark studies, comparing performance of similar organizations.

 

5.                                       Third Party Hardware and Software.

 

(a)                                  Required Software.  One copy per
workstation of [***] is required to effectively run this software.  Client is
required to obtain the version of each third party software system support by
Fiserv.  Terminal emulation software currently supported are [***].  One copy of
[***] is required for [***].

 

(b)                                 Optional Software.  Internet Explorer by
Microsoft to access the internet or intranet.

 

6.                                       Third Party Hardware.  Client shall
purchase directly from third party or contract with Fiserv to purchase a
dedicated Database Server with a minimum configuration as described in 7(a)(iv)
hereto.

 

7.                                       Hardware and Software Specifications.

 

(a)                                  Hardware Specifications.  The following are
the minimum hardware specifications to operate CSCS in a networked environment:

 

(i)                                     Workstation.  Pentium/500 MHz, 256 MB
RAM, 150 MB hard disk available, SVGA monitor (800 x 600), mouse keyboard.

 

(ii)                                  File Server.  Pentium/500+MHz, 64 MB RAM
plus 3 MB per concurrent running workstation, 4.3 GB hard drive (requires at
least 850 MB available), SVGA monitor (800 x 600), keyboard, mouse.

 

(iii)                               Communications Server.  Pentium 300 MHz, 64
MB RAM, 500 MB fixed disk available (mirrored drives recommended), SVGA color
monitor (800 x 600), keyboard, mouse.

 

50

--------------------------------------------------------------------------------


 

(iv)                              Database Server. Pentium III/800 MHz, 1 GB RAM
for up to 100 users and 2 GB for 101-500 users, RAID 5 with Online Spare
(minimum of 4 matching drives), 4 18.2 GB Pluggable Universal Ultr2 SCSI 10 K
RPM Hard Drive, 32x CD-ROM, SVGA monitor (800 x 600), mouse keyboard, and tape
backup unit.

 

(v)                                 Printers.  HP5, HP5P, HP5SI, HP6P

 

(b)                                 Software Specifications.  The following
software specifications are required:

 

(i)                                     Workstation.  [***].

 

(ii)                                  File Server.  Operating System:[***].

 

(iii)                               Communications Server.  [***].

 

(iv)                              Database.  [***].  One User Access License is
required per workstation to access either the CSCS Inbound Module or CSCS Sales
Generator Module, or both applications on the same workstation.

 

(v)                                 [***].

 

(c)                                  Configuration Changes.  The hardware and
software specifications are subject to change based on enhancements to the
Licensed Program or a required third party system.

 

51

--------------------------------------------------------------------------------



EXHIBIT F-4 – RETURN ITEMS CONTROL SYSTEM

Fiserv hereby grants and Client hereby accepts a non-exclusive, non-transferable
license to use the Return Item Control System (RICS) for Windows™ software using
the following terms and conditions.

 

1.                                       Licensed Program(s).  The Licensed
Program includes the Return Item Control System for Windows™ and the Automated
Host Data Exchange (AHDE) system.  RICS stores information in an [***] and
interfaces to 1 core processing system to retrieve name and address information
and process on-line memo post debits in the amount of the return item via AHDE. 
The upload program is a standalone utility program that reads the RICS decision
database file and process on-line monetary debits in the amount of the item and
fee via AHDE.  AHDE requires a supported [***].  Use of and access to RICS is
permitted only from a workstation with a licensed copy of RICS. RICS is
multi-bank enabled.

 

2.                                       License and Support Services Fees.

 

(a)                                  Fees.  The following table outlines the
License and Support Services fee structure agreed by the parties:

 

Licensed Program

 

Units

 

Per Unit Fee

 

Total Fee

 

Unit
Support
Services Fee

 

Annual
Support
Services Fee

 

Return Item Control System (“RICS) for Windows™

 

1

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

[***]

 

1

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

Total

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

(b)                                 Support Services.  Support services include
support via telephone and dial in access, as well as Licensed Program upgrades
and related host changes.  Dial in access is required for support services. 
Dial in access will be subject to Client’s security policies and procedures.  If
dial in is denied, there will be $[***] per hour charge for telephone
assistance.  Support for Client RICS users other than Client’s designated RICS
Coordinators shall be billable to Client at the Fiserv then current Professional
Services rates (minimum 1/2 hour).

 

(3)                                  Implementation Services and Fees.  Fiserv
shall provide Client with the following implementation services.

 

(a)                                  Implementation Services.  Fiserv shall
provide the following implementation services:

 

(i)                                     Periodic conference calls with client
and any third party provider, to review and discuss the implementation.

 

(ii)                                  One copy of the User and Technical
Reference Manuals.

 

(iii)                               One day on-site installation and
configuration of the [***] and RICS software by a Database Technician.

 

(iv)                              Four days on-site RICS application training by
a Product Specialist using a Train-the-Trainer approach.  Training also includes
customization of the RICS software within Clients parameters.

 

(v)                                 Five days of post training telephone support
prior to the turn over to the Customer Services Department for ongoing support.

 

(vi)                              Client agrees to have the site, LAN, and
workstations prepared for the RICS Database Technician and Product Specialist. 
If unprepared or if unforeseen Client computing environment problems are
discovered, Client agrees to pay for such additional services at the Fiserv then
current Professional Services rates (4 hour minimum).  Client shall ensure that
its trainees have prior Windows training and knowledge as a prerequisite for
training.

 

(b)                                 Implementation Services Fees. 
Implementation Services Fee of $[***] shall payable by Client to Fiserv upon
commencement of the services.  Additional days of service, if necessary, will be
provided at $[***] per day plus expenses.

 

4.                                       Third-party Software.  RICS requires
one copy of [***] and one copy of [***].  Client is responsible to purchase and
install software.

 

5.                                       Print.  RICS prints to a laser printer
on either the network or directly connected to the RICS workstation.  RICS
prints customer advices on 8.5x11 inch perforated paper and reports on stock
paper. Fiserv recommends a dedicated laser printer be assigned for the RICS
application.

 

52

--------------------------------------------------------------------------------


 


EXHIBIT F-4 – FISERV INTEGRATED DESKTOP REQUIREMENTS



 

 

LiNX Only

 

LiNX
FAST Sales

 

LiNX
FAST Sales
CSCS

 

LiNX
FAST Sales
CSCS
InformEnt

 

LiNX
CSCS
InformEnt

 

Memory

 

256MB

 

256B

 

256MB

 

256MB

 

256MB

 

MHZ

 

667Mhz

 

667Mhz

 

667Mhz

 

667Mhz

 

677Mhz

 

Disk Space

 

150MB

 

150MB

 

150MB

 

TBD

 

TBD

 

Video Memory

 

2MB

 

2MB

 

2MB

 

2MB

 

2MB

 

 

Note:  These requirements are designed for an average response time of [***].

 

53

--------------------------------------------------------------------------------


 


EXHIBIT G — CUSTOM DEVELOPMENT

Client agrees with Fiserv as follows:

 

1.                                       Pre-conversion Development Services. 
Fiserv will provide Client with modifications, enhancements, and customized
programming services (“Development Services”) and associated items for
particular development projects as described in Attachment to Exhibit G -
Development Project Estimates (each a “Development Project”).  All Development
Services for Development Projects shall be performed in accordance with the
procedures set forth below.  Any dates for performance are dependent upon the
timely performance by each party of the tasks assigned under the project plans
for such Development Services.

 

(a)                                  Business Requirements List.  Client shall
provide Fiserv with all necessary information concerning its requirements for
Development Services in a Business Requirements List.  Fiserv shall review and
suggest revisions to such Business Requirements List on a timely basis.  The
parties shall mutually agree in writing the final Business Requirements List for
any such project, the date that the Development Project shall be completed, and
a time line for any phases of the Development Project.

 

(b)                                 Functional Specifications.  Development
Services shall be based upon specifications created by Fiserv and approved by
Client as provided below:

 

(i)                                     Fiserv shall develop Functional
Specifications based on the Business Requirements List for Client’s written
approval. Fiserv shall not be obligated to perform any further development work
until the Functional Specifications have been approved in writing by Client,
which approval shall be forthcoming within two weeks of submission by Fiserv of
Functional Specifications.

 

(ii)                                  Modifications, changes, enhancements,
conversions, upgrades, or additions to the agreed upon work beyond those stated
in the Functional Specifications shall be added only upon mutual written
agreement.  In the event the parties agree to add any such items, the Functional
Specifications and applicable Project Plan shall automatically be modified to
the extent necessary to allow for the implementation or provision of the items.

 

(c)                                  Project Plan.  Fiserv shall develop a
Project Plan for each Development Project based on the Functional
Specifications, subject to Client’s approval.  Each such Project Plan shall
contain a listing of the nature and timing of tasks for the project and a
completion date for the Development Project (including the development of an
acceptance test), some of which are to be performed by Fiserv and some by
Client.  Fiserv shall utilize its commercially reasonable efforts to meet the
dates set forth in the Project Plan or any replacement thereof.  Modifications
and changes to the Project Plan shall be only by mutual written agreement of the
parties.

 

(d)                                 Acceptance Test.  Fiserv shall prepare an
“Acceptance Test” for the testing of each Development Project.  Client shall
timely review the proposed Acceptance Test.  The Acceptance Test shall be
adopted once Client’s written approval is given, which approval (or disapproval,
if appropriate) shall be forthcoming within two weeks of Acceptance Test
availability.  Fiserv shall promptly address any reasons for disapproval and
resubmit the revised Acceptance Test for Client’s review.

 

(e)                                  Acceptance Testing.  Each Development
Project shall be deemed successfully completed by Fiserv upon the completion of
the Acceptance Test or by the live operation and use of the Development Services
in Client’s business.  Client agrees promptly to notify Fiserv in writing (and
with reasonable particularity) upon conclusion of testing or earlier upon
discovery of any specification non-conformities disclosed by such testing.
 Fiserv shall correct any specification non-conformities disclosed by such
testing within a reasonable time of Client’s notice.

 

(f)                                    Estimated Fees.

 

(i)                                     Fiserv shall cover the costs of each
Development Project as specified in Attachment to Exhibit G - Development
Project Estimates (“Development Fees”).

 

(ii)                                  Client agrees, with prior notice and
approval, to pay the actual and reasonable travel and living expenses of any
Fiserv employees and Fiserv authorized contractors who render services at any
Client site in connection with each Development Project.  All expenses shall be
itemized on invoices submitted by Fiserv.

 

(iii)                               Fiserv shall provide installation,
conversion, or training to Client for the Development Projects listed in Exhibit
G.

 

(g)                                 Use of and Rights to Development Projects. 
Except for Client Information defined in Section 6(a)(i), all information,
reports, studies, object or source code, flow charts, diagrams, and other
tangible or intangible material of any nature whatsoever produced by or as a
result of any of the Development Services and

 

54

--------------------------------------------------------------------------------


 

Development Projects shall be the sole and exclusive property of Fiserv or its
corporate parent.  Client shall be entitled to use the results of any
Development Project in accordance with the terms and conditions of the
Agreement.

 

(h)                                 Rescheduling.  If Client is unable to
provide access to required facilities or personnel or is unable to meet its
tasks assigned on a Project Plan in a timely manner, Fiserv will endeavor to
reschedule tasks to minimize non-productive time.  All such non-productive time
is chargeable to Client.  If such non-productive time is expected to be
significant, Fiserv will endeavor to reassign its personnel to other suitable
work.  In this event, Client will not be charged for the time personnel were
reassigned.

 

(i)                                     Pre-conversion development requiring
accesses and support of third parties.  Client will assist Fiserv in the timely
arrangement of development review meetings with all third party members
necessary to complete the integration and/or interfaces required for the
Pre-conversion Development defined in Attachment to Exhibit G.  Development
costs, in addition to any tape file or ongoing transmission charges imposed by
these third party vendors, will be the responsibility of Client.

 

2.                                       Ongoing Development Services.  All
Development Services for ongoing Development Projects,  shall be performed in
accordance with the procedures set forth below.  Any dates for performance are
dependent upon the timely performance by each party of the tasks assigned under
the project plans for such Development Services.

 

(a)                                  Request for Enhancement.  Client initiates
its request via Fiserv standard System Modification Request Form.  The form
contains a request for information necessary to prepare a high-level estimate
and the signature of two individuals authorized to entail such expenditures.

 

(b)                                 Request Assignment.  Fiserv assigns all
initiated requests to one of the following categories after review: (a) Targeted
for release within the next 12 months, (b) Valid if funded by one or more
clients, (c) Strategically valid but not scheduled for a release within the next
12 months (project is accepted for future consideration by a focus group), (d)
Canceled (not technically feasible or strategically valid).  Projects assigned a
“c” category will be reviewed at a forthcoming focus group session at which time
the projects may be prioritized or placed in inventory.  Projects within the “d”
category will result in client notification of the specific reasons for
cancellation.

 

(c)                                  Review Board.  Prior to communicating a
formal response with the categorization of the request, the review board,
comprised of members from Client Services, Relationship Management, and Product
Development, will review and validate requests at the weekly meeting.  The
client will receive a formal response within 30 - 45 days of submission to
Customer Service.  Clients may request an accelerated review for critical items.

 

(d)                                 Valid if Funded Category.   If a project is
categorized as “b” - valid if funded, the client will be offered the option of
requesting an estimate (for which there is a nominal charge) or placing the
request in inventory (subject to focus group review).  If an estimate is
requested, Product Development will review the project and assign it to one of
the following groups (based on then-current rate per hour):  Group 1:  fewer
than 100 hours, Group 2:  100 - 250 hours, Group 3:  251 - 500 hours, Group 4: 
501 - 750 hours, Group 5:  over 751 hours (a refined range is provided within
the group category).

 

(e)                                  This estimate is communicated to the client
with the categorization response.  The estimate is valid for 60 business days.

 

(i)                                     If Client wishes to proceed, an
individual authorized to make expenditure commitments indicates approval by
signing the preliminary estimate and returning a copy to Fiserv with appropriate
payment.

 

(ii)                                  Fiserv will provide the client with a
definition document including detailed project estimate within 60 business days
for projects assigned to Group 2, a minimum of 90 days is required for projects
assigned to Groups 3, 4, and 5; time frames vary depending upon the project’s
requirements and complexity.

 

(iii)                               Client will sign off on the definition
document and detailed project estimate; the definition and estimate are valid
for 30 days.

 

(iv)                              Upon receipt of the sign-off, Fiserv assigns a
target release date.  All changes to the project’s definition, which are
requested after sign-off, will be evaluated on a case-by-case basis with regard
to the effect on the target date and overall cost of the project.

 

(v)                                 Project is coded and tested.  The funding
client is offered the opportunity to review test results.  Client will sign off
on the project at least 30 days prior to implementation

 

(vi)                              Project is implemented according to the
project plan schedule.

 

55

--------------------------------------------------------------------------------


 

3.                                       Estimated Fees.

 

(a)                                  The client is billed $[***] for preparation
of an estimate when the estimate is sent.  If client proceeds with the project,
the $[***] is credited to the total cost; if the client does not proceed, the
$[***] is non-refundable.

 

(b)                                 Initial payment is due with approval letter
and is equal to [***] of the high end of the estimate, which will be used to
fund the detailed definition document.

 

(c)                                  Upon receipt of the definition document
sign-off, Fiserv bills Client [***] of the high end of the detailed estimate,
which will be credited to the total cost of the project.

 

(d)                                 Upon completion of the project, Client is
billed remaining amount from the authorized estimate of the project.

 

(e)                                  If Fiserv fails to meet the targeted
release date, the client is [***] of the total cost of the project unless
otherwise agreed.  This assumes that no significant changes were requested post
original definition or no issues outside of the control of Fiserv (e.g., third
party vendor participation) precluded on-time delivery.

 

4.                                       Use of and Rights to Development
Projects.  All information, reports, studies, object or source code, flow
charts, diagrams, and other tangible or intangible material of any nature
whatsoever produced by or as a result of any of the Development Services and
Development Projects shall be the sole and exclusive property of Fiserv or its
corporate parent.  Client shall be entitled to use the results of any
Development Project in accordance with the terms and conditions of the
Agreement.

 

5.                                       Development Project Termination.  At
Client’s sole option, Client may terminate any Development Project upon 1 month
prior written notice to Fiserv, provided that Client agrees to pay Fiserv for
any outstanding Development Fees for Development Services rendered prior to the
effective date of termination.  In no event shall Fiserv be liable for refund of
any Development Fees already paid by Client as a result of such termination
unless otherwise agreed.

 

6.                                       Rescheduling.   If Client is unable to
provide access to required facilities or personnel or is unable to meet its
tasks assigned on a Project Plan in a timely manner, Fiserv will endeavor to
reschedule tasks to minimize non-productive time.  All such non-productive time
is chargeable to Client.  If such non-productive time is expected to be
significant, Fiserv will endeavor to reassign its personnel to other suitable
work.  In this event, Client will not be charged for the time personnel were
reassigned.

 

56

--------------------------------------------------------------------------------


 


ATTACHMENT TO EXHIBIT G - DEVELOPMENT PROJECT ESTIMATES


 

1.                                       Fiserv and Client agree that certain
interfaces to the Fiserv System shall be developed and certified before the
Conversion Date.  The fee for such development and certification services shall
be based on actual hours times $[***] per hour.  For those projects identified
hereunder as Section 3, the total fee shall not exceed $[***]. Fiserv and Client
agree to prioritize projects as High, Medium, and Low priority.  High priority
projects shall have a Target Date to be delivered and ready for testing 90 days
prior to the Conversion Date; Medium priority projects shall have a Target Date
to be delivered and ready for testing 60 days prior to the Conversion Date; Low
priority projects shall have a Target Date to be delivered and ready for testing
60 days prior to the Conversion Date.

 

2.                                       In the event that Fiserv fails to meet
an established Target Date, no penalty shall be assessed.  However, in the event
that any project prioritized as High, Medium, or Low is not fully functional as
designed on the Conversion Date and such default is solely the responsibility of
Fiserv, Client shall receive credits against charges due to Fiserv as follows:

 

(a)                                  For High priority projects, the credit
shall be $[***] per business day, per project until fully functional.

 

(b)                                 For Medium priority projects, the credit
shall be $[***] per business day, per project until fully functional.

 

(c)                                  For Low priority projects, the credit shall
be $[***] per business day, per project until fully functional.

 

(d)                                 In no event, however, shall the credits
exceed an aggregate monthly amount of $[***].

 

3.                                       Following are the projects identified
and the priority of each:

 

(a)                                  [***] Item Processing.  File transmissions
in Fiserv standard formats will be tested and certified.  Priority:  [***]

 

(b)                                   [***] Consumer Loan Origination.  A data
stream transmission using the Fiserv standard loan origination interface, will
be certified.  Priority:  [***]

 

(c)                                  Electronic Reports ([***]).  File
transmissions in the Fiserv standard format will be established to either [***]
or the [***].  Priority:  [***]

 

(d)                                 [***] Business Cash Management.  Batch file
transmissions using standard NACHA format for inbound and standard BAI format
for outbound will be established.  Priority:  [***]

 

(e)                                  Mortgage Loan Origination.  A data stream
transmission, using the Fiserv standard loan origination interface
specifications, will be certified to the [***].  Priority:  [***]

 

(f)                                    [***]General Ledger System.  The Fiserv
standard interface will be mapped to the [***] and  tested during conversion. 
Priority:  [***]

 

(g)                                 [***] Lock Box Processing.  Fiserv will
certify and test the lock box transmission during the conversion process. 
Priority: [***]

 

(h)                                 [***].  Fiserv will provide the capability
to view the [***] within FAST, CSCS, Telephone Banking, Internet Banking, and
ATM.  Priority: [***]

 

(i)                                     [***].  Standard export and import files
— defined as the common set of data to support the specific business function of
the interfaced system—  will be set-up from and to InformEnt.  Priority:  [***]

 

(j)                                     [***] Sales Tracking and Reporting. 
Standard export file — defined as the common set of data to support the specific
business function of the interfaced system— will be set-up from InformEnt. 
Priority:[***]

 

(k)                                  [***] Commercial Loan Servicing.  Standard
export file — defined as the common set of data to support the specific business
function of the interfaced system— will be set-up from InformEnt.  Priority: 
[***]

 

(l)                                     [***] Asset/Liability System.  Standard
export file — defined as the common set of data to support the specific business
function of the interfaced system— will be set-up from InformEnt.  Priority: 
[***]

 

4.                                       Fiserv and Client agree that the
following development projects will be completed before the Conversion Date. 
The fee for such development and certification services shall be based on actual
hours times $[***] per hour.  For those projects identified hereunder, the total
fee shall not exceed $[***].

 

57

--------------------------------------------------------------------------------


 

(a)                                  [***].  Fiserv will interface the [***]
Currency and Coin Dispenser to FAST, or another Currency and Coin Dispenser of
Client’s choice.  A decision is necessary on or before August 23 in order for
Fiserv to meet the Target Date and Conversion Date.    Priority:  [***]

 

(b)                                 [***].  Fiserv will interface the [***]
Unclaimed Property System to the appropriate Custom Outsourcing Solution core
applications.  Priority: [***]

 

(c)                                  [***] Printer.  Fiserv will certify and
test the [***] Printer during conversion.  Priority:[***]   To be certified by
September 30.

 

5.                                       [***] Bill Payment.

 

(a)                                  Fiserv will develop an interface to the
[***] Bill Payment System, including an [***], for use with both BankIT and
FlexPhone.  Fiserv will [***] the fee at $[***].  Priority:  [***]

 

(b)                                 Fiserv and Client shall review development
progress not more than [***] before the Conversion Date.  Should the parties
mutually agree that the Target Date will not be met, Client may elect to:

 

(i)                                     Convert to the Fiserv bill payment
solution at no incremental one-time fee, or

 

(ii)                                  Convert to the Checkfree bill payment
solution at the fees quoted in Exhibit H.

 

6.                                       [***].  Fiserv shall provide an online
interface from FAST to [***] for a fee [***].  Priority:  [***]

 

7.                                       Default Management System.  Fiserv will
work with Client to define Default Management capabilities to meet Client’s
needs.  Fiserv will also work with its client base to define the capabilities
desired and conduct a market scan to identify the appropriate course of action. 
In the event that Fiserv purchases or develops a Default Management System that
is offered to its clients for a fee, Fiserv shall provide the system to Client
at no fee.

 

8.                                       Full Truncation.  Fiserv will provide
the capability to truncate commercial loan and safe deposit transactions within
FAST and within the host applications to be delivered at the time the
browser-based Contact Management System is released in production.

 

58

--------------------------------------------------------------------------------


 


EXHIBIT H – REMOTE BANKING SERVICES

 

Client agrees with Fiserv as follows:

 

1.                                       Services.  Fiserv will provide Client
the Remote Banking Services (“Remote Banking Services”) specified in Exhibit H -
1.

 

2.                                       Fees.  Client shall pay Fiserv the fees
and other charges for the Remote Banking Services specified in Exhibit H - 2, or
as otherwise proposed by Fiserv and accepted by Client from time to time.

 

3.                                       Equipment and Supplies.  Client shall
obtain and maintain at its own expense such equipment and software as may be
necessary or appropriate to facilitate the proper use and receipt of the Remote
Banking Services at Client location(s).  Client shall be responsible for paying
for all supplies to be used by Client in connection with the Remote Banking
Services.

 

4.                                       Service Modifications.  Fiserv may
modify, amend, or provide an appropriate replacement for any Internet and Remote
Banking Service, as indicated in Exhibit H - 1, at any time (i) to improve the
Service; or (ii) to facilitate the continued economical provision of such
Service, provided that Client is duly notified at least 90 days in advance of
such replacement and gives approval, which Client shall not unreasonably
withhold.

 

5.                                       Trademark License.  Client hereby
grants to Fiserv a non-exclusive, non-assignable right to use Client’s
trademarks, trade names, service marks, and service names (collectively
“Trademarks”) in connection with the Fiserv provision of Remote Banking Services
hereunder.  Client will indemnify and hold harmless Fiserv, its officers,
directors, employees, and affiliates against any claims or actions arising out
of the Fiserv use of Trademarks.

 

6.                                       Regulatory Compliance.  Client shall
use Remote Banking Services only in conjunction with lawful purposes.  Client
agrees not to use Remote Banking Services for any activities in violation of any
laws or regulations, including, but not limited to, wrongful transmission of
copyrighted material, sending of threatening or obscene materials, or
misappropriation of exportation of trade or national secrets.

 

7.                                       Client Warranties.  Client represents
and warrants that (a) any work, content, or information (“Content”) provided to
Fiserv is either original or that Client has the legal right to provide such
Content; and (b) the Content does not impair or violate any intellectual
property or other rights of Fiserv or any third party.  Client will indemnify
and hold harmless Fiserv, its officers, directors, employees, and affiliates
against any claims or actions arising out of any breaches of the foregoing. 
Client acknowledges that Fiserv shall not monitor, review, or approve any
Content.  Client acknowledges that access to Remote Banking Services shall be
across public and private lines and that Fiserv has no control over such lines
or the information available from non-Fiserv sources.

 

8.                                       Limitation of Liability. 
Notwithstanding any other provision to the contrary in this Agreement, any
liability of Fiserv to Client for any liability, loss, damage, cost or
agreement, or under-taking hereunder shall be limited to actual direct damages
incurred by Client, but in no event shall the Fiserv aggregate liability exceed
total fees paid by Client for the services resulting in such liability in the
[***] period preceding the date the claim accrued.  The Fiserv aggregate
liability for a default relating to equipment or software shall be limited to
the amount paid for the equipment or software.

 

59

--------------------------------------------------------------------------------


 


EXHIBIT H - 1  -  REMOTE BANKING SERVICES DESCRIPTION

1.                                       Services.

 

(a)                                  Fiserv will provide Client, and its
affiliates processing on the Custom Outsourcing Solution’s platform, access to
Remote Banking Services via internet browser and/or Telephone Banking, to
communicate with the Fiserv System.  Client’s customers may access and conduct
certain business transactions to their enabled accounts from their PC(s) or
telephone(s).

 

(b)                                 Fiserv will provide the following functions:

 

(i)                                     Sign on Authorization for BankIT and
ManageIT

 

(ii)                                  Account History for Demand and Savings
accounts (Telephone, BankIT, ManageIT or OFX)

 

(iii)                               Bill Payment Authorization (Telephone,
BankIT, ManageIT or OFX)

 

(iv)                              E-mail interface from customer to Client (if
Client utilizes Fiserv as its Internet Services Provider)

 

(v)                                 Account Summary for Demand, Savings, Time,
Installment, Line of Credit, and Mortgage Banking accounts

 

(vi)                              Direct Access via OFX from either Quicken™ or
Money™

 

(vii)                           Funds Transfer (Telephone, BankIT, ManageIT or
OFX)

 

(viii)                        Stop Payments (Telephone, BankIT, or ManageIT)

 

(ix)                                Check Reorders (Deluxe or Harland)
(Telephone, BankIT, or ManageIT)

 

(x)                                   Reports (detailed on Exhibit H - 3 hereto)

 

(xi)                                Transaction history downloaded to Quicken™
or Money™ in QIF format and WebConnect format (BankIT and ManageIT)

 

(xii)                             ACH Origination via ManageIT

 

(xiii)                          Wire Transfer Requests via ManageIT

 

(xiv)                         Telephone Banking Disaster Recovery Services

 

(xv)                            Telephone Banking VRU Monitoring

 

(c)                                  Upon reasonable request by Client and
acceptance by Fiserv, Fiserv shall provide conversion services to Client.

 

(d)                                 Client acknowledges and understands that
Remote Banking Services may be subject to unavailability due to congestion or
overload on public circuits supplied by third parties or due to downtime by such
third parties.

 

(e)                                  Fiserv agrees to provide [***] Customer
Support to Client.  “[***] Customer Support” is defined as whereby Fiserv,
during normal business hours, assists Client in resolving customer support
issues related to the normal operation of Remote Banking Services that Client is
unable to adequately resolve directly with the customer.  The Fiserv sole
obligation is to provide timely response to Client for requests for [***]
Customer Support.  In no event is Fiserv obligated to contact or receive support
calls from Client’s customers to provide support for Remote Banking Services.

 

(f)                                    As part of the Fiserv one-time Remote
Banking implementation fee, Fiserv shall provide 3 days of on-site training,
comprised of a general system overview, administration, and end user training in
the use of Remote Banking Services.  Client acknowledges and agrees to reimburse
Fiserv for reasonable travel, boarding, and meal expenses incurred for such
on-site training.  Client further acknowledges that additional training, project
management, and consulting may be obtained from Fiserv at the rates specified in
Exhibit H - 2.

 

(g)                                 In the event that there is a successful
breach of Internet security, Fiserv shall immediately notify Client of such
breach.

 

(h)                                 In the event that either the Internet or
Telephone Banking electronic channel is not functional, Fiserv will immediately
notify Client using the Code Red procedures detailed in the Fiserv Partners In
Excellence Manual.

 

60

--------------------------------------------------------------------------------


 

2.             Client Responsibilities.

 

(a)                                  Client will facilitate timely cooperation
between any necessary third parties in order for Fiserv to provide Remote
Banking Services.

 

(b)                                 Client will provide Fiserv the applicable
domain name for Remote Banking Services, if applicable.

 

(c)                                  Client will establish a web site using
Client’s vendor of choice using a Client designated operable domain name.

 

(d)                                 Client will review and approve all
applications for use of Remote Banking Services, using any validation procedures
Client determines, in its sole discretion, are necessary to ensure the financial
integrity of a participating customer.

 

(e)                                  Client is, and shall remain, solely and
exclusively responsible for any and all financial risks, including, without
limitation, insufficient funds, associated with each customer accessing Remote
Banking Services.  Fiserv shall not be liable in any manner, for (1) merchant
late charges or (2) lost or misdirected customer bill payments, unless all
Fiserv merchant setup policies and bill payment entry policies are followed by
Client and Fiserv commits a wrongful act or omission to its stated policy as
defined in the Fiserv Bill Payment Operations Policy Manual. In no event shall
the Fiserv responsibilities for such penalties or late fees exceed $[***]. 
Client shall be responsible for any late charges imposed by merchants or
payees.  Client shall instruct users of Bill Payment Services that payments
should be initiated in advance of the due date by the number of days defined
with the Fiserv Bill Payment Operations Manual in order to avoid the possibility
of late payment and associated late charges.

 

(f)                                    Client acknowledges that Section 2 (e)
will only apply if Client elects to use the Fiserv back room operations facility
for Bill Payment fulfillment.  If Client elects to perform this function Section
2 (e) will not apply.

 

(g)                                 Client will use, and will instruct its
customers to use, Remote Banking Services in accordance with such reasonable
rules as may be established by Fiserv from time to time as set forth in any
materials furnished by Fiserv to Client.

 

(h)                                 Client assumes exclusive responsibility for
the consequences of any instructions it may give to Fiserv, for Client’s or its
customers failures to properly access Remote Banking Services in a manner
prescribed by Fiserv, and for Client’s failure to supply accurate input
information, including, without limitation, any information contained in an
application.

 

(i)                                     In the event that Client elects to use
the Fiserv back room facility for Bill Payment fulfillment, Client will
designate a bank settlement account to be used for the purposes of settling, in
aggregate, the financial transactions requested via Remote Banking Services. 
Fiserv shall provide Client with details of the specific transactions, reported
similarly as other transactions may be done, that were a result of access to
Remote Banking Services.  Client shall be responsible for auditing and balancing
of any settlement accounts.

 

(j)                                     In the event that Client elects to use
the Fiserv back room facility for Bill Payment fulfillment, Client will verify
and reconcile any out-of-balance condition, and promptly notify Fiserv of any
errors in the foregoing within 24 hours (exclusive of weekends and applicable
holidays) after receipt of the applicable detail report(s) from Fiserv.  If
notified within such period, Fiserv shall correct and resubmit all erroneous
files, reports, and other data at the Fiserv then standard charges, or at no
charge, if the erroneous report or other data directly resulted from a Fiserv
error.

 

(k)                                  Client is expressly prohibited from
extending any warranty or warranties on the behalf of Fiserv to any person.

 

(l)                                     Client appoints Fiserv as its agent with
the sole discretion for the selection of an interchange service for the Fiserv
use in providing bill payment services and other similar third party services,
which may, from time to time, become available or be offered to Client as
additional services.

 

(m)                               Client agrees to provide first level customer
support for Remote Banking Services with its customers.

 

(n)                                 Client will be responsible for the payment
of all telecommunications expenses associated with Remote Banking Services.

 

(o)                                 Client acknowledges and understands its
responsibility and liability as they relate to Client’s access to the
Internet.   Fiserv assumes no liability or control over the Internet access of
its on-site systems and remote employee or affiliate access.

 

61

--------------------------------------------------------------------------------


 


EXHIBIT H - 2  -  REMOTE BANKING SERVICES FEE SCHEDULE

 

System or Service

 

Unit Price

 

Description

Deluxe/Harland  Internet Check Ordering Interface

 

 

 

 

Implementation Fee

 

$

[***]

 

Per Client

Annual Maintenance

 

$

[***]

 

Annual Fee - Billed in November for upcoming year  - First Year - prorated

Intrusion Attack Testing by Third Party

 

 

 

 

Intrusion Attack Testing

 

$

[***]

 

Per test (72 hour advance notice to Fiserv is required)

Professional Services

 

$

[***]

 

Per hour 8AM to 5PM Eastern Time, Mon. through Friday

 

 

$

[***]

 

All other times

Metavante BankIt and OFX Interface

 

 

 

 

Implementation Fee

 

$

[***]

 

One-time per Institution

Account Processing Fee

 

$

[***]

 

Per bill pay customer/month

Metavante Fees

 

[***]

 

 

Checkfree Interface

 

 

 

 

Implementation Fee

 

$

[***]

 

One-time per Institution

Account Processing Fee

 

$

[***]

 

Per bill pay customer/month

Checkfree Fees

 

[***]

 

 

Electronic Banking

 

 

 

 

Flex-Phone VRU

 

[***]

 

Contact Relationship Manager for quote

Flex-Alert (Automated VRU Monitoring Tool)

 

 

 

 

-Implementation Fee

 

$

[***]

 

One-time/script

-One Call Per Hour Feature

 

$

[***]

 

Annual fee

-One Call Per Hour Feature With Third Call Option

 

$

[***]

 

Annual fee

-Two Call Per Hour Feature

 

$

[***]

 

Annual fee

-Two Call Per Hour Feature With Third Call Option

 

$

[***]

 

Annual fee

-Four Call  Per Hour Feature

 

$

[***]

 

Annual fee

-Four Call  Per Hour Feature With Third Call Option

 

$

[***]

 

Annual fee

-Per Minute Charge

 

$

[***]

 

Per minute charge for dial out service

 

 

 

 

 

Spanish Language

 

$

[***]

 

One-time set up

 

 

$

[***]

 

Per month

Portuguese Language

 

$

[***]

 

Maximum one-time set-up

 

 

$

[***]

 

Per month

Merchant Check Verification

 

$

[***]

 

One-time set up

 

 

$

[***]

 

Per month

Branch / ATM Locator

 

$

[***]

 

One-time set up

 

 

$

[***]

 

Per month

Elan Bank Activation

 

$

[***]

 

One-time set up

 

 

$

[***]

 

Per activation

Elan Bank Deactivation

 

$

[***]

 

One-time set up

 

 

$

[***]

 

Per month

 

62

--------------------------------------------------------------------------------


 

System or Service

 

Unit Price

 

Description

 

Interim Statement

 

$

[***]

 

One-time set up

 

 

$

[***]

 

Per month

Account History via Fax

 

$

[***]

 

One-time set up 

 

 

$

[***]

 

Estimated hardware cost

 

 

$

[***]

 

Per month

CTI Enable VRU Only

 

$

[***]

 

One-time set up

 

 

$

[***]

 

Per month

Non-Bill Payment Accounts

 

$

[***]

 

Per customer/month

 

 

$

[***]

 

Minimum account processing/month

AutoOpen Feature

 

$

[***]

 

Per account opened

OFX

 

 

 

 

 

Certification Fee

 

$

[***]

 

One time fee for certification of first Financial Institution with Intuit

Implementation Fee

 

$

[***]

 

One time fee per first Financial Institution

Maintenance Fee

 

$

[***]

 

Per year

Certification/Implementation Fee

 

$

[***]

 

One time per additional Financial Institution

Customer Fee

 

$

[***]

 

Per customer/month fees are based on charging for all customers registered for
Internet Banking

Internet Banking Services (BankIT)

 

 

 

 

Internet Banking License Fee

 

$

[***]

 

One time fee

QIF Download License Fee

 

$

[***]

 

One time fee

Account Processing Fees

 

 

 

 

-  Retail Accounts

 

$

[***]

 

Fixed fee for up to 20,000 customers

 

 

$

[***]

 

Fixed fee for 20,001 to 40,000 customers

 

 

$

[***]

 

Fixed fee for 40,000 to 60,000 customers

 

 

$

[***]

 

Fixed fee for over 60,000 customers

 

 

 

 

 

Secure E-mail Message Forms

 

 

 

 

-  Implementation Fee

 

$

[***]

 

Per financial institution

-  Maintenance Fee

 

$

[***]

 

Per bank/month

 

63

--------------------------------------------------------------------------------


 

System or Service

 

Unit Price

 

Description

Bill Payment Services - Option 1

 

 

 

Bill payment with Client handling the back office

Bill Payment Services Option 1 Implementation Fee

 

$

[***]

 

One time fee

Merchant Add/Change/Delete Database

 

$

[***]

 

One time fee

 

 

$

[***]

 

Recurring monthly maintenance fee

Account Processing Fees

 

 

 

 

-  Telephone Banking Only Customer

 

$

[***]

 

Per customer/month

-  Telephone & Internet Banking Customer

 

$

[***]

 

Per customer/month

-  Bill Payment Transactions

 

$

[***]

 

Per transaction

 

 

$

[***]

 

Minimum account processing fees/month

 

 

 

 

 

 

 

 

 

 

Bill Payment Services - Option 2

 

 

 

Bill payment with Fiserv handling the back office

Bill Payment Services Option 2 Implementation Fee

 

$

[***]

 

One time fee

Digitized check signature (required)

 

$

[***]

 

Per digitized signature

Account Processing Fees

 

$

[***]

 

Per customer/month, includes up to 10 bill payments

 

 

$

[***]

 

Per bill pay transaction over 10/month

 

 

$

[***]

 

Minimum account processing fees/month

Postage, Envelopes, Checks

 

 

[***]

 

Consumables billed directly to bank based on usage

 

 

 

 

 

Disaster Recovery Call Activity

 

 

 

Monthly Recurring Fee for:

-  Call Activity Tier

 

$

[***]

 

0 – 750 Calls

 

 

$

[***]

 

751 – 10,000 Calls

 

 

$

[***]

 

10,001 – 15,000 Calls

 

 

$

[***]

 

15,001 – 20,000 Calls

 

 

$

[***]

 

20,001 – 30,000 Calls

 

 

$

[***]

 

30,001 – 40,000 Calls

 

 

$

[***]

 

40,001 – 50,000 Calls

 

 

$

[***]

 

50,001 – 60,000 Calls

 

 

$

[***]

 

60,001 – 80,000 Calls

 

 

$

[***]

 

80,001 – 100,000 Calls

 

 

$

[***]

 

100,001 – 120,000 Calls

 

 

$

[***]

 

Each Additional 20,000 Calls

-  Implementation Fee

 

$

[***]

 

Per Client

-  Telecommunications Fee

 

$

[***]

 

Fee comprised of 800# Access, telecom usage for shared VRU and Fiserv PBX usage

 

64

--------------------------------------------------------------------------------


 

System or Service

 

Unit Price

 

Description

 

Internet Services – Web Site Hosting

 

 

 

[***] Server Running Domino

 

Domain Name Services

 

 

 

 

 

Implementation Fee

 

$

[***]

 

Fee for submitting application to the Internic Group for securing a unique
Domain Name.  Internic Group directly invoices for its on-going services.

 

Transfer/Modification

 

$

[***]

 

Fee for modifying or transferring Domain Name

 

Web Site Standard Package

 

$

[***]

 

Registration charge with client providing an electronic copy of static HTML
pages with graphics

 

Web Site Statistics (Nettracker) 

 

 

 

 

 

Implementation Fee

 

$

[***]

 

Per client

 

Maintenance

 

$

[***]

 

Monthly

 

Monthly Maintenance

 

$

[***]

 

Per month under 20 mb 

 

 

 

$

[***]

 

Per month under 40 mb

 

 

 

$

[***]

 

Per month each additional 5 mb

 

 

 

 

 

 

 

Add On Features

 

$

[***]

 

Per form.  Client to provide a prototype of form.  Maximum 25 fields.

 

Financial Calculators 

 

 

 

 

 

Implementation Fee

 

$

[***]

 

Per client

 

Maintenance

 

$

[***]

 

Monthly

 

Web Site Modification

 

$

[***]

 

Hourly —  one hour minimum

 

Internet Services — Internet Access

 

 

 

 

 

Implementation Fee

 

$

[***]

 

One time/institution

 

Monthly Access

 

$

[***]

 

Per seat/month

 

 

 

$

[***]

 

Monthly minimum

 

E-Mail Forwarding

 

 

 

 

 

Implementation Fee

 

$

[***]

 

One time/per institution

 

Maintenance

 

$

[***]

 

Per month

 

E-Mail (On-Us)

 

$

[***]

 

Per box/ month

 

Web Filter 

 

 

 

 

 

Implementation fee

 

$

[***]

 

One time/institution

 

Maintenance

 

$

[***]

 

Monthly maintenance

 

WebConnect

 

 

 

 

 

Implementation Fee

 

$

[***]

 

Per financial institution

 

Maintenance

 

$

[***]

 

Per financial institution (annual)

 

Web Deposit New Account Entry

 

 

 

 

 

Implementation Fee

 

$

[***]

 

One-time/financial institution 

 

Maintenance

 

$

[***]

 

Annual maintenance/without FAST

 

 

 

$

[***]

 

Annual maintenance/with FAST

 

 

65

--------------------------------------------------------------------------------


 

System or Service

 

Unit Price

 

Description

 

Dynamic IP Addressing

 

 

 

 

 

Implementation fee

 

$

[***]

 

One time/institution

 

Maintenance

 

$

[***]

 

Per month

 

Secure Socket Server

 

 

 

 

 

Implementation fee existing server

 

$

[***]

 

One time/institution

 

 

 

 

 

 

 

On-line Merchant Processing

 

 

 

 

 

Existing Bill Pay Clients:

 

 

 

 

 

Implementation Fee

 

$

[***]

 

One time/institution

 

Monthly Fee

 

$

[***]

 

Per merchant on file per month

 

 

 

$

[***]

 

Monthly minimum per institution

 

New Bill Pay Clients:

 

 

 

 

 

Implementation Fee

 

$

[***]

 

One time/institution

 

Monthly Fee

 

$

[***]

 

Per merchant on file/month

 

 

 

$

[***]

 

Monthly minimum/institution

 

 

 

 

 

 

 

Web Account Manager (ManageIt)

 

 

 

 

 

Existing IBS Clients:

 

 

 

 

 

Implementation Fee

 

$

[***]

 

One time/institution

 

Monthly Fee

 

$

[***]

 

Per customer/month/institution

 

 

 

$

[***]

 

Monthly minimum/institution

 

Non-IBS Clients:

 

 

 

 

 

Implementation Fee

 

$

[***]

 

One time/institution

 

Monthly Fee

 

$

[***]

 

Per customer/month/institution

 

 

 

$

[***]

 

Monthly minimum/institution

 

ACH Origination:

 

 

 

 

 

Implementation Fee

 

$

[***]

 

One time/institution

 

Number of Commercial Customers

 

$

[***]

 

Per customer

 

ACH Origination Debit

 

$

[***]

 

Per transaction

 

ACH Origination Credit

 

$

[***]

 

Per transaction

 

ACH Originated — Tax Payment (TXP)

 

$

[***]

 

Per transaction

 

 

66

--------------------------------------------------------------------------------


 


EXHIBIT H - 3 - REMOTE BANKING SYSTEM REPORTS

 

Report No.

 

Report Name

 

Telephone Banking (Host-Based) Reports

 

 

 

TB320-01

 

Merchant Payment History Report

 

TB320-01

 

Valid Transfer Report

 

TB335-02

 

Settlement Totals Report

 

TB500-05

 

Customer Transaction History Report

 

TB700-06

 

Merchant Directory Report

 

TB720-08

 

Merchant Profile Report

 

TB310-13

 

Transfer/Bill Payment Directory

 

TB320-14

 

Merchant Payment Checks

 

TB320-15

 

Check Register Report/Additional Check Pages

 

TB320-16

 

Merchant Notice of Deposit/Notice of Transit to ACH

 

TB320-17

 

Payment/Transfer Exception Report

 

TB350-20

 

Merchant Verification Form Report

 

TB410-21

 

Customer Usage Report

 

TB600-26

 

Annual Payment Summary Report

 

TB600-27

 

Annual Summary Exception Report

 

TB310-30

 

NSF Notices Report

 

TB310-31

 

Merchant Verification Exception Report

 

TB750-36

 

Active/Inactive Report

 

TB250-39

 

Customer Batch Update Report

 

TB250-40

 

Customer Batch Update Exception Report

 

TB255-41

 

Merchant Batch Update Report

 

TB255-42

 

Merchant Batch Update Exception Report

 

TB265-43

 

Return Item Report

 

TB400-09

 

Purged Accounts Report

 

TB430-19

 

Branch Customer Report

 

TB720-48

 

Purged Merchant Report

 

TB725-46

 

Purged Merchant History Report

 

TB565-49

 

Electronic Banking Statistics

 

Internet Banking (Browser-Based) Reports

 

 

 

n/a

 

NetTracker Reports

 

 

67

--------------------------------------------------------------------------------


 

Exhibit H - 4 – Implementation Guidelines

 

1.                                       Client agrees that Fiserv is limiting
the implementation effort to features described in Exhibit H - 2 and initialed
by Client.  Upon signing of this Agreement, an Implementation Questionnaire will
be provided to Client that details Client’s setup and branding options. 
Additional customization or the installation of features that are not defined by
this Exhibit H or the Implementation Questionnaire is considered “Custom
Development” and is billable at the rates specified in Exhibit H - 2.   If
additional customization is required after Client and Fiserv have projected a
“Live Date” for the service, Fiserv reserves the right to move the “Live Date”
to a future available time slot or add the customization after the Internet
Banking site is moved to the “live” environment.   Future customization will
follow the established “Enhancement Request” process defined by Fiserv.

 

2.                                       Client Internet Banking site will be
moved from a “test” environment to a “live” environment only after a completed
Implementation Signoff is received by Fiserv.  No changes to the site will be
allowed until after the site has been moved to the “live” production servers.  
Fiserv requires a minimum of 5 business days after Implementation signoff is
received to move Client to “live” environment.

 

68

--------------------------------------------------------------------------------


 

Exhibit H - 5 - Performance Standards

 

1.                                       Service Level Commitments.  For
purposes of the service level commitment categories set forth below, the
described services shall be deemed to be “available” to Client if Fiserv’s
computer system, including all hardware and software necessary to provide the
Client with the Services contemplated by this Exhibit H, is available to accept
and process all input contemplated by this Exhibit from Client and necessary to
provide the Services in question in accordance with the provisions of this
Exhibit, including, without limitation, all representations and warranties set
forth in this Agreement.  All service levels commitments shall be averaged over
a calendar month.

 

(a)                                  Remote Banking Services On—Line
Availability.  Fiserv shall make its Remote Banking on-line system available to
Client at least [***] of the time twenty-four hours a day, excluding overnight
batch processing, and excluding periods of scheduled system maintenance, and
excluding the Central Reference File application on Sundays for the Auto Open
function only.

 

(b)                                 Internet Banking Report Availability. 
Fiserv shall make its Internet Banking (NetTracker) reports available to Client
at its Internet Banking System server at least [***] of the time, twenty-four
hours per day, excluding overnight batch processing and excluding scheduled
system maintenance.

 

(c)                                  Telephone Banking Report Availability. 
Fiserv shall make available to the Client at the Fiserv Output Print System or
other output distribution medium or product requested by Client and agreed by
Fiserv, all Telephone Banking Reports, no later than 7:00AM CLT each business
day or 10:00AM CLT if such business day falls on the first calendar day of the
month, provided that Client has completed transmission of the data to be used in
generating such reports to Fiserv no later than 12:01AM CLT.  Fiserv shall
provide such reports to the Client for the Telephone Banking Service in
accordance with the above schedule at least [***] of the time.

 

2.                                       Cure.  In the event that the Fiserv
performance fails to meet the service level commitments set forth in this
Section, the Client shall notify Fiserv in writing of such failure and shall
work with Fiserv to specifically identify the problem.  If a deficiency is
determined by the parties, Fiserv shall institute cure procedures.  If the
deficiency is not cured within 90 days, Fiserv shall institute [***] of the
average Remote Banking Fee for the specific service level commitment category
until it is cured. The amount of the credit shall be determined by multiplying
[***] times the average [***] fees for the [***] prior to the deficiency. If any
deficiency persists for an [***] at a level [***], or (ii) recurs, once cured,
more than [***] during any 12 month period, upon receipt by Fiserv of prior
written notice, the Client may elect to terminate the Remote Banking Service,
without the payment of liquidated damages or other termination charges, upon
payment of any fees or sums due pursuant to this Exhibit.   Fiserv agrees to
cooperate with the Client to achieve the deconversion schedule.

 

69

--------------------------------------------------------------------------------


 

Exhibit E-1

 

Network Agreement

 

between

 

FISERV SOLUTIONS, INC.

Pittsburgh Center

912 Fort Duquesne Boulevard

Pittsburgh, PA 15222

 

and

 

Compass Bank

One Compass Place

New Bedford, MA  02740

 

 

February 28, 2002

 

 

Proprietary and Confidential

 

 

[j5549ex10d26image004.gif][j5549ex10d26image003.gif]

 

--------------------------------------------------------------------------------


 

1.             Overview

 

The following Agreement is intended to define the network design available for
host access by Compass Bank (referred to herein as “you” or “Client”) to
Fiserv.  This document reviews the costs associated with your selection for
network connectivity.  Client’s choice of configuration will be the key factor
in determining the total cost of circuits, equipment and support.

 

The proposed solution includes a design constructed to meet both your
organization’s and Fiserv’s requirements for network connectivity.  Network
design is included at no charge.

 

Note:  Host access fees and specific technical standards apply, regardless of
the network provider.  If you do not select Fiserv as the network provider,
Fiserv will prepare a document that lists the fees and technical standards
associated with host access.

 

The solution as proposed is valid for 90 calendar days.  After 90 days, the
solution must be reviewed to insure accuracy.  Prices are based on current rates
and charges of the vendors and carriers involved in this project and are subject
to change.  This network solution was custom designed for your organization. It
complies with Fiserv network performance and operations standards and may not be
copied or duplicated without the written consent of Fiserv.

 

Fiserv’s expertise in network connectivity products is with [***] and [***]
devices.  Fiserv has partnered with [***] as the primary carrier for circuits. 
As such, these are Fiserv’s approved and recommended vendors of choice in
configurations for which Fiserv will support, install, and manage the network. 
Fiserv will also work with other carriers based on client request.

 

There may be instances where client requirements necessitate connecting the
network to a third party provider for delivery or access of data. This situation
will be evaluated on a case-by-case basis to determine the costs and service
fees associated with the request.  Fiserv will support various options for
Network Installation and Management Services.

 

2.             Payment Terms

 

The fees defined within this agreement are estimates and are subject to the
following considerations:

 

•                                          Price changes in circuits, services,
and equipment provided by third parties; provided, however, that at all times,
the prices charged by Fiserv for circuits, services and equipment shall be no
higher than the lowest price paid to Fiserv for similar circuits, services or
equipment by any other Fiserv client.

•           Network configuration changes requested by the client.

•           Deinstallation of current circuits may result in charges by third
party vendors that will impact the cost of the project.

•           Charges omitted through error.

•              Charges to meet the final configuration requirements.

 

Your organization will be billed at the rates listed in the agreement at the
time of circuit installation.  If actual vendor costs vary from this estimate,
you will be notified of the change and billed accordingly. Notwithstanding the
foregoing, without your written consent, our circuit and equipment charges and
other fees shall [***] of the corresponding amount shown in Exhibit A.   In the
event that the network is not adequate to process core accounts in accordance
with the performance standards set forth in Exhibit H , Fiserv shall provide
such additional circuits and/or equipment as shall be necessary to make

 

Confidential and Proprietary Material of Fiserv

 

1

--------------------------------------------------------------------------------


 

the network adequate and, if such inadequacy resulted from the error, omission
or action of Fiserv, Client shall be responsible for [***] of the circuit and
equipment charges and other fees identified in Exhibit A.

 

Fees for Fiserv services are due and payable upon receipt of the invoice;
provided, that Client may [***] of the extended  one time fees described in
Exhibit A until such time as the network has been completely installed and
accepted by Client. The invoice shall be mailed by the 10th day of each month to
be received by Client no later than the 15th day of each month and will contain:

 

1.               Installation, purchase and configuration charges; one-half of
these [***] will be billed within 30 days of execution of this agreement and
one-half no less than 30 days after, but within 60 days of execution.

 

2.               Monthly recurring fees; these will be billed the month in
advance of the service month.

 

3.               Other fees calculable up to the date of the invoice.

 

4.               Sales or other applicable taxes.

 

Upon completion of the implementation and upon acceptance by Client, a
comprehensive invoice will be provided, detailing all amounts billed and paid. 
Upon receipt and review of this invoice, Client shall remit payment of [***].

 

Fees for pass-through expenses, such as telephone, microfiche, courier, and
other similar charges incurred by Fiserv on Client’s behalf shall be billed to
Client at cost.  Such pass-through expenses may be changed from time to time
upon notification of a fee change from a vendor/provider.

 

Client shall have 60 days from the date of invoice to notify Fiserv of a
disputed amount, and Fiserv shall have 30 days from receipt of such notification
to provide a response.  In the event that the parties ultimately agree that a
credit is due to Client, such credit shall also include payment of interest to
Client, at the then current prime interest rate, for the period between the date
of the credit and the date the amount was originally debited.

 

In the event any amounts due (other than amounts reasonably in dispute) remain
unpaid beyond the 15th day after payment is due, client shall pay a late charge
of [***] per month.

 

In the event that this Agreement is terminated other than as a result of a
breach or failure by Fiserv, Fiserv may charge a termination fee based on the
remaining unused term of this Agreement, the amount to be determined by
multiplying the monthly professional services fee times the remaining months of
the term. This fee will be billed a month before the disconnect date.  By
signing this contract, Client has committed to a three year term from the date
of acceptance of the completed project by Client. In the event that a contract
for processing is subsequently executed by Fiserv COS and Client, this Agreement
shall become coterminous with such contract.

 

3.             Services

 

a.               Network Support Services.  As described herein or at Client’s
request, Fiserv shall provide Network Support Services (“Network Support
Services”) consisting of design, installation coordination, continuous proactive
communication line monitoring and diagnostic systems, and support personnel to
discover, diagnose, repair, or report line problems to the appropriate telephone
company. Network Support Services shall be rendered from Fiserv premises. 
Off-premise support will be provided upon Client’s request on an as available
basis at the then-current Fiserv time and materials rates, plus reasonable
travel and living expenses.

 

2

--------------------------------------------------------------------------------


 

b.              Communications Lines and Related Equipment.  Fiserv shall order,
on Client’s behalf, the installation of appropriate data communication lines and
communications equipment at the Fiserv data center to facilitate Client’s access
to the Fiserv Services.  Client understands and agrees to pay such charges
relating to the installation and use of data communications lines and
communications equipment.  Except to the extent Fiserv shall provide Network
Support Services to Client, Fiserv shall not be responsible for the reliability
or continued availability of the telephone lines and/or communications equipment
used to access the Fiserv Services.

 

c.               Completion Date. Fiserv shall complete the installation of the
network at all locations contemplated in Exhibit A within [***] after the
execution of this Agreement.  Any material delay or changes to the schedule
caused by third party or Client or otherwise beyond the control of Fiserv shall
relieve Fiserv of this [***] commitment.

 

4.             Additional Terms

 

a.               Material Breach.  Except as provided elsewhere in this
Agreement, either party may terminate this Agreement in the event of a material
breach by the other party not cured within 90 days following written notice
stating, with particularity and in reasonable detail, the nature of the claimed
breach.

 

b.              Arbitration.

 

i.                                          General.  Except with respect to
disputes arising from a misappropriation or misuse of either party’s proprietary
rights, any dispute or controversy arising out of this Agreement, or its
interpretation, shall be submitted to and resolved exclusively by arbitration
under the rules then prevailing of the American Arbitration Association, upon
written notice of demand for arbitration by the party seeking arbitration,
setting forth the specifics of the matter in controversy or the claim being
made.  The arbitration shall be heard before an arbitrator mutually agreeable to
the parties; provided, that if the parties cannot agree on the choice of an
arbitrator within 10 days after the first party seeking arbitration has given
written notice, then the arbitration shall be heard by 3 arbitrators, 1 chosen
by each party and the third chosen by those 2 arbitrators.  The arbitrators will
be selected from a panel of persons having experience with and knowledge of
information technology and at least 1 of the arbitrators selected will be an
attorney.  A hearing on the merits of all claims for which arbitration is sought
by either party shall be commenced not later than 60 days from the date demand
for arbitration is made by the first party seeking arbitration.  The
arbitrator(s) must render a decision within 10 days after the conclusion of such
hearing.  Any award in such arbitration shall be final and binding upon the
parties and the judgment thereon may be entered in any court of competent
jurisdiction.

 

ii.                                       Applicable Law.  The arbitration shall
be governed by the United States Arbitration Act, 9 U.S.C. 1-16.  The
arbitrators shall apply the substantive law of the State of Wisconsin, without
reference to provisions relating to conflict of laws.  The arbitrators shall not
have the power to alter, modify, amend, add to, or subtract from any term or
provision of this Agreement, nor to rule upon or grant any extension, renewal,
or continuance of this Agreement.  The arbitrators shall have the authority to
grant any legal remedy available had the parties submitted the dispute to a
judicial proceeding.

 

iii.                                    Situs.  If arbitration is required to
resolve any disputes between the parties, the proceedings to resolve the dispute
shall be held in Milwaukee, Wisconsin, or, in the alternative, Fiserv’s primary
business location.

 

3

--------------------------------------------------------------------------------


 

c.               Insurance.  Fiserv carries the following types of insurance
policies:

 

i.                                          Comprehensive General Liability in
an amount [***] per occurrence for claims arising out of bodily injury and
property damage;

 

ii.                                       Commercial Crime covering employee
dishonesty in an [***];

 

iii.                                    All-risk property coverage including
Extra Expense and Business Income coverage; and

 

iv.                                   Workers Compensation as mandated or
allowed by the laws of the state in which the services are being performed,
including $[***] coverage for Employer’s Liability.

 

d.              Miscellaneous.

 

i.                                          Binding Agreement.  This Agreement
is binding upon the parties and their respective successors and permitted
assigns.  Neither this Agreement nor any interest may be sold, assigned,
transferred, pledged or otherwise disposed of by Client, whether pursuant to
change of control or otherwise, without the prior written consent of Fiserv. 
Client agrees that Fiserv may subcontract any of the Services to be performed
under this Agreement. Any such subcontractors shall be required to comply with
all of the applicable terms and conditions of this Agreement.

 

ii.                                       Entire Agreement.  This Agreement,
including its Exhibits, which are expressly incorporated herein by reference,
constitutes the complete and exclusive statement of the agreement between the
parties as to the subject matter hereof and supersedes all previous agreements
with respect thereto.  Modifications of this Agreement must be in writing and
signed by duly authorized representatives of the parties.  Each party hereby
acknowledges that it has not entered into this Agreement in reliance upon any
representation made by the other party not embodied herein.  In the event any of
the provisions of any Addendum or Exhibit hereto are in conflict with any of the
provisions of this Agreement, the terms and provisions of this Agreement shall
control unless the Addendum or Exhibit in question expressly provides that its
terms and provisions shall control.

 

iii.                                    Severability.  If any provision of this
Agreement is held to be unenforceable or invalid, the other provisions shall
continue in full force and effect.

 

iv.                                   Governing Law.  This Agreement will be
governed by the substantive laws of the State of Wisconsin, without reference to
provisions relating to conflict of laws.  By entering into this Agreement,
Fiserv agrees that the Office of Thrift Supervision, FDIC, or other regulatory
agencies having authority over Client’s operations shall have the authority and
responsibility provided to the regulatory agencies pursuant to the Bank Service
Corporation Act, 12 U.S.C. 1867(C) relating to services performed by contract or
otherwise. The United Nations Convention of Contracts for the International Sale
of Goods shall not apply to this Agreement.

 

v.                                      Force Majeure.  Neither party shall be
responsible for delays or failures in performance resulting from acts reasonably
beyond the control of that party.

 

vi.                                   Notices.  Any written notice required or
permitted to be given hereunder shall be given by: (i) Registered or Certified
Mail, Return Receipt Requested, postage prepaid; (ii) by confirmed facsimile; or
(iii) by nationally recognized courier service to the other party at the
addresses listed on the cover page or to such other address or person as a party
may designate in writing.  All such notices shall be effective upon receipt.

 

4

--------------------------------------------------------------------------------


 

vii.                                No Waiver.  The failure of either party to
insist on strict performance of any of the provisions hereunder shall not be
construed as the waiver of any subsequent default of a similar nature.

 

viii.                             Financial Statements.  Fiserv shall provide
Client and the appropriate regulatory agencies who so require a copy of Fiserv,
Inc.’s audited consolidated financial statements.

 

ix.                                     Prevailing Party.  The prevailing party
in any arbitration, suit, or action brought against the other party to enforce
the terms of this Agreement or any rights or obligations hereunder, shall be
entitled to receive its reasonable costs, expenses, and attorneys’ fees of
bringing such arbitration, suit, or action.

 

x.                                        Survival.  All rights and obligations
of the parties under this Agreement that, by their nature, do not terminate with
the expiration or termination of this Agreement shall survive the expiration or
termination of this Agreement.

 

xi.                                     Recruitment of Employees.  Each party
agrees not to hire the other party’s employees during the term of this Agreement
and for a period of 6 months after expiration or termination except with prior
written consent of the other party.

 

5.             Authorization/Acceptance of Agreement

 

This agreement is made on behalf of Fiserv and accepted on behalf of  Compass
Bank by the undersigned. Subject to the terms and conditions specified herein,
Fiserv is authorized to proceed with the network implementation and ongoing
support described herein and Compass Bank agrees to pay the fees and charges due
hereunder. [***]

 

FISERV SOLUTIONS, INC.

COMPASS BANK

 

 

 

 

By:

/s/ THOMAS J. GORMAN

 

By:

/s/ ARTHUR W. SHORT

 

 

(Authorized Fiserv Signature)

 

 

(Authorized Client Signature)

 

 

 

 

 

 

 

 

2/27/02

 

 

February 27, 2002

 

 

(Date)

 

 

(Date)

 

 

5

--------------------------------------------------------------------------------


 

6.             Applications

 

This Network Design is intended to support the following Applications (enter an
X to choose):

 

o  [***]

 

ý  [***]

 

ý  [***]

 

ý  [***]

 

ý  [***]

 

ý  [***]

o  [***]

 

ý  [***]

 

ý  [***]

 

o  [***]

 

o  [***]

 

ý  [***]

o Other (provide list)

 

 

 

 

 

 

 

 

 

 

 

7.             Notes

 

a.               If this change is to upgrade existing facilities or move a
location, the client is reminded to budget for redundant circuit fees when
applicable.

 

b.              At the completion of an upgrade or relocation (when redundant
circuits were required), it is the clients responsibility to submit a separate
request to [***] (or fax to [***]) to disconnect these redundant facilities.  If
the client does not receive a conformation from planning within 24 hours they
are to assume that the original request was not delivered properly.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SERVICES TO BE PROVIDED

 

Fiserv will act as project manager on behalf of the client for installation,
network control and management. This agreement provides for the network design,
installation, and ongoing network monitoring and support to be completed by
Fiserv as defined within this agreement.  The entire client Wide Area Network
(WAN) will be monitored via Fiserv’s [***] monitoring product on a 7 x 24 basis
by trained, on-site, network technicians.  The service provided by Fiserv for
this option includes:

 

1.             Network Design Services

 

a)              Define requirements and work with the client to determine the
network needs at each site.

b)             Design all wide area network connectivity requirements.

c)              Recommend a branch-to-gateway/server configuration.

d)             Recommend network backup and recovery options.

e)              Specify equipment types and Permanent Virtual Circuit (PVC)
bandwidth requirements.

f)                Recommend a methodology for disaster recovery.

g)             Create detailed network documentation and diagram.

 

2.             Network Installation Services

 

a)              Coordination of all circuit related installations and changes
for the initial installation and ongoing, which includes:

 

1.             Identify all ports and access speeds.

2.             Identify CIR and PVC requirements.

3.             Order circuits.

4.             Create a database identifying the requirements of each branch
location.

5.             Establish D-mark locations with site contact and carrier.

6.             Establish install dates with client and carrier.

7.             Inform site contacts of install dates and coordinate visits.

8.             Work with carrier to have all circuits extended out of the wiring
closets.

9.             Manage any schedule changes.

10.           Work through facility problems.

11.           Work through circuit problems (location and performance).

 

b)             Coordination of all hardware related installations and changes
for the initial installation and ongoing, which includes:

 

1.     Establish all equipment requirements in accordance with Fiserv standards.

2.     Establish all cable / pin-out requirements.

3.     Order all equipment.

4.     Create detailed network diagrams.

5.     Manage the shipping of all equipment to the proper locations.

6.     Establish equipment installation location with site contact.

7.     Schedule installation with vendor and site contact.

8.     Manage any schedule changes.

 

7

--------------------------------------------------------------------------------


 

9.     Establish standards for equipment options.

10.   Configure and option all equipment.

11.   Resolve all hardware performance issues.

12.   Resolve all hardware/carrier trouble-shooting issues.

13.   Ensure error-free testing is achieved.

 

c)              Provide high-end router connectivity at the [***], which
includes hot spares for the backbone routers.

d)             Build a site profile for each client location in the
telecommunications inventory and problem management system that identifies the
circuits, hardware and site contact.

e)              Build icons and update all network management systems for each
network addition and/or change.

 

3.             Ongoing Network Monitoring

 

a)              Proactive Network Management through the use of [***].

b)             [***] with integration to [***].

c)              Use of a problem management system for tracking all outages and
providing a historical database and trend analysis.

d)             Trouble shooting with the use of high-end test equipment that
includes, but is not limited to:

 

1.     [***]

2.     [***]

3.     [***]

 

e)              Traffic analysis through the use of [***].

f)                Backup of all network management systems [***]; backup of the
router configurations after each change.

g)             Coordination with the carrier, DSU, and router vendors to provide
efficient service and performance.

h)             Ownership of WAN related issues, maintenance scheduling, and
tracking of all problems until they are resolved.

 

4.             Ongoing Network Support

 

a)              Work with the client to apply configuration changes if needed to
efficiently run client and Fiserv applications. Fiserv warrants that (i) each
Client branch contemplated in the initial network described in Exhibit A may be
reconfigured [***] without any change in equipment, and (ii) the initial network
as described in Exhibit A will support the transaction volumes set forth in the
following table at service levels which satisfy the requirements described in
Exhibit H.

 

8

--------------------------------------------------------------------------------


 

Core Application Volumes

 

System/Service Description

 

Unit of Measure

 

Monthly Volume

Account Analysis

 

accounts

 

[***]

Account Reconcilement

 

items

 

[***]

ACH Receiving

 

transactions

 

[***]

ACH Origination -2 types P&H

 

transactions

 

[***]

WAN

 

transactions

 

[***]

ACH FEDI Origination

 

transactions

 

[***]

ACH Risk Processing

 

companies

 

[***]

Bill Payment Customers (90% on Internet)

 

active customers

 

[***]

Commercial Loans

 

open notes

 

[***]

Customer Relationships

 

accounts

 

[***]

Customer Service/Back Office

 

workstations

 

[***]

Demand Deposits (Retail and Commercial)

 

accounts

 

[***]

General Ledger

 

transactions

 

[***]

General Ledger

 

accounts

 

[***]

Heloc/Overdraft Loans

 

open accounts

 

[***]

Internet Banking Commercial

 

active customers

 

[***]

Internet Banking Retail

 

active customers

 

[***]

Internet Banking Bill Payment

 

active customers

 

[***]

Microfiche Originals

 

fiche sheets

 

[***]

Microfiche Copies

 

fiche sheets

 

[***]

Mortgage Loans

 

open accounts

 

[***]

(INCLUDING INVESTOR LOANS SOLD -3779)

 

 

 

[***]

On-Line Collections

 

accounts

 

[***]

Platform Automation/Seats

 

workstations

 

[***]

Retail Loans

 

open accounts

 

[***]

Retirement Planning (IRAs)(See Time Below)

 

open accounts

 

[***]

Safe Deposit Boxes

 

open accounts

 

[***]

Savings Deposits

 

open accounts

 

[***]

Telephone Banking Non-Bill Payment

 

active accounts*

 

[***]

Telephone Banking Bill Payment

 

active accounts*

 

[***]

Telephone Banking-By VRU

 

transactions

 

[***]

Telephone Banking-By Agents

 

transactions

 

[***]

Teller Automation/Seats

 

workstations

 

[***]

Time Deposits (includes IRAs)

 

open accounts

 

[***]

 

 

 

 

 

Total number of opened and closed accounts for savings and loan products on
current system

 

 

 

[***]

 

9

--------------------------------------------------------------------------------


 

b)             Coordinate memory and operating system upgrades for all network
hardware on an as needed basis.

c)              Administer security within the wide area network.

d)             Perform ongoing strategic planning with the client to insure
future requirements are being addressed and prepared for.

e)              Provide a network management infrastructure that will be used to
manage and support emerging technologies.

f)                Coordinate network disaster recovery planning and
provisioning.

g)             Provide registered IP addresses for network components.

 

5.                                       Fiserv will establish router passwords
upon completion of the client network installation.  Fiserv will have the right
to apply filters and access lists necessary to maintain the security of the
Fiserv network. Enabled passwords will not be available to the client.  As part
of our Network security policy, Fiserv maintains [***].

 

6.                                       A support policy has been defined to
implement client needed changes to router configurations.  All changes will be
completed within 3 - 5 business days from time of request.

 

7.                                       Fiserv will provide IP addressing for
the routers that will include valid Internet addresses that are part of the
addressing scheme purchased [***].  [***].

 

8.                                       The installation of a Wide Area Network
may provide your institution with access to new applications, and increased
productivity.  A few examples of  these  are:

 

a)              [***].

b)              Internet Access

c)              Centralized Gateways - Centralizing Gateways at WAN Hubs may
ease the burden of maintaining a Gateway at each location.

d)              Electronic Mail -  A WAN may provide the ability to carry E-Mail
between each of your institutions locations.

e)              File / Document Sharing – A WAN can provide users in each site
to access centrally located files or documents.

 

9.                                      Explanation of the Cost Structure - The
provisioning cost covers equipment, equipment installation, maintenance and
monthly circuits.  Fiserv Professional Service fees apply to the equipment setup
services provided by Fiserv and Fiserv’s ongoing network monitoring.

 

Problem resolution may require participation by the primary circuit carrier and
third party hardware vendors.  The following outlines the service level
management process with these vendors:

 

a)              [***] provides maintenance coverage from 24 hour a day, seven
days a week, with a four-hour response time commitment.

 

b)              The [***] to restore an outage of a PVC or Port within [***]
after a Customer has reported the issue and within [***] if a technician is
required to be dispatched to the Customer site.

 

10

--------------------------------------------------------------------------------


 

Cost Summary

 

Item

 

Qty

 

Unit Price

 

Extended Price

 

Install

 

Extended
Install

 

Monthly

 

Extended
Monthly

 

One
Time

 

Extended
One Time

 

Monthly
Recurring

 

Extended
Monthly
Recurring

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Total One Time

 

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

Total Monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

Grand Totals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

One Time

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

1)              Circuit installation fees [***].  Any early termination
penalties charged by third party vendors will be passed to the client at
Fiserv’s cost.

2)              Monthly circuit and PVC pricing includes estimated tax.  Tax on
products and services, other than circuits, is not included in this agreement.

3)              Usage fees for dial up services, such as ISDN, will be passed on
to the client at Fiserv’s cost.

 

11

--------------------------------------------------------------------------------


 

4)              Estimated inside wiring fees have been included. These fees are
listed in the Cost Summary as installation fees associated with the circuits. 
Inside wiring cost may be increased based on many factors.  Examples a products
and services that could increase the inside wiring cost include, but are not
limited to:

 

Racks

Rack Accessories

Surface Runway

Core drilling / Wall Penetration / Sleeve / Fire Seal

Cabling outside of the scope of work

Mileage and lodging charges for remote sites

 

5)              Current third party deinstallation charges, if any, are not
included in the above agreement and will be passed to the client at Fiserv’s
cost.

 

[***]

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROBLEM RESPONSE AND NETWORK REPORTS

Problem Response

 

Although Fiserv has made a huge commitment in tools for monitoring the network
and host operating systems, not every performance problem will trigger an alert.
Therefore, clients should report any network or operational problem to
Philadelphia Network Support as soon as it occurs. Network Support is the focal
point for all operational issues; its goals are the following:

 

1.     Network Support representatives will strive to keep the call-on-hold
queue time less than [***] before initial pick-up.

 

2.               Network Support representatives will perform first-level
problem determination and resolve basic issues during the client’s initial call.

 

3.               Network Support representatives will create a trouble ticket
for all problems.  Problems that they cannot resolve will be escalated to the
appropriate queue: the Network Support level 2 for all communication issues and
Computer Operations for mainframe-related issues.

 

4.               Network Support representatives will ensure that for open
problem tickets, there is dialog with the client every [***] until the problem
is resolved (Monday through Friday, from 8 AM until 8 PM Eastern Time). These
calls are made to the failing site; if the client prefers these calls to be
placed elsewhere, the preferred call location should be pre-established with
Network Support.

 

5.               The Network Support Unit will utilize high-end test equipment
to diagnose a network problem and contact the appropriate vendor to apply
corrective action on all Fiserv-supported facilities. This corrective action
includes:

a.                                       Working with and dispatching carriers
to identify and resolve circuit issues.

b.                                      Working with and dispatching hardware
vendors to correct or replace hardware components.

c.                                       Working with technical support to
ensure that the equipment version and revision levels are functioning properly.

d.                                      Performing traces and working with the
System Programming Unit to review system software and transmission protocol.

 

6.               Typical carrier turnaround is to restore an outage of a PVC or
Port within [***] after Fiserv reports the issue and within [***] if it is
necessary to dispatch a technician to the client site.

 

7.               Fiserv circuit escalation procedures for all carriers include
the following:

a.                                       After [***] the problem will be
escalated to the carrier Local Service Manager.

b.                                      After [***] the problem will be
escalated to the carrier District Service Manager.

c.                                       After [***] the problem will be
escalated to the carrier Regional Service Manager.

d.                                      After [***] the problem will be
escalated to both the carrier National Service Manager and our vendor Account
Manager.

 

Note: The Network Support Unit will not wait the [***] intervals before
escalating if they determine the service being provided by the carrier to be
less than acceptable. In the event of a T1 failure, the carrier’s Local Service
Manager will be notified immediately (reducing the normal escalation process by
[***]).

 

13

--------------------------------------------------------------------------------


 

8.               Fiserv recommends that clients provide for backup using one of
the following: ISDN dial backup, redundant hardware, multiple links, or
alternate PVCs. If provision for backup is not made at the time of the initial
installation, extended down time may be experienced during an outage. Fiserv
reserves the right to schedule the implementation of emergency services (such as
dial backup) within [***], based on the Fiserv workload and the percentage of
the client network that is affected by the outage. In these cases, the client
should send a request to [***]; Fiserv will provide a cost quotation and target
date.

 

9.               Equipment escalation procedures will be conducted within the
guidelines set in the maintenance contract that was purchased by the business
unit:

a.                                       [***] provides maintenance coverage
from 8:00 AM to 5 PM (client local time) Monday through Friday, with a [***]
response time commitment.  After-hours support is guaranteed [***]

b.                                       [***] provides maintenance coverage
from 8:00 AM to 6:00 PM (client local time) Monday through Friday, with a [***]
response time commitment. After-hours support is [***]–not guaranteed.

 

Note: Enhanced maintenance contracts can be purchased from these vendors.

 

10.         The Fiserv Network Support Unit will also work with the client to
help resolve an issue that is taking place within the client-supported
network.   These services may be billable, and Fiserv is limited in the
diagnostic steps that can be performed.

 

11.   Fiserv will have the right to apply filters and access lists necessary to
maintain[***]. [***] will not be available to the client. Network technicians
will provide on-site 7-day / 24-hour support; senior network technicians are
available and on call during non-prime time hours.

 

12.         Training remains an ongoing objective for Network Support Unit
personnel.  Staff development will continue to target technical expertise and
improved client sensitivity.

 

Proactive Monitoring

 

Proactive monitoring of a client network consists of the following:

 

1.               Network technicians proactively monitor the various Network
Management Systems (NMS) for performance issues. It can take up to [***] for the
NMS to complete [***] (this is standard within the industry), and not all
problems will trigger an alert. As a result, the Network Services Unit may not
yet be aware of an issue when a client calls to report it.

2.               Proactive monitoring is extremely beneficial during the off
hours, when an unmanned site encounters a circuit problem. The Network Support
Unit will attempt to restore service prior to business hours, and will inform
the client’s telecommunication representative via e-mail when this occurs.

3.               Proactive monitoring is also beneficial in correcting issues
before they affect performance. The Network Support Unit will analyze weekly
reports that detail network performance. Any errors detected within the network
will be acted upon and corrected by the network technicians.

4.               The Network Support Unit will notify the client in writing when
a network performance threshold is met and an upgrade to the network is
required. A ticket will be created and will remain open until the situation is
corrected. This ticket will appear on the client’s monthly ticket report until
it is resolved.

 

14

--------------------------------------------------------------------------------


 

 

5.               As a matter of information, the following table lists the
exceptions that Fiserv monitors, the thresholds that are set, and the action
that Fiserv will take. As indicated in the “Fiserv Action” column, in most
instances exceptions are addressed without client interaction.

 

Exception

 

Threshold

 

Fiserv Action

 

[***]

 

[***]

 

Open ticket, pursue with carrier & hardware vendors.

 

[***]

 

[***]

 

Open ticket, pursue with carrier.  Inform client if upgrade is recommended.

 

[***]

 

[***]

 

Open ticket, pursue with carrier.  Inform client if upgrade is recommended.

 

[***]

 

[***]

 

Open ticket, pursue with carrier.  Inform client if upgrade is recommended.

 

[***]

 

[***]

 

Open ticket, pursue with carrier & hardware vendors.

 

[***]

 

[***]

 

Open ticket, inform client upgrade is recommended.

 

[***]

 

[***]

 

Open ticket, inform client, upgrade is recommended.

 

[***]

 

[***]

 

Open ticket, inform client upgrade is recommended.

 

[***]

 

[***]

 

Open ticket, adjust buffers.

 

[***]

 

[***]

 

Open ticket, pursue with carrier.

 

[***]

 

[***]

 

Open ticket, pursue with carrier.

 

[***]

 

[***]

 

Open ticket, pursue with carrier & hardware vendors.

 

[***]

 

[***]

 

Open ticket, pursue with carrier.

 

[***]

 

[***]

 

Open ticket, pursue with carrier.

 

[***]

 

[***]

 

Open ticket, notify client  upgrade is recommended.

 

[***]

 

[***]

 

Open ticket, notify client upgrade is recommended.

 

[***]

 

[***]

 

Open ticket, notify client  upgrade is recommended.

 

[***]

 

[***]

 

Open ticket, notify client upgrade is recommended.

 

[***]

 

[***]

 

Refer to third level support.

 

 

15

--------------------------------------------------------------------------------


 

Note: Proactive monitoring does not include customer-supported devices such as
servers, gateways, hubs, switches and local area networks. Also, the Help Desk
will not contact the client site when we experience major Network, Host, CICS,
or Inquiry-related problems. Such major outages invoke Standard Code Red
procedures, with communication from Pittsburgh Customer Service.

 

Network Performance Reports

 

Detailed online network performance reporting is available to all clients
currently utilizing Wide Area Network (WAN) technology. The reports are accessed
through a web browser. They are broken down by each router in the network. Three
reports are available:

 

1.     A detailed technical site-by-site report that includes:

 

a.             circuit utilization

 

b.             router utilization

 

c.             utilization of the Ethernet or token ring attached to the router

 

These statistics are updated hourly.

 

2.     Trend reporting that includes site-by-site circuit utilization spanning a
two-month period.

 

3.     Detailed Excel spreadsheets that contain the information provided in the
above trend report.

 

 

In addition to network performance reports, trouble ticket reports are also
available.  Four reports are produces and they contain the following
information:

 

16

--------------------------------------------------------------------------------


 

1.     Problem description, problem detail & resolution

2.     Average ticket queue time & time to resolve

3.     Number of tickets resolved in < 1 Hour, < 2 Hours, < 3 Hours, < 4 Hours ,
< 5 hours & > 5 hours

4.     Tickets sorted by resolution

 

For details on how to access these network reports, please send a request to
[***]

 

Response Time

 

Response time monitoring is currently on an “as problems occur” basis. Any
problems in these areas are to be reported to Network Support. Response-time
issues related to the over-utilization of circuits will be reported to the
appropriate client so that client can work with the Planning Unit on a potential
redesign or upgrade.

 

Circuit Availability

 

All lines are available 7 x 24 except [***].  Any planned outage that extends
beyond this [***] or requires a different time period, will be communicated in
advance to the appropriate parties.

 

17

--------------------------------------------------------------------------------


 

EXHIBIT C

 

HOW TO REQUEST A NETWORK REDESIGN PROPOSAL

 

The process described below applies to requests for the following services:

 

•      Converting from a multi-drop or digital T1 environment to a routed frame
relay network.

 

•      Enhancing the capabilities of the existing network.

 

•      Implementing a new network.

 

To obtain a redesign proposal, simply submit a request via the Internet to
[***].  The request will be directed to the Project Management Unit mailbox.
Please include the same information that is requested on the Telecommunications
Request Form (available in the Forms section of the Client Services Partners in
Excellence Manual). If Internet access is not available at your site, the
request form may be completed and faxed to [***].

 

To request a proposal for a network reconfiguration, please submit the request
form to the Project Management Unit (via e-mail to [***] or fax to [***]). If
you have questions when completing the form, please call [***], at [***],
extension [***].

 

Upon receipt of your request, Fiserv will take the following action:

 

1.               Assign a Network Engineer for the request.

 

2.               Assign a project number.

 

3.               The Network Engineer will contact the requester via e-mail and
phone (via fax and phone if e-mail is not available) within one working day to
verify receipt of the request, review the request, and obtain additional
information if needed. If this contact does not take place, the requester should
assume that the Project Management Unit did not receive the request.

 

4.               Once the Network Engineer has received all of the required
information, a network proposal will be completed and presented to the requester
within 10 working days. The size of the network could extend this process;
please see Attachment E, Lead Times, for more details.

 

18

--------------------------------------------------------------------------------


 

EXHIBIT D

 

HOW TO REQUEST A NETWORK CHANGE

 

The process described below applies to requests for the following services:

 

•      Installing a new network

 

•      Adding new circuits to an existing network

 

•      Making system software gen changes

 

To request a change, please submit a request via the Internet to [***]. The
request will be directed to the Project Management Unit mailbox. Please include
the same information that is requested on the Telecommunications Request Form
(available in the Forms section of the Client Services Partners in Excellence
Manual). If Internet access is not available at your site, the request form may
be completed and faxed to [***]. If you have questions when completing the form,
please call [***], at [***], ext. [***].

 

Upon receipt of your request, Fiserv will take the following action:

 

1.                                       Assign a Project Manager for the
request.

 

2.                                       Assign a project number.

 

3.                                       The Project Manager will contact the
requester via e-mail and phone (via fax and phone if e-mail is not available)
within one working day to verify receipt of the request, review the request, and
obtain additional information if necessary. If this contact does not take place,
the requester should assume that the Project Management Unit did not receive the
request.

 

4.                                       Once the Project Manager has received
all of the required information, a cost quote will be sent to the requester (if
costs are associated with the change) within five days.  Networks consisting of
more than 10 sites will require extra time; add one working day for each
additional group of 10 sites.

 

5.                                       Upon receipt of a signed acceptance
letter, Fiserv will initiate the appropriate orders within 5 working days.
Networks consisting of more than 10 sites will require extra time; add one
working day for each additional group of 10 sites. Please see Attachment E, Lead
Times, for more details.

 

6.                                       Fiserv will send the requester a copy
of the project, showing the name of the Project Manager and the project number.
This will enable the requester to contact the Project Manager directly with any
questions regarding the request; please be prepared to provide the project
number when making inquiries.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT E

 

HOW TO DISCONNECT EXISTING CIRCUITS

 

It is necessary that clients submit a request to Fiserv if they wish to
disconnect an existing circuit. If Fiserv is managing a project to upgrade
circuits or move a site, the client must issue a disconnect order at the
completion of the upgrade or relocation. A request for disconnecting an existing
circuit should contain the following information:

•                  Street address

•                  Telephone number including area code

•                  Site contact

 

A request to disconnect a circuit may be made via the Internet to [***]. If
Internet access is not available at your site, a Telecommunications Request Form
(available in the Forms section of the Client Services Partners in Excellence
Manual) may be completed and faxed to [***]. If you have questions, please call
[***], at [***], extension [***].

 

At the completion of an upgrade, site closure, or relocation (when redundant
circuits were required), it is the client’s responsibility to submit a separate
request to disconnect these redundant facilities.

 

Fiserv will contact the requester within one working day to verify receipt of
the request, review the request, and obtain additional information if necessary.
If this contact does not take place, the requester should assume that the
Project Management Unit did not receive the request.

 

Upon receipt of the signed authorization for disconnecting an existing circuit,
Planning will verify that the information is correct and submit a request to the
carrier. Most carriers will stop billing 30 days after receiving the disconnect
order. The billing adjustment on your Fiserv invoice will take place
approximately 30 days after the circuit is disconnected and will be adjusted
according to the disconnect date. Should you have any questions, please contact
your Fiserv Relationship Manager.

 

20

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PROJECT LEAD TIMES

 

Most projects require coordination among multiple vendors, representatives from
the client organization, and Fiserv.  Time frames will vary, depending upon the
size and complexity of the proposed project.  Fiserv’s receipt of the signed
authorization from the client institution triggers the time frames outlined
below.

 

We encourage you to use this information as a planning tool for mapping the
length of time that will elapse between the date Fiserv receives your
authorization to proceed with a network change and the date that you can expect
the change to be implemented.

 

Client needed changes to router configurations (IP addresses, access list, etc.)
will be completed within [***] business days from receipt of request (if non
billable), and [***] business days from receipt of authorized / signed Proposal
(if billable).  Requests for System Gen changes require [***] business days
prior to the Gen Weekend.  See Exhibit G.  The following chart shows the typical
processes and number of business days needed to implement a network of one to
ten branches; note that some processes can run concurrently.

One to Ten Branches — One Hub Site

 

Process

 

No. of
Days*

 

Day 5

 

Day
10

 

Day
15

 

Day
20

 

Day
25

 

Day
30

 

Day
35

 

Day
45

 

Day
50

 

Signed Proposal

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

Place Orders

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

Software (Gen)

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

Hardware

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

Circuit ([***] Frame)**

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

Install and Test

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

Production

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

  *            Days refer to business days.

 

**                                  [***] is not accepting any expedite requests
for circuit installations at this time; 40 days is best case, and lead time
could be much longer dependant upon area of country circuit is being installed.
Lead times for local providers may be shorter.

 

21

--------------------------------------------------------------------------------


 

A larger number of branches and additional hub sites in the design will extend
the amount of time that is required to design and fully implement a new
network.  The following chart shows the additional lead time necessary to
implement networks that consist of more than 10 branches:

 

More than Ten Branches

 

Task

 

Business Days

 

[***]

 

Add 1 business day for every 10 additional sites.
Example: 40 branches = 13 business days (an increase of 3 days)

 

[***]
Lead Time

 

Add 1 business day for every 10 additional sites.
Example:  40 branches = 6 business days (an increase of 3 days)

 

[***]
Lead Time

 

Add 1 business day for every 5 additional sites.
Example:  40 branches = 36 business days (an increase of 6 days)

 

[***]
Lead Time

 

Add 1 business day for every 3 additional sites. 
Example:  40 branches = 15 business days (an increase of 10 days)

 

 

Disconnecting an Existing Circuit

 

Process

 

No. of
Days*

 

Day 5

 

Day
10

 

Day
15

 

Day
20

 

Day
25

 

Day
30

 

Request to Planning

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

Place Orders

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

Local Carrier Disconnect

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

[***] Disconnect

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Days refer to business days.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SYSTEM GEN SCHEDULE FOR [***]

 

In addition to the time frames given for new installations or changes to
existing networks, your planning should take into account the specific dates
(referred to as Gen Weekends) on which terminals or printers can be added to,
changed, or deleted from the [***].  It is necessary that Planning receive such
requests [***] business days prior to the Gen Weekend.

 

You may submit a request via the Internet to [***] or via fax to [***]. Fiserv
will contact the requester within one working day to verify receipt of the
request, review the request, and obtain additional information if necessary. If
this contact does not take place, the requester should assume that the request
was not received.

 

The available dates for [***] are shown below; also listed are the dates that
the request must be received by Planning to be included in the gen.

 

[***] Gen Weekends

 

Gen Weekend

 

Request to Planning

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

If a request is not received by the “Request to Planning” date listed above, it
will be included in the next scheduled software gen.

 

Due to the multiple activities required to process these requests, groups
consisting of more than [***] Logical Units (LUs) must be submitted earlier than
the date shown in the “Request for Planning” box.  Add one day for each
additional group of [***] LUs (e.g. if [***] LUs are being generated, the
request must be submitted two days earlier than the date shown in the “Request
for Planning” box).

 

23

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SERVICE LEVEL COMMITMENTS

 

1.     Service Level Commitments.

 

For purposes of the service level commitment categories set forth below, the
described services shall be deemed to be “available” to Client if the Fiserv
computer system, including all hardware and software necessary to provide the
Client with the Services contemplated by this Agreement, is functioning and able
to accept and process all input contemplated by this Agreement from Client and
necessary to provide the Services in question.  All service levels commitments
shall be averaged over a calendar month and national holidays are excluded.

 

(a)          Response Time.  Fiserv shall provide response time for the central
processor to receive an Inquiry transaction from the communications controller
at the Fiserv data center, [***] of the time during each hour from 8:00AM to
8:00PM Client Local Time (“CLT”), Monday through Saturday.

 

(b)         Report Availability.  Fiserv shall make available to the Client or
other output distribution medium or product, critical reports for the Basic
Services, no later than 7:00AM CLT each business day or 10:00AM CLT if such
business day falls on the first calendar day of the month (General Ledger an
additional 2 hours in each case), provided the Client has completed transmission
of the data to be used in generating such reports to Fiserv no later than
12:01AM CLT.  Fiserv shall provide such reports to the Client for each Basic
Service in accordance with the above schedule [***] of the time.  The “Basic
Services” are [***].  The algorithm to calculate availability is:  [***] core
applications multiplied by the number of processing days in a calendar month
[***].

 

(c)          Teleprocessing Availability.  Fiserv shall make its teleprocessing
services available to the Client [***] of the time during each hour from 8:00AM
to Midnight CLT, Monday through Saturday, excluding overnight batch processing.

 

2.     Cure.

 

In the event that the Fiserv performance fails to meet the service level
commitments set forth in this Section, the Client shall notify Fiserv in writing
of such failure and shall work with Fiserv to specifically identify the
problem.  If a deficiency is determined by the parties, Fiserv shall institute
cure procedures.  If the deficiency is not cured within [***], Fiserv shall
institute [***] of the Fixed Monthly Fee each month for each deficient service
level commitment category until it is cured.  If any deficiency (i) persists for
an [***] at a level [***], or (ii) recurs (once cured) more than [***] during
any twelve month period, upon receipt by Fiserv of prior written notice, the
Client may elect to terminate this Agreement, without the payment of liquidated
damages or other termination charges, upon payment of any fees or sums due
pursuant to this Agreement.  Fiserv agrees to cooperate with the Client to
achieve the deconversion schedule.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PURCHASE OF EQUIPMENT THROUGH FISERV

 

Client agrees to purchase, and Fiserv agrees to sell, Equipment (as hereinafter
defined) on the terms and subject to the conditions hereinafter set forth:

 

1.     Equipment and Fiserv Obligations.

 

Equipment, if any, being purchased through Fiserv shall be described in Exhibit
A hereto, or in a signed order letter from Client to Fiserv specifying the
quantity, type and price for the equipment desired, (the “Equipment”).  Client
understands that Fiserv is acting as an independent sales organization
representing each manufacturer or supplier (each, a “Manufacturer”) identified
in Exhibit A.  Client also understands and agrees that the ability of Fiserv to
obtain the Equipment may be subject to availability and delays due to causes
beyond the control of Fiserv.  Fiserv shall promptly place any orders submitted
under this Agreement with each Manufacturer and shall, at Client’s direction,
request expedited delivery whenever available.

 

2.     Delivery and Installation.

 

(a)          Delivery.  On Client’s behalf, Fiserv shall arrange for delivery of
the Equipment to the site or sites (“Installation Site(s)”) designated by Client
on or about the date (the “Delivery Date”) requested.  In the absence of
shipping instructions, Fiserv shall select a common carrier on behalf of
Client.  Client shall be responsible for appropriate property insurance for all
equipment, whether Client-owned or Fiserv-owned, within Client’s premises.

 

(b)         Installation and Acceptance.  Fiserv shall arrange for the
installation of the items of Equipment in consideration of the Installation Fees
listed on Exhibit A.  Client shall not perform any installation activities
without the written consent of Fiserv.  Fiserv or its designee shall have full
and free access to the Equipment and the Installation Site until installation is
completed.  If a suitable installation environment is not provided by Client,
then Fiserv shall be required to perform only as many normal installation
procedures as it deems to be practicable within the available facilities. 
Installation of Equipment will take place during normal Fiserv business hours,
Monday through Friday, exclusive of Fiserv holidays, unless otherwise agreed by
Fiserv.  The Equipment shall be deemed to have been accepted when it has passed
either the Fiserv or the Manufacturer’s standard post-installation test
procedures at the Installation Site.

 

(c)          Installation Environment.  Client shall provide a suitable
installation environment for the Equipment as specified by Fiserv or its agents
and any and all other specifications provided to Client by the Manufacturer or
Fiserv.  Client shall also be responsible for furnishing all labor required for
unpacking and placing each item of Equipment in the desired location for
installation.  Client shall be responsible for physical planning including, but
not limited to, floor planning, cable requirements, and safety requirements in
accordance with the installation manual and any and all applicable building,
electrical, or other codes, regulations, and requirements.  All such physical
planning shall be completed on or before the delivery date for the Equipment.

 

(d)         Ongoing Maintenance.  Unless the parties agree otherwise, Fiserv
shall not be responsible for the provision of any maintenance or repairs to the
Equipment or of any parts or replacements for the Equipment.

 

1

--------------------------------------------------------------------------------


 

3.     Shipment, Risk of Loss and Title to Equipment.

 

All prices shown on Exhibit A are F.O.B. at the Manufacturer’s plant.  All
transportation, rigging, drayage, insurance, and other costs of delivery of the
Equipment to the Installation Site shall be itemized on an invoice submitted to
Client and shall be paid by Client.  Risk of loss shall pass to Client upon
shipment.  Title to the Equipment shall remain with the Manufacturer until all
payments for the Equipment have been made by Client and, until such time, Client
agrees that it shall not sell, transfer, pledge, or otherwise dispose of the
Equipment without the prior written consent of Fiserv.

 

4.     Security Interest.

 

Client grants Fiserv a security interest in all the Equipment and the proceeds
thereof until the purchase price due Fiserv therefor shall have been paid in
full.  Client shall execute any instruments or documents Fiserv reasonably deems
appropriate to protect the security interest and, in any event, this Agreement
shall constitute a financing agreement within the meaning of Article 9 of the
Uniform Commercial Code and a copy of this Agreement may be filed at any time
after signature by Fiserv as a financing statement for that purpose.  In the
event of default in payment or other breach by Client, Fiserv shall have all
rights and remedies of a secured creditor upon default as provided by applicable
law.  Fiserv shall, at its sole expense, file releases for any financing
statements recorded pursuant to this Agreement promptly upon receipt of final
payment.

 

5.     Warranties.

 

Fiserv warrants that Client will acquire good and clear title to the Equipment
free and clear of all liens and encumbrances.  Fiserv hereby assigns to Client
all warranties the Manufacturer has granted to Fiserv with respect to the
Equipment as set forth on Exhibit A.  Client hereby agrees to all of the terms
and conditions applicable to those warranties and acknowledges that: (i) neither
the Manufacturer nor Fiserv warrants that the use of the Equipment will be
uninterrupted or error free; and (ii) Manufacturer’s warranties, and the
assignment of such warranties by Fiserv to Client, shall not impose any
liability on Fiserv due to the services or assistance provided to Client by
Fiserv with respect thereto.

 

2

--------------------------------------------------------------------------------


 

Fiserv Solutions, Inc., a Wisconsin corporation d/b/a ImageSoft Technologies
(“ImageSoft”) and Compass Bank for Savings, including it’s subsidiaries,
(“Client”) wish to add this Exhibit I-I to the Agreement dated July 24, 2002. In
the event of a conflict between the base Exhibit I and this Exhibit I-I, this
Exhibit I-I will control.  Client agrees with ImageSoft as follows:

 

Exhibit I-I

ImageSoft Technologies

 

WHEREAS, ImageSoft is the licensor of the Software (as defined below), and

 

WHEREAS, Client wishes to install and Use (as defined below) the Software in
Client’s premises.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Definitions

 

1.1                                 ‘Accounts’ means the total number of
individually designated accounts processed by the Software.

 

1.2                                 ‘Asset Size’ means Client’s total asset size
as determined by the most current McFadden Financial Directory.

 

1.3                                 ‘Basic Maintenance Services’ means services
to correct a Nonconformity in the original, unmodified Software.  Basic
Maintenance Services are available only with respect to the current and last
prior release of the Software.

 

1.4                                 ‘Computer System’ means that computer
machinery  and manufacturer-supplied software used to operate the Software
identified on the Schedules.  Client shall have sole responsibility to own or
lease, unpack, plan, install, test, and maintain the equipment according to any
and all applicable building or electrical codes, regulations or requirements, as
well as the manufacturer and ImageSoft recommendations.

 

1.5                                 ‘Enhancements’ means modifications made to
the Software that add program features or functions not originally within the
Software and that are generally provided upon payment of additional License
Fees.  ImageSoft reserves the right to define which changes are upgrades or
separately priced enhancements.

 

1.6                                 ‘Implementation’ means the earlier of (a)
successful completion of all tasks specified in the Schedules; or (b) Use of the
Software in Client’s business for a period of 10 days without a Severity One
Nonconformity.

 

1.7                                 ‘Location’ means the designated premises
identified on the Schedules where the Computer System is located.

 

1.8                                 ‘Maintenance Fee’ means the total annual fee
specified on the Schedules for maintenance services.

 

1.9                                 ‘Nonconformity’ means a failure of the
Software to perform in substantial accordance with the functions described in
ImageSoft’s documentation.

 

1.10                           ‘Professional Service Fees’ means the amounts
specified on the Schedules for professional services rendered by ImageSoft to
Client.

 

1.11                           ‘Software’ means the standard, unmodified
computer programs in object code, and procedure statements in machine readable
form, together with one set of ImageSoft standard documentation as listed on the
Schedules.  Software does not include separate, independent, and stand-alone
modules or subsystems that Client develops and maintains without ImageSoft’s
assistance, nor does it include Third Party software.

 

1.12                           ‘Special Maintenance Services’ means any other
maintenance services as specified on the Schedules.

 

1.13                           ‘Severity One Nonconformity’ means any problem
that brings the operating system down or otherwise totally disables Client’s
ability to operate the Software normally, including errors that prevent all
useful work from being done, disable major functions from being performed, or
that disable only certain non-essential functions and that result in
substantially degraded operations.

 

1

--------------------------------------------------------------------------------


 

1.14                           ‘Specification Nonconformity’ means a failure of
the modified Software to operate in accordance with the Functional
Specifications.

 

1.15                           ‘Third Party’ means any party other than
ImageSoft’s employees or subcontractors and Client.

 

1.16                           ‘Total License Fee’ means the total sum specified
on the Schedules for the Software.  Any fees for modifications, enhancements,
upgrades, or additions to the Software are excluded from this Exhibit unless
otherwise specified.

 

1.17                           ‘Upgrades’ means changes made to maintain
compatibility with new system software releases or to improve existing features
and operations within the Software.  This primarily includes program fixes to
the existing Software.

 

1.18                           ‘Use’ means copying or loading any portion of the
Software from storage units or media into any equipment for the processing of
data by the Software, or the operation of any procedure or machine instruction
utilizing any portion of either the computer program or instructional material
supplied with the Software.  Use is limited to the type of operations described
in ImageSoft documentation solely to process Client’s own work, and that of it’s
Affiliates (as defined herein)  limited to the designated number of copies,
Accounts, and Asset Size (if applicable).  Use specifically excludes any service
bureau or time-share services to Third Parties without ImageSoft’s prior written
consent and payment by Client of additional fees in accordance with mutually
agreed terms. ‘Affiliate’ means an entity that owns (as determined by voting
interest) more than 50% of Client; an entity that is more than 50% owned by the
same entity that owns more than 50% of Client; or an entity of which Client owns
more than 50%.

 

2.                                       License to Use the Software

 

2.1                                 ImageSoft agrees to furnish the Software to
Client and does hereby grant to Client a perpetual, non-exclusive,
nontransferable License to Use the Software at the Location to process the
designated number of Accounts, limited to the designated Asset Size as specified
on the Schedules as applicable.  Redistribution rights, if any, to portions of
the Software shall be specified in the Schedules.

 

2.2                                 Client may change the Location in the event
Client transfers its data processing department to a new location within the
same country.  Client will provide ImageSoft with 15 days advance notice of any
proposed transfer of operations.

 

2.3                                 ImageSoft prohibits the copying of any
portions of the Software except that Client may copy reasonable quantities of
any standard end user documentation; and may copy machine language code, in
whole or in part, in reasonable quantities, in printed or electronic form, for
Use by Client at the Location for archive, back-up, or emergency restart
purposes, or to replace copy made on defective media.  The original, and any
copies of the Software, or any part thereof, shall remain ImageSoft’s property.

 

2.4                                 Client shall maintain any such copies and
the original at the Location and one Client archive site in the same country,
which site is specified on the Schedules (‘Archive Site’).  Client may transport
or transmit a copy of the Software from the Location or the Archive Site to
another location in the same country for back-up use when required by Computer
System malfunction, provided that the copy or original is destroyed or returned
to the Location or Archive Site when the malfunction is corrected.  Client shall
reproduce and include ImageSoft’s copyright and other proprietary notices on all
copies, in whole or in part, in any form, of the Software made in accordance
with this Section.

 

2.5                                 Client shall not decompile, disassemble, or
otherwise reverse engineer the Software.

 

2.6                                 ImageSoft grants Client the right to Use any
modifications to the Software furnished or authorized by ImageSoft pursuant to
this Agreement.

 

2.7                                 Third Party Software is provided to Client
under the following supplemental terms:

 

(a) Use of Third Party Software shall be restricted to use as part of the
Software.

(b) ImageSoft and Third Party Software owners shall not be liable for any
damages, whether direct, indirect, incidental, or consequential arising from the
use of the Third Party Software.

(c) Third Party Software owners are hereby designated as third party
beneficiaries of this Agreement as it relates to their software.

 

3.                                       Professional Services Terms

 

3.1                                 ImageSoft will provide Client with
modifications and

 

2

--------------------------------------------------------------------------------


 

other professional service deliverables at the then current fees or rates for
professional services provided by ImageSoft.  All such modifications and other
professional service deliverables shall be performed in accordance with the
procedures set forth below.

 

3.2                                 Business Requirements List.  Client shall
provide ImageSoft with all necessary information concerning Client’s
requirements.  ImageSoft shall review and suggest revisions to such Business
Requirements List on a timely basis.  The parties shall mutually agree in
writing the final Business Requirements List for any project.

 

3.3                                 Functional Specifications.  Any
modifications to the Software or other professional service deliverables shall
be based on specifications created by ImageSoft and approved by Client as
provided below.

 

(a)           ImageSoft shall develop Functional Specifications based on the
Business Requirements List for Client’s written approval.  ImageSoft shall not
be obligated to perform any further development work until the Functional
Specifications are approved in writing by Client, which approval shall not be
unreasonably withheld or unduly delayed.

 

(b)           Modifications, changes, enhancements, conversions, upgrades, or
additions to the agreed upon work shall be added only upon mutual written
agreement.  In the event the parties agree to add any such items, the Functional
Specifications and applicable Project Plan shall automatically be modified to
the extent necessary to allow for the implementation or provision of the items.

 

3.4                                 Project Plan.  ImageSoft shall develop a
Project Plan for each modification to the Software or other professional service
deliverables based on the Functional Specifications.  Each such Project Plan
shall contain a listing of the nature and timing of tasks for the project, some
of which are to be performed by ImageSoft and some by Client.  Modifications and
changes to the Project Plan shall be only by mutual written agreement of the
parties.

 

3.5                                 Acceptance.  The Software modifications
shall be deemed accepted by Client (a) upon Client sign-off or; (b) by
productive use of the modified Software in Client’s business for a period of 10
business days unless Client promptly notifies ImageSoft in writing (and with
reasonable particularity) upon conclusion of the acceptance test or earlier upon
discovery of any Specification Nonconformities disclosed by such testing or
use.  ImageSoft shall correct any such Specification Nonconformities without
further charge to Client within a reasonable time of such notice.

 

3.6                                 Should ImageSoft provide installation,
conversion, or training to Client, the fees therefor shall be specified on the
Schedules. If Client is unable to provide reasonable access to required
facilities or personnel or is unable to meet its tasks assigned on the Business
Requirements List or the Project Plan, ImageSoft will endeavor to reschedule
tasks to minimize the non-productive time arising.  All such non-productive time
is chargeable to Client.  If such non-productive time is expected to be
significant, ImageSoft will endeavor to reassign its personnel to other suitable
work.  In this event, Client will not be charged for the time personnel were
reassigned

 

4.                                       Maintenance Services Terms

 

4.1                                 ImageSoft will provide the following Basic
Maintenance Services to Client:

 

(a)           10 hours of telephone support per month during normal business
hours.  If Client exceeds 15 hours, Client will be contacted and invoiced for
hourly support at ImageSoft’s then current rates.

 

(b)           On-site support when requested by Client at ImageSoft’s then
current rates.

 

(c)           Software program fixes to correct Severity One Nonconformities for
the current and previous release will be provided 24 hours per day, 7 days per
week.  ImageSoft will respond to a Severity One Nonconformity call within 2
hours.  In the event a Severity One Nonconformity is not corrected within 24
hours of the call, ImageSoft shall provide Client with a temporary fix or, if
not correctable by a temporary fix, provide on-site service.  Client agrees to
provide ImageSoft with reasonable assistance and information in connection with
the foregoing.

 

(d)           Software program fixes to correct non-Severity One Nonconformities
for the current and previous release will be provided within a reasonable period
of time

 

3

--------------------------------------------------------------------------------


 

upon notice by Client.  Client agrees to provide ImageSoft with reasonable
assistance and information in connection therewith.

 

(e)           ImageSoft shall maintain the Software in compliance with
applicable State and Federal regulations that apply to Client.  Software
Upgrades will be provided to Client.  Upon Client request, ImageSoft will
install such Upgrades at ImageSoft’s then current rates.

 

(f)            Training for Upgrades may be offered to Client at ImageSoft’s
then current rates.

 

4.2                                 Special Maintenance Services, if selected by
Client, shall be designated on the Schedules.

 

4.3                                 Client agrees to train current and future
employed staff members on the technical and user operations of the Software.

 

4.4                                 ImageSoft may utilize remote diagnostic
software and dial-up telephone lines in providing these services  subject to
Client’s network security requirements.  Client shall reasonably cooperate and
assist ImageSoft to expedite resolution of Nonconformities.  Client is
responsible for costs associated with remote dial-up.

 

4.5                                 Should ImageSoft’s review of the
Nonconformity indicate, in ImageSoft’s reasonable opinion, that the reported
problem is not a defect in the Software but is due to other problems including,
but not limited to, input not in accordance with specifications, additions to
the Software not performed by ImageSoft, Client’s failure to maintain the
Computer System properly, or Client’s failure to install required Software
release(s) as instructed by ImageSoft, then:

 

(a)           Client agrees to reimburse ImageSoft the related costs of work
performed by ImageSoft in investigating the problem, including related system
costs, at ImageSoft’s then standard rates; and

 

(b)           On Client’s request, ImageSoft shall advise Client whether
ImageSoft can correct or assist in resolving such problem, and the terms under
which ImageSoft shall undertake the same; on written acceptance by Client,
ImageSoft shall correct or assist in resolving the problem in accordance with
such terms.

 

4.6                                 The initial term of maintenance, Maintenance
Fee,  and adjustment terms are specified on the Schedules.  Maintenance Fees
shall be subject to annual increases and shall also be subject to increase
following delivery of Enhancement(s), modifications or additions to the
Software, or changes in the designated number of Accounts or Asset Size as
specified in the Schedules.

 

5.                                       Use Of And Rights To ImageSoft’s Work
Product

 

All information, reports, studies, object or source code, flow charts, diagrams,
and other tangible or intangible material of any nature whatsoever produced by
or as a result of any of the services performed hereunder (other than Client’s
or it’s customers own data) shall be the sole and exclusive property of
ImageSoft or its corporate parent.  Client shall be entitled to Use all such
work product produced by ImageSoft in accordance with the terms and conditions
of this Exhibit.

 

6.                                       Equipment Terms

 

6.1                                 Client agrees to purchase, and ImageSoft
agrees to sell, the Computer System described in the Schedules.  Client
understands that ImageSoft is acting as an independent sales organization
representing each manufacturer or supplier identified in the Schedules.

 

6.2                                 Client also understands and agrees that the
ability of ImageSoft to obtain the Computer System may be subject to
availability and delays due to causes beyond the control of ImageSoft. 
ImageSoft shall promptly place any orders submitted under this Agreement with
each manufacturer or supplier and shall, at Client’s direction, request
expedited delivery whenever available.

 

6.3                                 Client shall be responsible for appropriate
property insurance for all equipment, whether Client-owned or ImageSoft-owned,
within Client’s premises.

 

6.4                                 On Client’s behalf, ImageSoft shall arrange
for delivery of the Computer System to the site or sites (collectively, the
‘Installation Site’) designated by Client on the Schedules on or about the date
(the ‘Delivery Date’) requested by Client.  In the absence of shipping
instructions, ImageSoft shall select a common carrier.

 

6.5                                 Client shall provide a suitable installation
environment for the Computer System as specified by ImageSoft or its agents and
any and all other specifications provided

 

4

--------------------------------------------------------------------------------


 

to Client by the manufacturer, supplier, or ImageSoft.  Client shall also be
responsible for furnishing all labor required for unpacking and placing each
portion of the Computer System in the desired location for installation.  Client
shall be responsible for physical planning including, but not limited to, floor
planning, cable requirements, and safety requirements in accordance with the
installation manual and any and all applicable building, electrical, or other
codes, regulations, and requirements.  All such physical planning shall be
completed on or before the delivery date for the Computer System.

 

6.6                                 All prices shown on the Schedules are F.O.B.
at manufacturer’s or supplier’s plant.  All transportation, rigging, drayage,
insurance, and other costs of delivery of the Computer System to the
Installation Site shall be itemized on an invoice submitted to Client and shall
be paid by Client.

 

6.7                                 Title to the Computer System shall remain
with ImageSoft until all payments for the Computer System are made by Client
and, until such time, Client agrees that it shall not sell, transfer, pledge, or
otherwise dispose of the Computer System without ImageSoft’s prior written
consent.

 

6.8                                 Client grants ImageSoft a security interest
in the Computer System and the proceeds thereof until the purchase price due
ImageSoft is paid in full.  Client shall execute any instruments or documents
ImageSoft deems appropriate to protect the security interest and, in any event,
this Agreement shall constitute a financing agreement within the meaning of
Article 9 of the Uniform Commercial Code and a copy of this Agreement may be
filed at any time after signature by ImageSoft as a financing statement for that
purpose.  In the event of default in payment or other breach by Client,
ImageSoft shall have all rights and remedies of a secured creditor upon default
as provided by applicable law.

 

6.9                                 The Computer System shall be deemed accepted
when Client has review and approved ImageSoft’s, the manufacturer’s, or
supplier’s standard post-installation test procedures at the Installation Site
which approval shall not be unreasonably withheld or delayed.

 

6.10                           ImageSoft warrants that Client will acquire good
and clear title to the Computer System free and clear of all liens and
encumbrances.  ImageSoft hereby assigns to Client all warranties the
manufacturer or supplier has granted to ImageSoft with respect to the Computer
System.  Client hereby agrees to all of the terms and conditions applicable to
those warranties and acknowledges that:

 

(a)           none of the manufacturer, supplier, or ImageSoft warrants that the
use of the Computer System will be uninterrupted or error free; and

 

(b)           manufacturer’s or supplier’s warranties, and the assignment of
such warranties by ImageSoft to Client, shall not impose any liability on
ImageSoft due to the services or assistance provided to Client by ImageSoft with
respect thereto.

 

6.11                           Unless the parties agree otherwise, ImageSoft
shall not be responsible for the provision of any maintenance or repairs to the
Computer System or of any parts or replacements for the Computer System.

 

7.                                       Performance

 

7.1                                 Client shall give ImageSoft full access to
the Location, the Software, and the Computer System to enable ImageSoft to
provide Services and shall make available information, facilities, and services
reasonably required by ImageSoft for the performance of its obligations
hereunder.

 

7.2                                 Work in determining the nature of any
problem or in making corrections, amendments, or additions to the Software may
be carried out at ImageSoft’s site or at the Location at ImageSoft’s discretion.

 

7.3                                 Client agrees to maintain the Computer
System and Software according to ImageSofts reasonable recommendations during
the term hereof.

 

8.                                       Warranties

 

8.1                                 ImageSoft warrants that the Software will
perform in accordance with its documentation with attachment B to any Schedule,
if applicable, when operated in the specified operating environment as
identified in the Schedules.  For a period of 60 days after Implementation,
ImageSoft will promptly provide replacements or corrections to any part of the
Software that does not so perform where such failure is material, provided
ImageSoft is notified in writing.  This warranty shall not apply if the problem
is caused by unauthorized modification to the Software or by incorrect Use.
Client acknowledges that the Software is designed to operate on the Computer
System and that

 

5

--------------------------------------------------------------------------------


 

the warranties given by ImageSoft are conditional upon the procurement and
maintenance by Client of the Computer System in accordance with the then current
specified configuration.

 

8.2                                 ImageSoft’s obligation under the warranty
stated in the foregoing paragraph shall be to repair or replace defective or
non-conforming parts of the Software at its own expense and within a reasonable
time.

 

8.3                                 ImageSoft warrants that it has the right to
license the Use of the Software.

 

8.4.                              ImageSoft warrants that the Software is Year
2000  compliant.

 

9.                                       Indemnity

 

9.1                                 ImageSoft shall indemnify Client and hold it
harmless against any claim or action that alleges the Use of the Software
infringes a patent, copyright or other proprietary right of a Third Party
enforceable in the Location.  Client agrees to notify ImageSoft promptly in
writing of any such claim and grants ImageSoft sole right to control the defense
and disposition of such claim.

 

9.2                                 If as a result of any such claim ImageSoft
or Client is permanently enjoined from using the Software by a final,
nonappealable decree, ImageSoft at its sole option and expense may (a) procure
for Client the right to continue to use the Software; or (b) provide a
replacement or modification for the Software so as to settle such claim.  If
modification of the Software is not reasonably practical in ImageSoft’s sole
opinion, ImageSoft shall discontinue and terminate the license upon written
notice to Client and shall refund to Client on a pro rata basis based on a 60
month amortization schedule, all Fees paid to ImageSoft under this Exhibit.  In
making this determination, ImageSoft will give due consideration to all factors
including financial expense.

 

9.3                                 The foregoing states ImageSoft’s entire
liability for the infringement of any copyrights, patents or other proprietary
rights of a Third Party by the Software or any parts thereof, and Client hereby
expressly waives any other liabilities on the part of ImageSoft arising
therefrom.

 

9.4                                 ImageSoft shall have no liability for any
claim based upon

 

(a)           Use of any part of the Software in combination with  materials,
software, or equipment not provided or contemplated by Imagesoft; or

(b)           modifications made by Client or any Third Party.

 

10.                                 Title

 

10.1                           Nothing in this Agreement shall convey to Client
any title to or any rights in the Software including but not limited to all
proprietary rights or ownership of any modifications.  The Client’s sole right
in relation to the Software or any modifications is to Use the same for the
duration of this Exhibit under the terms and conditions contained herein.

 

10.2                           The Software and all modifications, enhancements,
or upgrades made to the Software and all patents, copyrights, or other
proprietary rights related to each of the above are the sole and exclusive
property of ImageSoft or its corporate parent, whether made by ImageSoft,
Client, or any of their employees or agents.  Client shall execute documents
reasonably required by ImageSoft to perfect such rights..

 

11.                                 Termination

 

11.1                           The termination of this Exhibit shall
automatically, and without further action by ImageSoft, terminate and extinguish
the license, and all rights in and to the Software shall automatically revert
irrevocably to ImageSoft.  ImageSoft shall have the right to take immediate
possession of the Software and all copies thereof wherever located without
further notice or demand.

 

11.2                           If Client violates any of the Non-Assignment,
License, or Use provisions of this Exhibit, or confidentiality provisions of the
Agreement as relates to Software, and fails to remedy any such breach within 15
days of written notice thereof from ImageSoft, ImageSoft may terminate this
Exhibit without further notice.

 

12.                                 Non-Assignment

 

12.1                           In the event of the sale of 50% or more of
Client’s common stock, or the sale of all or substantially all of Client’s
assets, or in the event of any merger in which Client is not the surviving
organization, Client may transfer this Exhibit and the license upon ImageSoft’s
prior written consent, which consent shall not be unreasonably withheld or
delayed.

 

6

--------------------------------------------------------------------------------


 

12.2                           If the organization acquiring Client’s common
stock, assets or surviving a merger is an organization deriving more than 5% of
its gross revenues from providing service bureau, time share, computer software
consulting services, computer software licensing or computer hardware sales,
ImageSoft shall be under no obligation to consent to such transfer.

 

13.                                 Export License

 

13.1                           Limit on Export.  Client shall not export, or
re-export, directly or indirectly, any Software purchased from ImageSoft or any
technical data derived therefrom to any country for which the United States
Government or any agency thereof may require an export license or other
government approval without first acquiring that license or approval.

 

13.2                           Compliance.  Client agrees that with respect to
compliance with the United States Export regulations, (i) Client will comply
with such export regulations regarding the Software and technical data; (ii)
Client will permit audits or reviews by ImageSoft covering the Software and data
export activity; (iii) Client understands that ImageSoft reserves the right to
refuse performance of its obligations hereunder in cases of noncompliance by
Client of such export regulations; and (iv) Client will not engage in any
transaction of activity with any party, firm, or company notified by the U.S.
Department of Commerce Office of Export Administration to be unsuitable or
listed on the table of denial orders.

 

IN WITNESS WHEREOF, the parties have caused this Exhibit I-I to be executed by
their duly authorized representatives as of the date indicated below.

 

FISERV SOLUTIONS, INC.
d/b/a IMAGESOFT TECHNOLOGIES

COMPASS BANK FOR SAVINGS

 

 

By: /s/ DAVID C. WILCOX

 

By: /s/ ARTHUR W. SHORT

 

 

 

Name:

David C. Wilcox

 

Name:

Arthur W. Short

 

 

 

Title:

Senior Vice President

 

Title:

COO and Executive Vice President

 

 

 

Date:

August 28, 2002

 

Date:

August 28, 2002

 

 

7

--------------------------------------------------------------------------------


 

Fiserv Solutions, Inc., a Wisconsin corporation d/b/a ImageSoft Technologies
(“ImageSoft”) and Compass Bank for Savings (“Client”) wish to add this Schedule
I to the Exhibit I-1 dated July 24, 2002.  Client agrees with ImageSoft as
follows:

 

Schedule I

 

ImageSoft:             Fiserv Solutions Inc, d/b/a ImageSoft Technologies

 

Client:     Compass Bank for Savings

 

License Section

 

A.            Software System based on

 

•              Number of Accounts Processed       N/A

•              Number of Customers Processed     N/A

•              Asset size of        N/A

 

B.                                     The following ImageSoft Software Modules
to function on the Computer System listed in the Computer System Section of this
Schedule:

 

Nautilus Modules

 

Quantity

 

Unit Price

 

Total Fee

 

•  Multi-User Archive

 

1

 

[***]

 

$

[***]

 

•  COLD Reporting

 

1

 

[***]

 

$

[***]

 

•  Advanced Mail

 

1

 

[***]

 

$

[***]

 

•  Print Distribution

 

1

 

[***]

 

$

[***]

 

•  DVD Authoring

 

1

 

[***]

 

$

[***]

 

•  Named Clients (1-2 Clients)

 

2

 

[***]

 

$

[***]

 

•  Concurrent Clients (1-40 Clients)

 

55

 

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

Total ImageSoft License Fees:

 

$   [***]

 

 

 

 

 

 

 

                            

 

C.            Software License includes:

 

•              Usage of runtime code for the ImageSoft Software Modules shown in
B above.

•           One electronic copy of System Documentation and Instruction Manuals
for use of the Software System.

 

D.            Location(s):

 

Site Location:

 

Billing Location:

 

Payment Location:

 

Compass Bank for Savings
One Compass Place
New Bedford, MA 02740

 

Compass Bank for Savings
One Compass Place
New Bedford, MA 02740
ATTN:  Accounts Payable

 

ImageSoft Technologies
2600 Maitland Center Parkway, Suite 200
Maitland, FL 32751
ATTN: Controller

 

 

 

 

 

 

 

Disaster Recovery Location:

 

 

 

 

 

[***]

 

 

 

 

 

Archive Site

 

 

 

 

 

[***]

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

E.             License Fee Payment Schedule:

 

Invoices will be issued according to the following timetable:

 

Date

 

Event

 

Amount Payable

 

TBD

 

Upon execution of this Agreement

 

$

[***]

 

TBD

 

Upon completion of Integration Test at Client’s site

 

$

[***]

 

TBD

 

Upon completion of Implementation

 

$

[***]

 

 

Professional Services Section

 

A.            Professional Services Fees (Implementation):

 

The costs for Professional Services Fees regarding implementation of Client are
$ [***].

 

Description

Pre-Installation & Planning Meeting — meeting on-site to analyze installation
logistics, system utilization, documents types, and interface requirements.

 

Archive / Client Baseline – database Server setup for 1st institution, 1-10
Client Workstations (at the same location), 1 day Administration, Operator, and
Client Installation consultative training.

 

COLD Processor Installation – COLD Processor Module setup, Statement file setup
Administration and Report Setup, and ½ Day Operator consultative training.

 

Advanced Mail Services – install and set up the Advanced Mail Services module.

 

Print Distribution Installation – install and set up of the Print Distribution
module.

 

DVD Authoring Installation – Install and set up of DVD Authoring module.

 

Integration, pre-staging and testing of Client supplied archive server.

 

Nautilus Training – includes end user training and systems administration
training for one attendee at ImageSoft’s Maitland, Florida office.

 

 

B.            Implementation Deliverables:

 

1.             Project Plan

•                  To be mutually developed, agreed upon and maintained during
implementation.

•                  The Project Plan shall be attached as Attachment A hereto.

 

2.             Software modules shown in License Section.

 

3.             The Equipment shown in the Third Party Hardware and Software
Section.

 

C.            Professional Services Fees Payment Schedule:

 

Invoices will be issued according to the following timetable:

 

2

--------------------------------------------------------------------------------


 

Date

 

Event

 

Amount Payable

 

TBD

 

Upon execution of this Agreement

 

$

[***]

 

TBD

 

One month after execution of this Agreement

 

$

[***]

 

TBD

 

Upon completion of Implementation

 

$

[***]

 

 

Maintenance Services Section

 

A.            Maintenance Services:

 

1.                                       The initial term of maintenance shall
be for [***] commencing upon termination of the warranty period and shall be
automatically renewed for successive one year periods (or fractions of one year
periods to remain co-terminus with the Fiserv COS Master License Agreement to
which this agreement is appended) unless terminated upon 30 days prior written
notice by either party to the other before expiration of the initial or any
additional term.

 

2.                                       Software Modules:  Same as License
Section.

 

3.                                       Basic Maintenance Fee:

 

a.               [***] of the Total License Fees per year.  For the initial
maintenance term, the Basic Maintenance Fee shall be $[***] per year.

 

4.                                       Special Maintenance Fee:  N/A.

 

5.                                       Annual Increase Amount:

 

Shall be limited to the lesser of [***] or the change in the U.S. Department of
Labor, Consumer Price Index (CPI) for the Urban Wage Earners and Clerical
Workers, All Cities, (1982=100) for the 12 month period preceeding the effective
date of this Schedule.

 

B.            Maintenance Fee Payment Schedule:

 

Maintenance Fees will be invoiced yearly in advance commencing upon expiration
of the warranty period.

 

Computer System Section

 

The Computer System upon which the Software will be operated consists of the
following components plus additional Third Party Hardware and Software
identified in that Section of this Schedule:

 

Description

 

Units

 

All components shown in Third Party
Hardware and Software Section below.

 

 

 

 

Third Party Hardware and Software Section

 

A.            Third Party Hardware and Software:

 

The following components make up the Equipment referred to in the Professional
Services Section:

 

3

--------------------------------------------------------------------------------


 

Description

 

Units

 

Client Price/Unit

 

Extended Price

 

Third Party Software

 

 

 

 

 

 

 

•  [***]

 

77

 

Customer supplied

 

Customer supplied

 

•  [***]

 

1

 

Customer supplied

 

Customer supplied

 

•  [***]

 

2

 

Customer supplied

 

Customer supplied

 

•  [***]

 

1

 

Customer supplied

 

Customer supplied

 

 

 

 

 

 

 

 

 

[***] (ImageSoft minimum recommended configuration)

 

1

 

Customer supplied

 

Customer supplied

 

 

 

 

 

 

 

 

 

(1) [***] / Xeon 1400 GHz processor, 1 GB RAM, Dual Channel Integrated  Ultra2
SCSI adapter, [***], Keyboard, Mouse, monitor, 2 x 18.2 GB drives, 8 x 72.8 GB
drives, [***] MHz 2 CH Wide Ultra3 SCSI adapter, , Smart Array 5i Plus
Controller and BBWC Enabler option kit, T2200 XR UPS, [***] w/5 clients, Veritas
backup Exec for Win NT, Warranty: 24 x 7 4Hr On site Response

 

 

 

 

 

 

 

(1) Veritas Backup Exec SQL Server Agent for Win NT v8.6

 

 

 

 

 

 

 

(1) 56.6 External US Robotics Modem

 

 

 

 

 

 

 

(1) Modem Cable (6 ft)

 

1

 

Customer supplied

 

Customer supplied

 

 

 

 

 

 

 

 

 

DVD Writer and Media

 

1

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

(1) DVD-Recorder 4.7 GB (Includes Prassi recording sw)

 

 

 

 

 

 

 

(1) Adaptec 2940 Ultra SCSI card

 

 

 

 

 

 

 

(1) SCSI Cable

 

 

 

 

 

 

 

(1) Blank DVDs and Jewel Cases (Qty. 20)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

$

[***]

 

 

 

B.            Third Party Hardware and Software Payment Schedule:

 

Date

 

Event

 

Amount Payable

 

TBD

 

Upon execution of this Schedule

 

$

[***]

 

TBD

 

Upon shipment to Client

 

$

[***]

 

 

Additional Terms Section

 

A.           Except as otherwise expressly provided herein, Client agrees to pay
actual and reasonable travel and living expenses of ImageSoft employees and
ImageSoft authorized contractors who render services at either the Location or
any other Client site in connection with the activities described in this
Schedule.  All expenses shall be itemized on invoices submitted by ImageSoft and
shall be due and payable upon presentation of each invoice as provided herein.

B.             ImageSoft is extending to Client a [***] in the amount of $[***]
to be applied to invoices issued upon completion of Implementation of this
Schedule I.

C.             All training included as part of this Exhibit must be completed
with twelve (12) months from the execution date of this Schedule I.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Schedule to be executed by
their duly authorized representatives as of the date indicated below.

 

FISERV SOLUTIONS, INC.
d/b/a IMAGESOFT TECHNOLOGIES

COMPASS BANK FOR SAVINGS

 

 

By: /s/ DAVID C. WILCOX

 

By: /s/ ARTHUR W. SHORT

 

 

 

Name:

David C. Wilcox

 

Name:

Arthur W. Short

 

 

 

Title:

Senior Vice President

 

Title:

COO and Executive Vice President

 

 

 

Date:

August 28, 2002

 

Date:

August 28, 2002

 

 

5

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Project Plan

(To be agreed upon)

 

6

--------------------------------------------------------------------------------


 

 

ATTACHMENT B

 

ASSUMPTIONS LIST

 

7

--------------------------------------------------------------------------------


 

1.0 Configuration Assumptions

Based upon the operational constraints and volume information that Compass Bank
for Savings personnel have provided, ImageSoft has prepared an integrated
hardware / software configuration to meet your performance expectations. 
Following are the assumptions that have been used to create this configuration
with resulting processing characteristics:

 

Data Input

 

1.              A maximum of [***] pages of COLD Report or text statement
information ([***]) with a [***] annual growth is ingested monthly.

 

2.              ImageSoft assumes every COLD Report Type ingested into Nautilus
from Compass Bank for Savings will have a unique Report identifier and unique
Institution number that are static in its location. Additionally, Nautilus can
support getting the Report identifier and Institution number from the file
header in a single report per file environment, which will enhance COLD Report
ingestion performance.

 

3.              Document and image information is managed according to a
parameter-based retention strategy as follows (Client is to supply hardware):

 

COLD Reports

•                  [***] months of reports online.

•                  [***] months of reports off-line.

 

Indexes

•                  [***] months of indexes for all objects.  Compass Bank for
Savings may expand the RAID array to maintain any object indexes to meet their
service levels.

 

4.              Based upon this retention strategy, the Nautilus Application
server will manage the appropriate multi-tier storage resources as follows:

 

•                  Hot-swappable RAID and power supplies were used to satisfy
ImageSoft’s service levels for hardware redundancy.  If service levels for
hardware redundancy have not been met, ImageSoft can reconfigure the hardware to
meet Compass Bank for Savings requirements (at additional cost — outside the
scope of this proposal).

 

•                  Total on-line storage is configured for tier 1 high
availability and data integrity using RAID (level 5) resources.  It includes
sufficient space for all index information and system executables (e.g.,
operating system, temporary files, database logging, etc.).  The system is
configured using 2 x 18.2 GB disk drives in a RAID (level 1) for operating
system and database logging and 8 x 72.8 GB disk drives in a RAID (level 5) for
indexes and images, and temp space.

 

8

--------------------------------------------------------------------------------


 

•                  Hardware is to be supplied by Compass Bank for Savings.

 

•                  Remaining (off-line) storage may be maintained “on-shelf”.

 

Data Access

 

5.                                      Compass Bank for Savings has indicated
that their desktop environment of users is adequately supported by 55 concurrent
(occasional / shared access) and 2 named (dedicated access) client licenses. 
Also included are 2 named licenses required for system processes.  Third party
software to support these workstations is to be supplied by Compass Bank for
Savings.

 

6.                                      Compass Bank for Savings is responsible
for all LAN / WAN equipment and networking required to support the proposed
system.

 

7.                                      Compass Bank for Savings may leverage PC
equipment or acquire new hardware that meets the minimum hardware requirements
indicated in the attachments to this proposal.

 

8.                                      ImageSoft assumes that Compass Bank for
Savings is using the ‘Per Server’ licensing model for [***].  These products
require a client access license (CAL) for each Nautilus client and teller
workstation.  [***] Licensing enables Compass Bank for Savings to provide an
unlimited number of [***] to their customers.  Due to the large number of client
connections proposed, this solution would be more cost effective for Compass
Bank for Savings. Third party software is to be supplied by Compass Bank for
Savings.

 

9.                                      ImageSoft has provided [***]
communication software that allows Compass Bank for Savings operations to verify
status of system processes for the Archive Server.  ImageSoft also utilizes this
software for [***] diagnostics in providing maintenance and support to Compass
Bank for Savings.

 

10.                               ImageSoft is responsible for the installation
& configuration all multi-user Nautilus software modules proposed and up to 10
Nautilus clients on-site. Compass Bank for Savings is responsible for
installation and configuration of additional Nautilus clients.  ImageSoft can
quote the necessary professional services for this effort if elected by Compass
Bank for Savings (outside the scope of this proposal).  Should Compass Bank for
Savings require workstation installation and configuration at remote branches,
additional costs for travel days, travel time, meals and lodging will be billed
at actual expense.

 

11.                               Compass Bank for Savings will provide [***] to
protect system data.  Compass Bank for Savings is responsible for routine backup
activities.

 

9

--------------------------------------------------------------------------------


 

12.                               Compass Bank for Savings is responsible for
any maintenance or repairs to the third party hardware provided within the scope
of this proposal.  It is the responsibility of Compass Bank for Savings to elect
hardware maintenance through client service agreements directly with the
hardware vendor(s) that will meet their individual needs.  Maintenance may be
extended to include same day response time and extended hours coverage where
available from the vendor.  Maintenance options must be extended within a
vendor-specified period of time from the date of hardware shipment.

 

13.                               Should Compass Bank for Savings elect to
purchase the proposed Third Party Hardware and Software from a vendor other than
ImageSoft, a pre-staging fee will be charged to Compass Bank for Savings.

 

Production Output

14.                               System-wide backups and network print is
supported by the Nautilus Application server as appropriate.

 

The ImageSoft recommended storage strategy is parameter-driven and highly
flexible.  It may be easily expanded to meet the additional production and
service level response specified by Compass Bank for Savings.

 

[Note: Hardware and storage resources to meet expanded requirements are at
additional cost, beyond the scope of this proposal.  Due to continuous
technology advances, ImageSoft recommends that Compass Bank for Savings add
storage and processing resources on an incremental basis — only as needed.]

 

10

--------------------------------------------------------------------------------


 

Fiserv Solutions, Inc., a Wisconsin corporation d/b/a ImageSoft Technologies
(“ImageSoft”) and Compass Bank for Savings (“Client”) wish to add this Schedule
II to the Exhibit I-1 dated July 24, 2002.  Client agrees with ImageSoft as
follows:

 

Schedule II

 

ImageSoft:             Fiserv Solutions Inc, d/b/a ImageSoft Technologies

 

Client:     Compass Bank for Savings

 

License Section

A.            Software System based on

 

•                               Number of Accounts Processed       N/A

•                               Number of Customers Processed     N/A

•                               Asset size of                     N/A

 

B.                                     The following ImageSoft Software Modules
to function on the Computer System listed in the Computer System Section of this
Schedule:

 

Nautilus Modules

 

Quantity

 

Unit Price

 

Total Fee

 

•  Document Imaging (Kofax 1st copy)

 

1

 

[***]

 

$

[***]

 

•  FAST Teller / Platform Signature

 

1

 

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

Total ImageSoft License Fees:

 

$   [***]

 

 

 

 

 

 

 

 

 

C.                                     Software License includes:

•                               Usage of runtime code for the ImageSoft Software
Modules shown in B above.

•                               One electronic copy of System Documentation and
Instruction Manuals for use of the Software System.

 

 

D.                                    Location(s):

 

Site Location:

 

Billing Location:

 

Payment Location:

 

Compass Bank for Savings
One Compass Place
New Bedford, MA 02740

 

Compass Bank for Savings
One Compass Place
New Bedford, MA 02740
ATTN:  Accounts Payable

 

ImageSoft Technologies
2600 Maitland Center Parkway, Suite 200
Maitland, FL 32751
ATTN: Controller

 

 

 

 

 

 

 

Disaster Recovery Location:

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

Archive Site

 

 

 

 

 

[***]

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

E.             License Fee Payment Schedule:

 

Invoices will be issued according to the following timetable:

 

Date

 

Event

 

Amount Payable

 

TBD

 

Upon execution of this Agreement

 

$

[***]

 

TBD

 

One month after execution of this Agreement

 

$

[***]

 

TBD

 

Upon completion of Implementation

 

$

[***]

 

 

Professional Services Section

 

A.            Professional Services Fees (Implementation):

 

The costs for Professional Services Fees regarding implementation of Client are
$[***].

 

Description

Document Imaging Installation – install of Document Imaging module, Scanner
interface Configuration and setup of up to 10 document types.  1 day Operation
and Administration consultative training.

FAST / Teller Signature Installation – Install and set up of FAST / Teller
Signature module.

 

B.            Implementation Deliverables:

1.               Project Plan

•                  To be mutually developed, agreed upon and maintained during
implementation.

•                  The Project Plan shall be attached as Attachment A hereto.

 

0.               Software modules shown in License Section.

 

1.               The Equipment shown in the Third Party Hardware and Software
Section.

 

C.            Professional Services Fees Payment Schedule:

 

Invoices will be issued according to the following timetable:

 

Date

 

Event

 

Amount Payable

 

TBD

 

Upon execution of this Agreement

 

$

[***]

 

TBD

 

One month after execution of this Agreement

 

$

[***]

 

TBD

 

Upon completion of Implementation

 

$

[***]

 

 

Maintenance Services Section

 

A.            Maintenance Services:

1.                                       The initial term of maintenance shall
be for [***] commencing upon termination of the warranty period and shall be
automatically renewed for successive one year periods (or fractions of one year
periods to remain co-terminus with the Fiserv COS Master License Agreement to
which this agreement is appended) unless terminated upon 30 days prior written
notice by either party to the other before expiration of the initial or any
additional term.

 

2

--------------------------------------------------------------------------------


 

2.                                       Software Modules:  Same as License
Section.

 

3.                                       Basic Maintenance Fee:

 

[***] of the Total License Fees per year.  For the initial maintenance term, the
Basic Maintenance Fee shall be $[***] per year.

 

4.                                       Special Maintenance Fee:  N/A.

 

5.                                       Annual Increase Amount:

 

Shall be limited to the lesser of [***] or the change in the U.S. Department of
Labor, Consumer Price Index (CPI) for the Urban Wage Earners and Clerical
Workers, All Cities, (1982=100) for the 12 month period preceeding the effective
date of this Schedule.

 

B.            Maintenance Fee Payment Schedule:

 

Maintenance Fees will be invoiced yearly in advance commencing upon expiration
of the warranty period.

 

Computer System Section

 

The Computer System upon which the Software will be operated consists of the
following components plus additional Third Party Hardware and Software
identified in that Section of this Schedule:

 

Description

 

Units

 

All components shown in Third Party
Hardware and Software Section below.

 

 

 

 

Third Party Hardware and Software Section

 

A.            Third Party Hardware and Software:

 

The following components make up the Equipment referred to in the Professional
Services Section:

 

Description

 

Units

 

Client Price/Unit

 

Extended Price

 

Third Party Software

 

 

 

 

 

 

 

•  [***]

 

300

 

Customer supplied

 

Customer supplied

 

•  [***]

 

1

 

Customer supplied

 

Customer supplied

 

 

 

 

 

 

 

 

 

Compaq Document Imaging Workstation

 

1

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

(1) Compaq EVO D500 CMT P4/1.8 Ghz, 128MB, 20GB, CD, mouse, kybd, 10/100 NIC,
NT/W2K

 

 

 

 

 

 

 

(1) Compaq 21” monitor

 

 

 

 

 

 

 

(1) ATI Video Accelerator Card 16 MB

 

 

 

 

 

 

 

(1) Fujitsu 4097D SCSI 50 PPM B/W scanner ADF100

 

 

 

 

 

 

 

(1) Kofax Adrenaline  Processing Accel

 

 

 

 

 

 

 

(1) Scanner Cable SCSI Interface

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

$

[***]

 

 

B.            Third Party Hardware and Software Payment Schedule:

 

3

--------------------------------------------------------------------------------


 

Date

 

Event

 

Amount Payable

 

TBD

 

Upon execution of this Schedule

 

$

[***]

 

TBD

 

Upon shipment to Client

 

$

[***]

 

 

Additional Terms Section

 

A.           Except as otherwise expressly provided herein, Client agrees to pay
actual and reasonable travel and living expenses of ImageSoft employees and
ImageSoft authorized contractors who render services at either the Location or
any other Client site in connection with the activities described in this
Schedule.  All expenses shall be itemized on invoices submitted by ImageSoft and
shall be due and payable upon presentation of each invoice as provided herein.

 

B.             All training included as part of this Exhibit must be completed
with twelve (12) months from the execution date of this Schedule II.

 

IN WITNESS WHEREOF, the parties have caused this Schedule to be executed by
their duly authorized representatives as of the date indicated below.

 

FISERV SOLUTIONS, INC.
d/b/a IMAGESOFT TECHNOLOGIES

COMPASS BANK FOR SAVINGS

 

 

By: /s/ DAVID C. WILCOX

 

By: /s/ ARTHUR W. SHORT

 

 

 

Name:

David C. Wilcox

 

Name:

Arthur W. Short

 

 

 

Title:

Senior Vice President

 

Title:

COO and Executive Vice President

 

 

 

Date:

August 28, 2002

 

Date:

August 28, 2002

 

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Project Plan

(To be agreed upon)

 

5

--------------------------------------------------------------------------------


 

Fiserv Solutions, Inc., a Wisconsin corporation d/b/a ImageSoft Technologies
(“ImageSoft”) and Compass Bank for Savings (“Client”) wish to add this Schedule
III to the Exhibit I-1 dated July 24, 2002.  Client agrees with ImageSoft as
follows:

 

Schedule III

 

ImageSoft:             Fiserv Solutions Inc, d/b/a ImageSoft Technologies

 

Client:     Compass Bank for Savings

 

License Section

 

A.            Software System based on

 

•                                          Number of Accounts
Processed          NA

•                                          Number of Customers
Processed        N/A

•                                          Asset size of                 N/A

 

B.                                     The following ImageSoft Software Modules
to function on the Computer System listed in the Computer System Section of this
Schedule:

 

 

Nautilus Modules

 

Quantity

 

Unit Price

 

Total Fee

 

•  Check Image Import

 

1

 

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

Total ImageSoft License Fees:

 

$   [***]

 

 

 

 

 

 

 

 

 

C.            Software License includes:

 

•              Usage of runtime code for the ImageSoft Software Modules shown in
B above.

•           One electronic copy of System Documentation and Instruction Manuals
for use of the Software System.

 

D.            Location(s):

 

Site Location:

 

Billing Location:

 

Payment Location:

 

Compass Bank for Savings
One Compass Place
New Bedford, MA 02740

 

Compass Bank for Savings
One Compass Place
New Bedford, MA 02740
ATTN:  Accounts Payable

 

ImageSoft Technologies
2600 Maitland Center Parkway, Suite 200
Maitland, FL 32751
ATTN: Controller

 

 

 

 

 

 

 

Disaster Recovery Location:

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

Archive Site

 

 

 

 

 

[***]

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

E.             License Fee Payment Schedule:

 

Invoices will be issued according to the following timetable:

 

Date

 

Event

 

Amount Payable

 

TBD

 

Upon execution of this Agreement

 

$

[***]

 

TBD

 

One month after execution of this Agreement

 

$

[***]

 

TBD

 

Upon completion of Implementation

 

$

[***]

 

 

Professional Services Section

 

A.            Professional Services Fees (Implementation):

 

The costs for Professional Services Fees regarding implementation of Client are
$[***].

 

Description

Check Import Installation – Install and set up of Check Import module.

 

B.            Implementation Deliverables:

1.               Project Plan

•                  To be mutually developed, agreed upon and maintained during
implementation.

•                  The Project Plan shall be attached as Attachment A hereto.

 

2.               Software modules shown in License Section.

 

1.               The Equipment shown in the Third Party Hardware and Software
Section.

 

C.            Professional Services Fees Payment Schedule:

 

Invoices will be issued according to the following timetable:

 

Date

 

Event

 

Amount Payable

 

TBD

 

Upon execution of this Agreement

 

$

[***]

 

TBD

 

One month after execution of this Agreement

 

$

[***]

 

TBD

 

Upon completion of Implementation

 

$

[***]

 

 

Maintenance Services Section

 

A.            Maintenance Services:

1.                                       The initial term of maintenance shall
be for [***] commencing upon termination of the warranty period and shall be
automatically renewed for successive one year periods (or fractions of one year
periods to remain co-terminus with the Fiserv COS Master License Agreement to
which this agreement is appended) unless terminated upon 30 days prior written
notice by either party to the other before expiration of the initial or any
additional term.

 

2.                                       Software Modules:  Same as License
Section.

 

3.                                       Basic Maintenance Fee:

 

2

--------------------------------------------------------------------------------


 

[***] of the Total License Fees per year.  For the initial maintenance term, the
Basic Maintenance Fee shall be $[***] per year.

 

4.                                       Special Maintenance Fee:  N/A.

 

5.                                       Annual Increase Amount:

 

Shall be limited to the lesser of [***] or the change in the U.S. Department of
Labor, Consumer Price Index (CPI) for the Urban Wage Earners and Clerical
Workers, All Cities, (1982=100) for the 12 month period preceeding the effective
date of this Schedule.

 

B.            Maintenance Fee Payment Schedule:

 

Maintenance Fees will be invoiced yearly in advance commencing upon expiration
of the warranty period.

 

Computer System Section

 

The Computer System upon which the Software will be operated consists of the
following components plus additional Third Party Hardware and Software
identified in that Section of this Schedule:

 

Description

 

Units

 

All components shown in Third Party
Hardware and Software Section below.

 

 

 

 

Third Party Hardware and Software Section

A.            Third Party Hardware and Software:  Not applicable to this
Schedule III.

B.            Third Party Hardware and Software Payment Schedule:  Not
applicable to this Schedule III.

 

 

Additional Terms Section

A.            Except as otherwise expressly provided herein, Client agrees to
pay actual and travel time and reasonable travel and living expenses of
ImageSoft employees and ImageSoft authorized contractors who render services at
either the Location or any other Client site in connection with the activities
described in this Schedule.  All expenses shall be itemized on invoices
submitted by ImageSoft and shall be due and payable upon presentation of each
invoice as provided herein.

 

B.            All training included as part of this Exhibit must be completed
with twelve (12) months from the execution date of this Exhibit.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Schedule to be executed by
their duly authorized representatives as of the date indicated below.

 

FISERV SOLUTIONS, INC.
d/b/a IMAGESOFT TECHNOLOGIES

COMPASS BANK FOR SAVINGS

 

 

By: /s/ DAVID C. WILCOX

 

By: /s/ ARTHUR W. SHORT

 

 

 

Name:

David C. Wilcox

 

Name:

Arthur W. Short

 

 

 

Title:

Senior Vice President

 

Title:

COO and Executive Vice President

 

 

 

Date:

August 28, 2002

 

Date:

August 28, 2002

 

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Project Plan

(To be agreed upon)

 

5

--------------------------------------------------------------------------------